Emprendatario

uv

Estudio de Impacto Ambiental

ei

0

|

Estudio Ingeniería Ambiental

.
€ 7] a Av. Del Libertador 1532 - Esc. 801

Tel/fax (598) 2903-11-91 - 2902-16-24
a
—

/ Ñ | Estudio Ingeniería Ambiental

infoGeiauruguay.com . www.eia.com.uy

Emprendatario
Nur=
Estudio de Impacto Ambiental

Proyecto: Parque Eólico Dr. José Arias.
Técnico Responsable: Ing. Civil H/S Gustavo Balbi
Técnicos Colaboradores: Lic. Gabriela T. Jorge
Bach. Ismael Etchevers
Bach. Belén Guidobono
Arq. Carolina Lecuna

Sociólogo José Luis Costa

Departamento de Flores

Diciembre 2014
1.

ÍNDICE GENERAL

RESUMEN EJECUTIVO .

1.1 OBJETIVO DEL EMPRENDIMIENTO.

1.2 ANTECEDENTES ADMINISTRATIVOS .

1.3 — TITULAR DEL EMPRENDIMIENTO...

1.4 TITULARES DE LOS PADRONES AFECTADOS.

1.5 TÉCNICOS DEL EMPRENDIMIENTO....

1.6 TÉCNICOS RESPONSABLES DEL PRESENTE ESTUDIO

UBICACIÓN Y ACCESOS...

DESCRIPCIÓN DE LA LOCALIZACIÓN Y ÁREA DE INFLUENCIA...

3.1 MEDIO FÍSICO...

3.1.1
3.1.2

3.1.3 — Suelos...

3.1.4  Hidrografía..

3.2 MEDIO BIÓTICO....

3.2.1 Relevancia ecológica del área afectada...

3.2.2 Identificación y caracterización de ambientes

3.23 Aves.

3.2.4 Murciélagos ...

3.3 MEDIO ANTRÓPICO

3.3.1 Contexto macro. Indicadores demográficos y socioeconómicos del departamento...

3.3.2 Contexto local. Indicadores demográficos de localidades más próximas al emprendimiento
30

3.3.3 Uso del suelo...

3.3.4 Tránsito y vialidad

3.3.5 Presencia de otros emprendimientos eólicos en las cercanías del Parque Eólico Arias ....... 32

3.4 MEDIO SIMBÓLICO...

3.4.1 Patrimonio cultural y arqueológico.....

3.4.2 Paisaje

IDENTIFICACIÓN DE ASPECTOS AMBIENTALES.

IDENTIFICACIÓN Y VALORACIÓN DE IMPACTOS AMBIENTALES ...

5.1 PRINCIPIOS BÁSICOS DEL ESIA..

5.2 METODOLOGÍA ....

5.2.1 Metodología para evaluación de los impactos ambientales ..

5.2.2 Matriz de interacción...

5.2.3 Criterios para la valoración de impactos.

5.2.4 Determinación de la importancia ...

5.2.5 Determinación de la significancia...

5.3 MATRIZ DE INTERACCIÓN ...

5.4 VALORACIÓN DE IMPACTOS AMBIENTALES ....

6. EVALUACIÓN DE IMPACTOS AMBIENTALES DEL PARQUE EÓLICO....

6.1 MEDIO FÍSICO ....

6.1.1 Afectación a la calidad del agua superficial por la disposición de efluentes de lavado de
hormigón

6.1.2 Aumento del nivel sonoro a causa de las emisiones sonoras de los aerogeneradores ........ 50

6.13 Afectación a la calidad del agua superficial, subterránea y suelos por el derrame de
hidrocarburos.

6.2 MEDIO BIÓTICO....

6.2.1 Pérdida o degradación de hábitat...

6.2.2 Mortalidad de aves por colisión...

6.2.3 Desplazamiento de aves debido a disturbios .....

6.2.4 Afectación a las aves por efecto barrera .....

6.2.5 Mortalidad de murciélagos por colisión o barotrauma

6.3 MEDIO ANTRÓPICO

6.3.1 Afectación a las edificaciones cercanas por las vibraciones producidas a causa de las
voladuras

6.3.2 Cambios en los usos del suelo...

6.3.3 Deterioro de la infraestructura vial a causa del tránsito pesado...

6.3.4 Incremento del tránsito usual a causa del tránsito inducido

6.3.5 Afectación a la seguridad vial a causa del tránsito inducido...

6.3.6 Afectación a la actividad aérea local .....

6.3.7 Afectación a la población cercana por la proyección de sombras intermitentes

6.3.8 Afectación a la población cercana por destellos (“Disc-Effect”)...

6.3.9 Afectación a la población cercana por el aumento de los niveles de inmisión sonora ........ 83

6.3.10 Afectación a la población cercana por la exposición a campos electromagnéticos.....

1.1.1 Percepción social..

6.3.11 Ocurrencia de accidentes durante los procedimientos de voladura

6.3.12 Ocurrencia de accidentes por la ruptura de palas ..

6.4 MEDIO SIMBÓLICO...

6.4.1 Afectación al paisaje...

7. EVALUACIÓN DE IMPACTOS AMBIENTALES DE LA LÍNEA DE ALTA TENSIÓN ...

7.1 MEDIO BIÓTICO..

7.1.1 Pérdida o degradación de hábitat...

7.1.2 Mortalidad de aves por electrocución y colisión con cables ...
7.2 MEDIO ANTRÓPICO.....

7.2.1 Cambio de uso del suelo...

7.2.2 Afectación a la edificabilidad residencia,

7.2.3 Afectación a la población cercana por la exposición a campos electromagnéticos....

8. EVALUACIÓN DE IMPACTOS ACUMULATIVOS....

8.1 MEDIO BIÓTICO...

8.1.1 Mortalidad de aves y murciélagos por colisión y barotrauma....

8.1.2 Efecto barrera .....

8.1.3 Pérdida o degradación de hábitat...

8.2 MEDIO SIMBÓLICO

8.2.1 Afectación al paisaje...
9. BASES DEL PLAN DE GESTIÓN AMBIENTAL ....

9.1 OBJETIVOS DELPGA......

9.2  FASEDE CONSTRUCCIÓN.

9.2.1 Programa de manejo y control operacional.

9.2.2 Programa de monitoreo...

9.2.3 Programa de reducción de riesgos y gestión de contingencias...

9.2.4 Capacitación al personal.

9.3 FASE PRE-OPERACIÓN..

9.3.1 Programa de monitoreo de aves y murciélagos.

9.4 FASE DE OPERACIÓN...

9.4.1 Programa de manejo y control operacional.

9.4.2 Programa de monitoreo de aves y murciélago:

9.4.3 Programa de manejo de riesgos y contingencias...

9.4.4 Capacitación al personal.

9.5 FASE DE CLAUSURA .....

9.5.1 Programa de clausura

10. CONCLUSIONES ..

11. REFERENCIAS BIBLIOGRÁFICAS...

ANEXOS ....

ANEXO |- CERTIFICADO DE CLASIFICACIÓN DEL PROYECTO ...

ANEXO l!- ESTUDIO DE IMPACTO SOBRE AVES ....

ANEXO !ll- PAUTAS PARA LA LÍNEA DE BASE Y MONITOREO DE AVES

ANEXO IV- PAUTAS PARA LA LÍNEA DE BASE Y MONITOREO DE MURCIÉLAGOS...

ANEXO V- FORMULARIO DE ENTREVISTAS PARA EVALUACIÓN DE IMPACTOS SOBRE PAISAJE Y
PERCEPCIÓN SOCIAL .......... ..153

ANEXO VI — ACTA DE REUNIÓN Y FOTOGRAFÍAS DE LA CHARLA REALIZADA EN EL SALÓN COMUNAL
COLONIA ALONSO MONTAÑO EL 27/02/2012 ..... ..154

ÍNDICE DE LÁMINAS

LÁMINA 2-1: UBICACIÓN GENERAL PARQUE EÓLICO .

LÁMINA 2-2: IMAGEN SATELITAL PARQUE EÓLICO ..

LÁMINA 2-3: UBICACIÓN GENERAL DE LA LAT

LÁMINA 2-4: IMAGEN SATELITAL DE LA LAT ..

LÁMINA 3-1: CROQUIS DE GRUPOS DE SUELOS CONEAT....

LÁMINA 3-2: MAPA DE AMBIENTES ....

LÁMINA 6-1: MAPA DE ISÓFONAS ..

LÁMINA 6-2: HUELLA DE SOMBRA DE LOS AEROGENERADORES.

LÁMINA 6-3: CUENCA VISUAL

LÁMINA 6-4: FOTOMONTAJES ....

LÁMINA 6-5: FOTOMONTAJES .
LÁMINA 6-6: FOTOMONTAJES ....

LÁMINA 7-1: UBICACIÓN DE LAS VIVIENDAS SITUADAS ENTRE O Y 500 M DE LA LAT.....

LÁMINA 7-2: MAPA DE AMBIENTES E INFRAESTRUCTURAS DEL CORREDOR DE LA LAT ...

LÁMINA 8-1: PARQUES EÓLICOS EN EL ÁREA...

LÁMINA 8-2: CUENCA VISUAL DE LOS PARQUES EÓLICOS PINTADO | (LUZ DE MAR S.A Y LUZ DE LOMA S.A.), PINTADO Il
Y TALAS DEL MACIEL | Y 1! (ASTIDEY S.A. Y CADONAL S.A.)...... ...120

...121

LÁMINA 8-3: CUENCA VISUAL ACUMULATIVA, INCLUYENDO AL PARQUE EÓLICO ARIAS ..

LÁMINA 8-4: TRAMOS DE LAS RUTAS NACIONALES N? 3 Y N? 5, MAYORES A 1 KM, DESDE LOS CUALES ES POSIBLE PERCIBIR
LOS PROYECTOS EÓLICOS .... ...122

LÁMINA 8-5: DETALLE DE LA CUENCA VISUAL SOBRE LOS CENTROS POBLADOS EN PRESENCIA Y AUSENCIA DEL PARQUE EÓLICO

ARIAS... ...124
LÁMINA 8-6: FOTOMONTAJES ACUMULATIVOS 1... ...126
LÁMINA 8-7: FOTOMONTAJES ACUMULATIVOS 2.... ...127
LÁMINA 8-8: FOTOMONTAJES ACUMULATIVOS 3... ...128

ÍNDICE DE FIGURAS

FIGURA 3-1. ROSA DE LOS VIENTOS A 80 M DE ALTURA ..

FIGURA 3-:

: AFLORAMIENTOS ROCOSOS ...

FIGURA 3-3: HIDROGRAFÍA DE LA ZONA DE ESTUDIO ...

FIGURA 3-4: ECO-REGIONES (BRAZEIRO ET AL. 2012A) EL RECTÁNGULO AMARILLO INDICA LA UBICACIÓN DEL
EMPRENDIMIENTO.

FIGURA 3-5: VARIACIÓN GEOGRÁFICA DEL ÍNDICE DE RELEVANCIA ECOLÓGICA (BRAZEIROET AL. 2008). EL RECTÁNGULO
CELESTE INDICA LA UBICACIÓN DEL PROYECTO.

FIGURA 3-6: VARIACIÓN EN EL GRADO DE NATURALIDAD EN EL TERRITORIO NACIONAL (BRAZEIRO ET AL. 2008). EL
RECTÁNGULO ROJO SEÑALA LA ZONA DE IMPLANTACIÓN DEL PROYECTO. ..

FIGURA 3-7: ANÁLISIS DE PRIORIZACIÓN EN ESCUDO CRISTALINO (BRAZEIRO 8: SOUTULLO, 2012). SE OBSERVAN AQUÍ LOS
SITIOS DE MÁXIMA (3, AZUL) Y ALTA PRIORIDAD (2, VERDE) IDENTIFICADOS. EL RECTÁNGULO ROJO INDICA LA UBICACIÓN
DEL PROYECTO. .18
FIGURA 3-8: PASTIZAL Y CULTIVO AGRÍCOLA/FORRAJERO .. .21
FIGURA 3-9: BOSQUE RIBEREÑO .. .22
FIGURA 3-10: FORESTACIÓN .. .22

FIGURA 3-11: ESPEJO DE AGUA .23

FIGURA 3-12: RIQUEZA POTENCIAL DE AVES DE ACUERDO A LAS CUADRÍCULAS DEL SISTEMA GEOGRÁFICO MILITAR (BRAZEIRO
2008). .25

FIGURA 3-13: ESPECIES AMENAZADAS POTENCIALMENTE PRESENTES EN EL ÁREA DE ESTUDIO: IZQ. CARDENAL AMARILLO
(GUBERNATRIX CRISTATA), ESPECIE AMENAZADA Y POTENCIAL PARA EL ÁREA DE ESTUDIO. DER. LOICA PAMPEANA

(STURNELLA DEFILIPPI!), ESPECIE AMENAZADA Y REGISTRADA A 20 KM DEL ÁREA DE ESTUDIO. .26
FIGURA 6-1: UBICACIÓN DE LOS RECEPTORES DE SOMBRA . .80
FIGURA 6-2: UBICACIÓN DE RECEPTORES DE RUIDO (V1 A V8) Y LOS AEROGENERADORES (A1 A A27). .84
FIGURA 6-3: UBICACIONES DE LAS ESTACIONES DE MUESTREO PARA LA LÍNEA DE BASE DE RUIDO. El CORRESPONDE A LA

FACHADA TRASERA DE LA VIVIENDA V2 Y E2 CORRESPONDE A LA FACHADA TRASERA DE LA VIVIENDA V4. -86

FIGURA 6-4: NPS TOTAL VS NPS DE FONDO; E INCREMENTO DEL NPS POR APORTE DEL PARQUE EÓLICO VS NPS DE FONDO...
LAS LÍNEAS VERDES HORIZONTALES SEÑALAN LOS 3 DB(A) EN LOS VALORES DE INCREMENTO DE NPS, Y LOS 45 DB(A)
EN LOS VALORES DE NPS TOTAL. LAS LÍNEAS VERTICALES SEÑALAN LOS 42 DB(A) EN LOS VALORES DE RUIDO DE FONDO.

.88

FIGURA 6-5: LOCALIZACIÓN DE LAS ENTREVISTAS REALIZADAS ..
ÍNDICE DE TABLAS

TABLA 1-1: TITULARES Y VÍNCULO JURÍDICO DE LOS PADRONES AFECTADOS POR EL PARQUE EÓLICO...

TABLA 1-2: TITULARES DE LOS PADRONES AFECTADOS POR LA SERVIDUMBRE DE LA LAT (RE167413) .

TABLA 2-1: ÁREAS DE LOS PADRONES.

TABLA 3-1: RIQUEZA DE ESPECIES (S_TOTAL) Y DE ESPECIES REPRESENTATIVAS (S_CEND: CASI ENDÉMICAS, S_END:
ENDÉMICAS Y S_IND: INDICADORAS) DE LA ECO-REGIÓN ESCUDO CRISTALINO. ...

TABLA 3-2: ESPECIES SENSIBLES POTENCIALMENTE PRESENTES EN EL ÁREA DE ESTUDIO ...

TABLA 3-3: LISTA DE AVES SENSIBLES REGISTRADAS PARA EL ÁREA DEL PROYECTO...

TABLA 3-4: ESPECIES DE MURCIÉLAGOS POTENCIALMENTE PRESENTES EN EL ÁREA DE ESTUDIO .

TABLA 3-5: PARQUES EÓLICOS CERCANOS AL EMPRENDIMIENTO EN ESTUDIO, Y SUS CARACTERÍSTICAS. .

TABLA 4-1: IDENTIFICACIÓN DE ASPECTOS AMBIENTALES EN LAS FASES DE CONSTRUCCIÓN (CO), OPERACIÓN (O) Y CLAUSURA

(cu) .35
TABLA 4-2: ACTIVIDADES O COMPONENTES ASOCIADAS A LOS ASPECTOS AMBIENTALES IDENTIFICADOS . .36
TABLA 5-1: CRITERIOS PARA LA VALORACIÓN DE IMPACTOS .. .41
TABLA 5-2: CRITERIO PARA LA SIGNIFICANCIA DE IMPACTOS... .42
TABLA 5-3: MATRIZ DE INTERACCIÓN. .43
TABLA 5-4: MATRIZ DE VALORACIÓN DE IMPACTOS - FASE DE CONSTRUCCIÓN . .45
TABLA 5-5: MATRIZ DE VALORACIÓN DE IMPACTOS - FASE DE OPERACIÓN ... .47
TABLA 5-6: MATRIZ DE VALORACIÓN DE IMPACTOS - FASE DE CLAUSURA .48
TABLA 6-1: ÁREAS DE AFECTACIÓN DEL SUELO ... .71
TABLA 6-2: DETALLES SOBRE TRÁNSITO INDUCIDO PARA FASE DE CONSTRUCCIÓN .. .73
TABLA 6-3: TPDA RUTA NACIONAL N2 1 (DNV 2009)... 13
TABLA 6-4: TPDA RUTA NACIONAL N2 3 (DNV 2009)... 74
TABLA 6-5: CÁLCULOS DEL PORCENTAJE DE OBTURACIÓN DEL DISCO SOLAR A DIFERENTES DISTANCIAS DEL ROTOR... 77
TABLA 6-6: CONCLUSIONES OBTENIDAS. .78
TABLA 6-7: DISTANCIA AL AEROGENERADOR MÁS CERCANO . .79
TABLA 6-8: AFECTACIÓN POR SOMBRA INTERMITENTE. -82
TABLA 6-9: PORCENTAJES DE ROCOSIDAD Y FACTOR G EN FUENTE .. .84
TABLA 6-10: PORCENTAJES DE ROCOSIDAD Y FACTOR G EN RECEPTORES. .85
TABLA 6-11: NIVEL DE PRESIÓN SONORA (NPS) APORTADO EXCLUSIVAMENTE POR EL PARQUE EÓLICO . .85
TABLA 6-12: RESULTADOS DE LAS SONOMETRÍAS REALIZADAS EN CADA ESTACIÓN DE MUESTREO . -86

TABLA 6-13: RESULTADOS DE LOS CÁLCULOS DE NPS TOTAL Y LOS CORRESPONDIENTES INCREMENTOS SOBRE EL NPS DE

FONDO PARA CADA RECEPTOR. TODOS LOS VALORES SE EXPRESAN EN DB(A). .87

TABLA 7-1: DISTANCIA DE VIVIENDAS A LAT... .108

TABLA 8-1: VISIBILIDAD DESDE RUTAS NACIONALES.. .118

TABLA 8-2: DISTANCIAS DE LOS TRAMOS MÁS LARGOS DE LAS RUTAS N” 3 Y N? 5 A LOS AEROGENERADORES MÁS CERCANOS.
119

TABLA 8-3: VISIBILIDAD DESDE CENTROS POBLADOS. .123

TABLA 10-1: RESUMEN DE IMPACTOS Y MEDIDAS DE PREVENCIÓN/MITIGACIÓN .. .137

AAP

CDB
CONEAT
CPCN
DINACIA
DINAMA
DINAMIGE
DNM
DNV

ER

EsIA

IBA
ICENIRP
IFC

INE

LAT

MEC
MGAP
MTOP
MVOTMA
PAA
SsGM
SNAP
UICN
UNIT
UTE

ACRÓNIMOS

Autorización Ambiental Previa

Convención de la Diversidad Biológica

Comisión Nacional de Estudio Agronómico de la Tierra

Comisión de Patrimonio Cultural de la Nación

Dirección Nacional de Aviación Civil e Infraestructura Aeronáutica
Dirección Nacional de Medio Ambiente

Dirección Nacional de Minería y Geología

Dirección Nacional de Meteorología

Dirección Nacional de Vialidad

Eco-Región

Estudio de Impacto Ambiental

Área de importancia para las aves (Important Bird Area)
Comisión Internacional de Protección contra la Radiación No lonizante
Corporación Financiera Internacional

Instituto Nacional de Estadística

Línea de Alta Tensión

Ministerio de Educación y Cultura

Ministerio de Ganadería Agricultura y Pesca

Ministerio de Transporte y Obras Públicas

Ministerio de Vivienda Ordenamiento Territorial y Medio Ambiente
Plan de Actuación Arqueológico

Servicio Geográfico Militar

Sistema Nacional de Áreas Protegidas

Unión Internacional para la Conservación de la Naturaleza
Instituto Uruguayo de Normas Técnicas

Administración Nacional de Usinas y Trasmisiones Eléctricas
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

1. RESUMEN EJECUTIVO

1.1 OBJETIVO DEL EMPRENDIMIENTO

El Parque Eólico Arias es un emprendimiento de la Administración Nacional de Usinas y
Transmisiones Eléctricas (UTE), destinado a la producción de energía eléctrica mediante
aerogeneradores, presentando una potencia máxima de 70 MW.

La propuesta del emprendimiento se enmarca en los lineamientos de la política nacional de
energía, apuntando a la utilización de nuevas fuentes de energía eléctrica, con expreso apoyo
a las fuentes de energía renovables.

El sitio de emplazamiento del parque eólico abarca los padrones N2 4.112 y 3.380 de la 52
Sección Judicial del departamento de Flores. La faja de servidumbre de la LAT abarca los
padrones N? 4.112, 346, 3.401, 2.762, 353, 359, 365, 364, 2.091, 1.706, 1.996, 404, 4.638,
4.637, 397, 396, 3.483, 4.272, 4.273, 393, 1.993, 3.602, 3.597, 1.997 de la 52 Sección Judicial y
los padrones N2 3.601, 1.994, 1.508, 492, 4.792 y 4.793 de la 62 Sección Judicial del
departamento de Flores.

El emprendimiento comprende la instalación de 35 aerogeneradores, con una potencia
nominal por unidad de 2 MW, y la construcción de un conjunto de unidades complementarias
con destinos varios.

La energía generada se incorporará a la red pública a través de una subestación del sistema
nacional de transmisión, Estación Arias, a construir, que se conectará por medio de una LAT de
150 kV de 26,6 km de longitud, a construir, a la Estación Cerro Colorado, también a construir.
El punto de conexión a la estación Arias se realizará en el mismo predio del parque en las
coordenadas (33% 49' 49,965579” Sur, 562 35' 35,445403” Oeste).

Cabe destacar que el proyecto a evaluar incluye el corredor de la mencionada LAT a construir.

1.2 ANTECEDENTES ADMINISTRATIVOS

Con fecha 23 de setiembre de 2014, se presentó ante la intendencia de Flores y la DINAMA, la
solicitud de Viabilidad Ambiental de Localización del emprendimiento, dando así cumplimiento
a lo establecido en el Decreto 349/05, según consta en el Expediente N2 2014/14000/13474 de
la DINAMA.

Con fecha 3 de noviembre de 2014, se otorga la Viabilidad Ambiental de Localización del
proyecto, y se lo clasifica como Categoría “B”, cuyo Certificado de Clasificación se adjunta en el
Anexo l.

1.3 TITULAR DEL EMPRENDIMIENTO

El titular del emprendimiento es la Administración Nacional de Usinas y Transmisiones
Eléctricas (UTE), con RUT 210778720012 y con domicilio en Paraguay 2431, Montevideo.

Los representantes ante la Dirección Nacional de Medio Ambiente por resolución de UTE R12.
— 1929 de 13-12-2012, son los Ingenieros Claudia Cabal y Pablo Mosto.

ESTUDIO INGENIERÍA AMBIENTAL 1
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

1.4 TITULARES DE LOS PADRONES AFECTADOS

Los aerogeneradores serán emplazados en la Colonia Dr. José F. Arias, perteneciente al
Instituto Nacional de Colonización (INC). A través de un Convenio Marco entre la UTE y el INC,
este último concederá en arrendamiento a UTE los espacios necesarios para la instalación del
parque eólico, por un plazo de 30 años (Tabla 1-1).

Tabla 1-1: Titulares y vínculo jurídico de los padrones afectados por el parque eólico

3.380 INC Convenio Marco INC UTE Convenio Marco INC UTE

4.112 INC Convenio Marco INC UTE Convenio Marco INC UTE

En la Tabla 1-2 se presenta el listado de padrones afectados por la servidumbre de la LAT y sus
propietarios.

Tabla 1-2: Titulares de los padrones afectados por la servidumbre de la LAT (RE167413)

4.112 su INC
346 su Reina Gatti Hernández
3.401 su GIFROS S.A.
2.762 EJ Roberto José Gatti Hernández
353 5e FOLPER S.A.
359 EJ María Orfilia Rubio Bruno
365 su Cora Blanca Rubio Correa
364 su ADVANS S.A.
2.091 EJ ADVANS S.A.
1.706 su Nelson, Anabella, María y Andrea Lanza Pintos
1.996 5u Martha Edilia Martínez, Arnaud Louis Laborde
404 EJ Laura Cecilia Ramos
4.638 su Laura Cecilia Ramos
4.637 su Sofía Paz Tanzer Ramos, Juan Agustín Anzaldo
397 EJ VALLE VENUS S.A.
396 su VALLE VENUS S.A.
3.483 su Juan Pablo Ramos
4.272 su VALLE VENUS S.A.
4.273 EJ VILLA PARQUE S.A.
393 EJ Ricardo Julián Aldeta Sánchez

ESTUDIO INGENIERÍA AMBIENTAL 2
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

1.993 EJ Pedro Luis Ramos

3.602 5u Enrique Talmón

3.597 su Enrique Talmon

1.997 5u María Carmen y Ana María Sosa Negro

3.601 6 No registra información

1.994 ge Lucila Ana Ramos, Lucila Elena Ramos, Ana Elena
' Ramos

1.508 ¿e Pedro Luis Ramos, Pedro Washington Ramos, Luis
: Washington Ramos

492 6 Pedro Luis Ramos

4.792 ¿e María Alejandra Estefan Coustard, María Carmen
y Coustard, María Gabriela Estefan Coustard

4.793 ge María Alejandra Estefan Coustard, María Carmen
y Coustard, María Gabriela Estefan Coustard

1.5 TÉCNICOS DEL EMPRENDIMIENTO

La técnica responsable del proyecto es la Ing. Eliana Cornalino, con teléfono de contacto 2209
0996.

1.6 TÉCNICOS RESPONSABLES DEL PRESENTE ESTUDIO

El técnico responsable ante la Dirección Nacional de Medio Ambiente, es el Ingeniero Civil H/S
Gustavo Balbi, en colaboración con Lic. Gabriela T. Jorge, los Bach. Rodrigo Junes, Ismael
Etchevers y Belén Guidobono, la Arq. Carolina Lecuna y el Sociólogo José Luis Costa,
integrantes de ElA - Estudio Ingeniería Ambiental, con domicilio en Avda. del Libertador 1532
Esc. 801, tel/fax 2902 1624.

ESTUDIO INGENIERÍA AMBIENTAL 3
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

2. UBICACIÓN Y ACCESOS

El sitio de emplazamiento del parque eólico abarca los padrones N2 4.112 y 3.380 de la 52
Sección Judicial del departamento de Flores, pertenecientes a la Colonia Dr. José Arias. La faja
de servidumbre de la LAT abarca los padrones N? 4.112, 346, 3.401, 2.762, 353, 359, 365, 364,
2.091, 1.706, 1.996, 404, 4.638, 4.637, 397, 396, 3.483, 4.272, 4.273, 393, 1.993, 3.602, 3.597,
1.997 de la 52 Sección Judicial y los padrones N? 3.601, 1.994, 1.508, 492, 4.792 y 4.793 de la
62 Sección Judicial del departamento de Flores.

Las áreas correspondientes a los padrones de emplazamiento del parque eólico se presentan
en la Tabla 2-1.

Tabla 2-1: Áreas de los padrones

PADRÓN ÁREA
3.380 1.624 hás 9.537 m?
4.112 262 hás 735 m?

346 268 hás 8.298 m?
3.401 68 hás 6.229 m?
2.762 295 hás 9.019 m?

353 149 hás 9.955 m?

359 321 hás 7.425 m?

365 340 hás 1.910 m?

364 410 hás 1 m?
2.091 54 hás 9.228 m?
1.706 207 hás 2.160 m?
1.996 828 hás 8.647 m?

404 221 hás 8.811 m?
4.638 380 hás 5.200 m?
4.637 34 hás 855 m?

397 83 hás 8.230 m?

396 20 hás 2.182 m?
3.483 148 hás 7.014 m?
4.272 324 hás 7.715 m?
4.273 99 hás 971 m?

393 379 hás 2427 m?
1.993 738 hás 828 m?
3.602 47 hás 2.604 m?

ESTUDIO INGENIERÍA AMBIENTAL 4
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

PADRÓN ÁREA
3.597 64 hás 6.679 m?
1.997 64 hás 6.679 m?
3.601 17 hás 4.075 m?
1.994 1.584 hás 7.242 m?
1.508 231 hás 624 m?
492 139 hás 8.900 m?
4,792 11 hás 5336 m?
4,793 1 hás 0318 m?

Según las cartas del Servicio Geográfico Militar (SGM), los padrones de emplazamiento del
parque eólico se ubican en las láminas L23 y L24, en torno al punto de coordenadas
(33249'26,1”; 56234'57,3”). La ubicación del emprendimiento se muestra en la Lámina 2-1 y
Lámina 2-2.

Al lugar de emplazamiento de los aerogeneradores se accede desde la Ruta Nacional N? 3, a la
altura de la progresiva 132,000 km, transitando unos 22 km por un camino vecinal de tosca, el
cual nace en dirección Noreste.

La instalación de la Subestación del Sistema Nacional de Transmisión se realizará en el padrón
4.112, del cual se expropiará una zona de 200 x 200 m, donde se instalará la subestación
propia del parque, la torre de medición de viento, el Puesto de Corte y Medida, la Subestación
de Transmisión y el Centro de Control.

El emprendimiento se conectará a la Estación Cerro Colorado a construir, mediante una LAT de
26,6 km, también a construir. Los padrones de la faja de servidumbre se ubican en las láminas
L23 y L22 del SGM. La ubicación de la LAT se muestra en la Lámina 2-3 y la Lámina 2-4.

ESTUDIO INGENIERÍA AMBIENTAL 5
Detalle Escala 1:500.000

Uruguay

Departamento de Flores

Ubicación Carta SGM
Escala 1:50.000

Referencia
Dn

a
Eia

|Estuclo Ingonlería Amblental

Límite del emprendimiento

—

>

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS

— Línea de Alta Tensión

LÁMINA 2-1 : UBICACIÓN GENERAL (CARTA SGM)

ESCALA: 1:50.000

Ubicación Fotografía de Google
Escala 1:50.000

Referencia

Límite del emprendimiento

— Línea de Alta Tensión

OS
Ei8 |Estudio Ingeniería Amblental
—
PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 2-2 : IMAGEN SATELITAL
ESCALA: 150000

UNIT A3
297x420

50D 400 300 200 100 D

ESCALA GRÁFICA 1:

1000

Falso Este 10000.0000
Falso Norte 20000.0000

145*159'16"

Ancho de zona 3* 00”

VÉRTICE LATITUD VIOSB4 LONGITUD WESB4 X UTM 2215 Y UTM ZAS X LOCAL Y LOCAL
MI_ | 56” 35 35445403 W | 33" 49' 49965579 S 537643.57 | 6256558.08| 14333.86 4984.09
Vi_|56” 37 47/616210 W 33 44 49550800 S 534279.59 |6265823.27| 11136.42 1424109
v2 |56'38' 31769030 W 33 41 42638528 s  |533163.558 | 6271583.86| 10000.00 20000.00
V3 |56*38' 35849931 W 33 40" 29601021 S 533066.29 |6273833.64| 9e94.88| 2225030
V4 | 56” 38 5670993 W 33 39 4"368434_S 532667,85|6276460.03| 9487.19 | 2487631
VS | 56” 41" 31452117 W 33” 37' 26319176 S 528569.13 |6279492.85| 537641 | 27896.10
V6 |56 41 39332323 W 33” 37' 6:358727 S 528360,19 | 628010821 516525 | 28510.98
V7_|56” 41 38099131 W 33 37 11332744 S 528392.42 | 6280262,91| 5196.96 | 28665,84
MF_|[ 56” 41 32930907 W 33" 36" 58165160 _S 528525.88 | 6280360.07| 5330.14 | 28763.50
DETALLE
16515 MF
37*49'28*
N 49*28'28" SISTEMA LOCAL Ute Flores Arias Astidey

Latitud de orlgen 33* 41” 42.63852* S
Meridiano central 36” 38” 31.76903* W
00,0”
Factor de escala en el origen 100000000000

Revisión

Fecha

Conlralista.

NU

Administración Nacional de
Usinas y Transmisiones Eléctricos

REL

EVAMIENTO PLANIALTIMETRICO

LINE
N ARIAS -

ESTACI

A DE 150 Kv.
ESTACION CERR

ORAD

col

Departamentos: FLORES

Sección Judicial:

Escalas: Fecha:

1 + 100.000

Abril. de 2013

Relevamiento: Lámina:

Ing. Agrim. Fernando Cortakorrial

Lámina:

TRAZADO PLANIMÉTRICO

UNIT A3
297x420

VÉRTICE LATITUD WGS84 LONGITUD WOS84 X UTM 2215 Y UTM 2218 X LOCAL Y LOCAL

MI_| 56” 35 35:445403 W | 33" 49' 49/965579 S 537643157 | 6256558.08| 14533.86 4984.09
v1 56 37 47616210 W 33 44 49550800 S 53427959 |6265823127| 11136.42 14241.09
V2 | 56” 38 31769030 W 33 41' 42638522 S 533163.58 | 6271583.86 10000.00 20000,00
V3_|56” 38" 35/849931 W 33" 40” 29601021 533066.29 |6273833.64| 989488| 22250,30
V4 | 56” 38 51670993 W 33 39" 4368434 53266785 | 6276460,03 9487.19 24876.31
VS | 56 41 31152117 W 33" 37' 26319176 528569.13 |6279492.85| 5376.41 | 2789610
V6 | 56” 41” 39332323 _W 33* 37" 6:358727 52836019 | 6280108.21 5165.25 | 28510.98
V7 _|56” 41 38/099131 W 33 37 1332744 52839242 | 6280262,91| 5196.96 28665.84
MF_ | 56” 41 32930907 W 33” 36” 58165160 52852588 | 6280360.07| 5330.14 | 28763,50

DETALLE

3749/28"
49*28'28" SISTEMA LOCAL Ute Flores Arias Astidey

Falso Este 10000,0000
Falso Norte 20000.0000

97/1464 Latitud de origen 33* 41' 42,63852” S
1451516 Meridiano central 56* 38" 31,76903* W
Ancho de zona 3” 00 00,0”
Factor de escala en el origen 1.00000000000

ESCALA GRÁFICA 1: 20.000

500 400 300 200 100 0 500

Revisión

Contratista.

S

Administración Nacional de
Usinas y Transmisiones Eléctricas

RELEVAMIENTO PLANIALTIMETRICO
LINEA DE 150 Kv.

ESTACION ARIAS -— ESTACION CERRO C

Departamentos: FLORES Sección Judicial:

Escalas: Fecha: Relevamiento:

1: 100,000 Abril de 2013|Ing. Agrim. Fernando Cortakarria]

Lámina:

TRAZADO PLANIMÉTRICO

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

3. DESCRIPCIÓN DE LA LOCALIZACIÓN Y ÁREA DE INFLUENCIA
3.1 MEDIO FÍSICO
3.1.1 Clima

De acuerdo con los datos climatológicos provenientes de la estación meteorológica de Paso de
los Toros, estación meteorológica más cercana a la zona de estudio, la temperatura media
anual es de 17,7 2C. Durante los meses más cálidos la temperatura máxima media es de 30,92C
en enero y en los meses más fríos la temperatura mínima media es de 7,0%C en junio (DNM,
2012).

La precipitación acumulada media anual es de 1.287 mm. No existe una estación lluviosa
típica, los volúmenes registrados se mantienen relativamente constantes a lo largo del año. Si
bien el promedio de días con precipitación al año es de 75, existen importantes variaciones
interanuales (DNM, 2012).

La Figura 3-1 representa el porcentaje del tiempo desde donde sopla el viento a 80 m de
altura, mostrando una marcada incidencia de vientos del cuadrante Noreste, no superando
velocidades de 15 m/s.

Velocidad (m/s)

Figura 3-1. Rosa de los vientos a 80 m de altura

3.1.2 Geología

Según la Carta Geológica del Uruguay 1:500.000, los materiales geológicos corresponden al
Complejo Basal, el cual consiste en neises muscovíticos y/o biotíticos, neises anfibólicos y
anfibolitas. Ortoneises ácidos y básicos, cuarcitas, leptinitas y esquistos. Migmatitas de
texturas variadas predominando las oftalmíticas y granudas. Frecuente intercalación de rocas
graníticas. Metamorfitos profundos (granulitas). Su antigúedad data del precámbrico medio
(DINAMIGE 1985).

En la Figura 3-2 se muestran visuales representativas de los afloramientos rocosos presentes
en la Colonia Dr. José Arias.

ESTUDIO INGENIERÍA AMBIENTAL 10
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Figura 3-2: Afloramientos rocosos

3.1.3 Suelos

La información de suelos recabada para los padrones afectados por el emprendimiento
pertenece a la descripción de los suelos de la Comisión Nacional de Estudios Agroeconómicos
de la Tierra (CONEAT).

Los grupos de suelos CONEAT no son estrictamente unidades cartográficas básicas de suelo,
sino que constituyen áreas homogéneas definidas por su capacidad productiva en términos de
carne bovina, ovina y lana en pie. Esta capacidad se expresa por un índice relativo a la
capacidad productiva media del país, a la que corresponde el índice 100.

Los suelos afectados por el presente emprendimiento corresponden a los grupos CONEAT
10.12, 10.3, 5.02b y 5.4, con índice de productividad de 193, 140, 88 y 114 respectivamente
(Lámina 3-1).

El grupo 5.02b corresponde a relieves ondulados y ondulados fuertes, con pendientes modales
de 5 a 7%. El material geológico corresponde a litologías variables de rocas predevonianas,
como granitos, migmatitas, rocas metamórficas esquistosas (alrededores de Rosario), etc. Los
suelos son Brunosoles Subéutricos Háplicos moderadamente profundos y superficiales
(Praderas Pardas moderadamente profundas y Regosoles), a los que se asocian Inceptisole
(Litosoles) a veces muy superficiales. El horizonte superior es de color pardo y pardo rojizo, a
veces pardo amarillento, de textura franca, franco gravillosa o arenoso franca con gravillas

ESTUDIO INGENIERÍA AMBIENTAL 11
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

abundantes, la fertilidad es media, a veces baja. La rocosidad es moderada y varía entre un 2 al
10% del área con afloramientos.

El grupo 5.4 es frecuente, aunque en pequeña superficie, en toda el área cristalina. Ocurren en
posiciones de interfluvios donde existen pequeñas altiplanicies, a veces con ojos de agua,
existiendo en los bordes (lomadas altas), pendientes de 3 a 5%. Los suelos se desarrollaron de
materiales cristalinos, y en parte, de sedimentos limo arcillosos poco potentes y discontinuos
que los recubren. Son moderadamente profundos y superficiales, de texturas francas,
fertilidad media, a veces baja, moderadamente bien a bien drenados.

El grupo 10.3 se desarrolla en toda la región del basamento cristalino, expresándose como
interfluvios discontinuos, ligeramente convexos, con aplanamientos cuspidales con ojos de
agua y esporádicamente pequeños afloramientos rocosos. El material geológico es un delgado
sedimento limo arcilloso de 0,50-2 metros de espesor en contacto con litologías del
basamento cristalino del cual hereda arenas gruesas y gravillas. El relieve es ondulado suave,
con pendientes de 1 a 3%. Los suelos dominantes corresponden a Brunosoles Éutricos Lúvicos
(Praderas Pardas muy oscuras medias a máximas), de color negro o pardo muy oscuro, textura
franca a franco arcillosa, fertilidad alta y moderadamente bien drenados.

El grupo 10.12 de gran significación territorial, se localiza en toda la región del basamento
cristalino, expresándose como interfluvios discontinuos de tamaños variables, convexos,
asociados normalmente a los interfluvios con aplanamientos cuspidales con ojos de agua y
esporádicamente pequeños afloramientos rocosos. El material geológico corresponde a
sedimentos limo arcillosos de 1 a 8 metros de potencia, apoyados sobre el basamento
cristalino. El relieve es ondulado a ondulado suave, con pendientes de 2 a 5%. Los suelos
predominantes corresponden a Vertisoles Rúpticos Lúvicos (Grumosoles) y Brunosoles Éutricos
Típicos Lúvicos (Praderas Negras vertisolicas), de color negro, textura franca a franco arcillosa,
fertilidad alta y moderadamente bien drenados.

3.1.4 Hidrografía

El límite Sur del predio coincide con la divisoria de aguas, de las sub-cuencas del río Negro
hacia el Norte, y del río de la Plata hacia el Sur. Las aguas que escurren desde la divisoria hacia
el Norte del predio se conducen a través de cañadas, las que vierten sus aguas hacia los
siguientes cursos de agua: Arroyo del Sauce, Arroyo del Avestruz y Arroyo de los Ahogados. El
primero desemboca en el Arroyo del Tala, el segundo desemboca en el tercero, y éste, a su
vez, hace lo mismo en el arroyo Maciel, que es tributario del río Yi.

Al Sur, los escurrimientos se dirigen hacia cañadas, que vierten sus aguas el arroyo San
Gregorio y el arroyo Chamizo, ambos desembocando en el río San José.

Se puede observar lo apreciado anteriormente en la Figura 3-3.

ESTUDIO INGENIERÍA AMBIENTAL 12
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

o

o acta
"del río Negro y del riode la Plata >

L
anto
pio SAT

20 km

Figura 3-3: Hidrografía de la zona de estudio

ESTUDIO INGENIERÍA AMBIENTAL 13
ZN

Ei | Estudio Ingeniería Ambiental

—

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 3-1: CROQUIS DE GRUPOS DE SUELOS CONEAT

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

3.2 MEDIO BIÓTICO

3.2.1 Relevancia ecológica del área afectada

En el marco de un convenio de trabajo firmado entre el MGAP- Proyecto de Producción
Responsable y la Sociedad Zoológica del Uruguay, se publicó en 2012 una serie de informes
con el objetivo de desarrollar un esquema de eco-regionalización del territorio Uruguayo
para la planificación ambiental del país, que incluya la delimitación y caracterización
ambiental de las eco-regiones y una evaluación de sus valores de conservación, presiones
y amenazas (Brazeiro et al. 2012a; Brazeiro et al. 2012b; Achkar et al. 2012; Soutullo et al.
2012).

La eco-región (ER), está definida como una unidad relativamente grande de tierra o agua que
contiene un conjunto de comunidades naturales distintivo, caracterizado por compartir la gran
mayoría de las especies, en un marco de condiciones ambientales y dinámica común.

De acuerdo al mencionado trabajo, el área de estudio corresponde a la eco-región Escudo
Cristalino (Figura 3-4).

Autores
D. Panario, O. Gutiérrez, A, Brazeiro (2011) ECo-reglones (16-6-2011)
Cuenca sedimentaria del Oeste
Cuenca sedimentaria gondwánica
JE Cuesta basállica

Escudo cristalino
Graven de la Laguna Merín
—— Graven de Santa Lucía

Sierras del Este

MS 0

Figura 3-4: Eco-regiones (Brazeiro et al. 2012a)
El rectángulo amarillo indica la ubicación del emprendimiento.

La eco-región Escudo Cristalino presentó un nivel de riqueza intermedio (727 especies) (Tabla
3-1), con valores considerables de peces, anfibios, aves y mamíferos. Esta eco-región no
presentó especies endémicas ni casi endémicas, pero si un considerable número de aves
indicadoras.

La eco-región coincide fuertemente con la bio-zona Suroeste de vertebrados terrestres,
identificada por Brazeiro et al. (2008).

ESTUDIO INGENIERÍA AMBIENTAL 15
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Tabla 3-1: Riqueza de especies (S_total) y de especies representativas (S_CEnd: casi endémicas, S_End: endémicas
y S_Ind: indicadoras) de la eco-región Escudo Cristalino.

GRUPO S_TOTAL | S CEND |S END | S_IND
Peces 150 0 10 20
Anfibios 34 0 0 0
Reptiles 49 0 0 0
Aves 295 0 10 4
Mamíferos 52 0 0 1
Leñosas 147 0 0 3
Total 727 0 0 28

En promedio, las unidades censales de ésta eco-región tienen entre 60 y 80% de cobertura de
pastizales.

Asimismo, en el marco del proceso de desarrollo del SNAP, Brazeiro et al. (2008) evaluaron la
variación espacial de la biodiversidad a nivel nacional mediante el cálculo de un índice de
relevancia ecológica, utilizado para la identificación de áreas de prioridad para la conservación.
Este índice consiste en la sumatoria estandarizada de ocho variables, correspondientes a la
riqueza específica y número de especies amenazadas de anfibios, reptiles, aves y mamíferos.
Las láminas L23 y L24 del Plan cartográfico Nacional (1:50.000), correspondientes al sitio de
estudio, presentan un índice de relevancia Muy Baja, en el rango O — 0,18 en una escala de O a
1, indicando que no se encontraría dentro de las áreas más destacadas (Figura 3-5). Sin
embargo, es de destacar que de acuerdo a este índice el 40,1% de las cuadrículas del SEM de
Uruguay fueron clasificadas como de relevancia Baja o Muy Baja. Un factor a considerar es la
existencia de grandes vacíos de información biológica para muchas áreas del país, lo cual
puede conducir a la subestimación de los parámetros mencionados.

Vertebrados
Relevancia por Biozona

0-0.18

a
UU
E
ma

Figura 3-5: Variación geográfica del índice de relevancia ecológica (Brazeiroet al. 2008).
El rectángulo celeste indica la ubicación del proyecto.

El grado de naturalidad (GN) de las distintas cuadrículas en las que se subdividió al territorio
nacional fue calculado por Brazeiro et al., (2008) a partir de la variabilidad geográfica de la
pérdida de hábitats, la cual se realizó en base a imágenes satelitales de los años 2006 y 2007
mayormente. Se estimó el uso del suelo por cuadrícula a partir de las mismas, siendo los tipos
de suelo considerados los siguientes: Agua, Bañado, Bosque Nativo, Cultivo, Forestación,
Matorral, Pradera, Pradera superficial y Suelo desnudo. Sumando las categorías Agua, Bañado,
Matorral, Pradera y Pradera superficial, se estimó el GN. La actividad ganadera, a pesar de
alterar el hábitat de la pradera, no fue considerada dado que se focalizó la atención en las
actividades que involucran la completa substitución de hábitats naturales, como la forestación
o los cultivos intensivos.

ESTUDIO INGENIERÍA AMBIENTAL 16
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

La cuadrícula correspondiente al sitio en estudio presenta un grado de naturalidad Medio, en
el rango 67,36-77,96% (Figura 3-6).

Figura 3-6: Variación en el grado de naturalidad en el territorio nacional (Brazeiro et al. 2008).
El rectángulo rojo señala la zona de implantación del proyecto.

En el informe “Prioridades de conservación dentro de las eco-regiones de Uruguay” (Brazeiro
8, Soutullo 2012), se identifican los sitios prioritarios para la conservación dentro de cada una
de las eco-regiones de Uruguay.

Los criterios de priorización de las áreas para la conservación de la biodiversidad, se
establecieron tomando en cuenta dos importantes antecedentes, en los cuales se definen los
objetivos nacionales vinculados a la conservación de la biodiversidad: la Estrategia Nacional de
Biodiversidad (Uruguay 1999), que responde a un compromiso asumido por el país ante la
Convención sobre Diversidad Biológica (CDB) (Ratificada en Uruguay por Ley N2 16.408) y la
Ley N2 17.234/2000, de creación del Sistema Nacional de Áreas Protegidas (SNAP).

A partir de estos antecedentes se establecieron los siguientes criterios de priorización: 1)
riqueza de especies; 2) servicios ecosistémicos; 3) ecosistemas amenazados. Los criterios
fueron evaluados en forma binaria, asignándose el valor “1” si se cumple satisfactoriamente
(según el criterio que se detalla en cada caso), o “0” si no se satisface. En base a estos criterios
se identificaron y mapearon con alta resolución espacial, ecosistemas de máxima y alta
prioridad por ecoregión, abarcando en total un 12,2% (2.148.135 Hás) del territorio nacional.

En la Figura 3-7 se presenta el mapa de prioridades de conservación obtenido para la eco-
región Escudo Cristalino. Un 10,5% (300.638 Hás) de la eco-región fue identificado como de
máxima y alta prioridad (2 y 3 criterios), pero el emprendimiento no se ubica en uno de estos
sitios, sino que su nivel de prioridad, tal como se aprecia en el mencionado mapa, es de O y 1.

ESTUDIO INGENIERÍA AMBIENTAL 17
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

REFERENCIAS N

[1] Etorregión Escudo Cristalino Qu

[2 Eco-regiones s

Suma de criterlos de

priorización por ecosistema 0. 2 80 100

0 DI Kn
+
Fuente: Proyecto Ecoregional

MA 2 Elaborado por Proyecto Ecoregional

GA Fecha de elaboración: 04/2012

Figura 3-7: Análisis de priorización en Escudo Cristalino (Brazeiro 8 Soutullo, 2012).
Se observan aquí los sitios de máxima (3, azul) y alta prioridad (2, verde) identificados.
El rectángulo rojo indica la ubicación del proyecto.

3.2.2 Identificación y caracterización de ambientes

En un análisis a escala de terreno, a fin de mapear los ambientes de la zona de estudio, se han
identificado 4 tipos de ambientes o microhábitat a partir de sus características ecológicas y de
uso del suelo. Los ambientes identificados son: ¡) pastizal y cultivo agrícola-forrajero ¡¡) bosque
ribereño; ¡¡¡) forestación; y, ¡v) espejos de agua.

A partir de las imágenes satelitales disponibles en los visualizadores geográficos Google Earth,
y con apoyo en relevamientos de campo, se identificaron y mapearon los ambientes existentes
en los predios del parque eólico y su entorno.

A continuación se describen las características correspondientes a cada ambiente identificado
y las observaciones correspondientes para el área de estudio (Figura 3-8 a Figura 3-11). En la
Lámina 3-2 se presenta el mapeo de los ambientes identificados para el área de estudio.

a. Pastizal y cultivo agrícola/forrajero
El pastizal es un ecosistema natural dominado por gramíneas nativas y otras especies
herbáceas, utilizado fundamentalmente para el pastoreo por ganado y animales silvestres
(Allen et al. 2011). La flora incluye gramíneas, leguminosas, hierbas y especies leñosas. Las
características de la vegetación están determinadas por el clima, el suelo, el pastoreo y el
fuego (Forage and Grazing Terminology Committee 1992).

Los campos agrícola-forrajeros son ambientes altamente modificados por el hombre. Estas
modificaciones vienen dadas por el laboreo del suelo en la agricultura tradicional, o por la
aplicación de fuertes herbicidas en la siembra directa, sustituyendo casi en su totalidad a las
formaciones vegetales preexistentes en el sitio por las especies cultivadas, y modificando las
características fisicoquímicas del suelo.

ESTUDIO INGENIERÍA AMBIENTAL 18
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

b. Bosque ribereño

Los ecosistemas ribereños son un conjunto de complejas características, que involucra al
ambiente localizado tanto al lado como cerca de los cursos de agua, así como a los organismos
que allí habitan (Lowrance et al. 1998).

Las riberas de los cursos de agua, en un sentido amplio, son las zonas más próximas a los
cauces: representan espacios abiertos que bordean a los mismos, estableciendo de esta forma
su límite (González del Tánago 2001). Constituyen una zona de ecotono entre el medio
acuático del cauce y el sistema terrestre de la ladera, recibiendo la influencia hidrológica de
ambos, al integrar un espacio compartido en el ciclo del agua, de los sedimentos y de los
nutrientes (González del Tánago 1999). Según el trabajo publicado por Naiman et al. en 1988,
las zonas de transición representan mucho más que el promedio de las características
aportadas por cada uno de los sistemas que conectan: son únicas, con propiedades singulares.
Desde el punto de vista hidrológico, la zona riparia es un área donde convergen varios flujos
hidráulicos, con gran oscilación del nivel del agua, y por lo tanto, es un ambiente complejo y
altamente variable (McDowell 2009).

La flora de las zonas riparias es única y diversa, siendo más alta, densa y compleja
estructuralmente que la vegetación circundante (Boutin et al. 2003). Otro factor que establece
el contraste entre las especies riparias y las que crecen en suelos zonales no relacionados
hidrológicamente con los cursos de agua, es que los arboles de ribera típicamente están
adaptados a suelos fértiles y son capaces de resistir la inundación, mientras que otras muchas
especies no pueden tolerar vivir en estas condiciones (Elosegui 8: Sabater 2009).

Los montes ribereños constan de un dosel continuo que cubre totalmente el suelo, vegetación
de sotobosque, tapiz herbáceo, epífitas parásitas y trepadoras: según sus requerimientos
hídricos, las especies se distribuyen en franjas paralelas al nivel del agua (Etchebarne 2010).

c. Forestación

En la zona de estudio, este ambiente consiste en cultivos de árboles exóticos
fundamentalmente para abrigo de ganado o con fines ornamentales de caminos o viviendas.
Las especies más comunes son los eucaliptus y en menor medida pinos.

El desarrollo de actividades forestales implica la eliminación de la cobertura vegetal
originalmente existente y su reemplazo por monocultivos de extensión variable. En nuestro
país, como en otras regiones de América, las plantaciones forestales tanto de pinos como
eucaliptus, no permiten el desarrollo de una vegetación acompañante o sotobosque. Además,
el manejo de las plantaciones incluye el uso de herbicidas para eliminar la vegetación
previamente existente (Pérez Arrate 2000). En términos generales, las plantaciones forestales,
por estar formadas por árboles de climas más húmedos, consumen más agua que nuestras
formaciones vegetales, dejando menor disponibilidad para otros usos. Por otra parte, se
estima que la evapotranspiración de una plantación de eucaliptus es entre 30 y 50% superior a
la de un campo natural (Pérez Arrate 2000).

d. Espejo de agua

La existencia de diversos cuerpos de agua, sean estos artificiales o naturales, permite la
ocurrencia de diversas y numerosas especies de aves acuáticas o de asociación estrecha a
estos ambientes.

Los cuerpos de creados artificialmente consisten en embalses de cursos de agua de variada
extensión construidos como tajamares para riego, en el caso de los más grandes, o para
abrevadero de ganado, los cuales poseen diversas dimensiones.

ESTUDIO INGENIERÍA AMBIENTAL 19
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Desde el punto de vista de la fauna asociada, estos ambientes se comportan en parte como los
cuerpos de agua dulce naturales, dependiendo la riqueza, abundancia y diversidad de la fauna
asociada de factores tales como la profundidad del agua, entorno de vegetación, configuración
del sitio con respecto a otros cuerpos de agua, entre otros (Arballo €, Cravino 1999).

En algunas circunstancias, como los episodios de sequía, estos ambientes incrementan su valor
para la fauna, especialmente la acuática, dado que por conservar comparativamente la masa
de agua, reciben fauna procedente de ambientes naturales afectados.

ESTUDIO INGENIERÍA AMBIENTAL 20
ESTUDIO DE IMPACTO AMBIENTAL Parque EóLICO Arias — UTE

=

Figura 3-8: Pastizal y cultivo agrícola-forrajero

ESTUDIO INGENIERÍA AMBIENTAL 21
ESTUDIO DE IMPACTO AMBIENTAL Parque EóLICO Arias — UTE

ESTUDIO INGENIERÍA AMBIENTAL 22
ESTUDIO DE IMPACTO AMBIENTAL Parque EóLICO Arias — UTE

Figura 3-10: Forestación

Figura 3-11: Espejos de agua

ESTUDIO INGENIERÍA AMBIENTAL 23
REFERENCIAS

IE Forestación
HA sosque ribereño

MR cuervo ce agua

il Pastizal o cultivo agricola-forrajero

mo. Límite del emprendimiento

Línea de Alta tensión
pa Ruta
Caminos departamentales

Aerogenerador

o
Oo Viviendas

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 3-2 : MAPA DE AMBIENTES

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

3.2.3 Aves

Las Aves juegan un rol esencial en el funcionamiento de los ecosistemas continentales
y Marinos a escala global, incluyendo especies y grupos funcionales clave en todos los
niveles de las cadenas tróficas, desde consumidores primarios a depredadores tope, y
participando en procesos ecológicos fundamentales como la polinización y dispersión
de semillas, entre otros (Sekercioglu 2006).

La relevancia ecológica del área de estudio con respecto a la riqueza de aves potencial para las
cuadrículas L22, L23 y L24 se encuentra en las más baja de cinco categorías, establecida con
una riqueza potencial estimada entre 215 y 229 especies (Brazeiro 2008)( (Figura 3-12).

Aves
Especies Amenazadas

ze

Figura 3-12: Riqueza potencial de aves de acuerdo a las cuadrículas del Sistema Geográfico Militar (Brazeiro
2008).

En cuanto a la presencia potencial de especies amenazadas a nivel global, solo se hace
referencia a una de ellas en este caso se refiere al Cardenal Amarillo (Gubernatrix cristata)
(Figura 3-13). Esta especie es considerada como Vulnerable (VU) por los criterios establecidos
por la UICN y cuya distribución en el Uruguay es bastante amplia aunque con pocos individuos.

Sin embargo, es de destacar que aún existen importantes vacíos de información en ciertas
zonas del país existiendo zonas muy poco relevadas para los distintos grupos faunísticos siendo
el departamento de Flores una de estas áreas.

En un esfuerzo de campo realizado en el último año en el departamento de Flores, se registró
la presencia de dos poblaciones de Loica Pampeana (Sturnella defilippii) en un entorno de 30
km de radio al proyecto en estudio (Carvalho, datos inéditos). Esta especie considerada como
Vulnerable (VU) a nivel global y En Peligro (EN) a nivel nacional. Hasta el momento se
consideraba que esta especie se encontraba reducida a una población de apenas 150-200
parejas en el Uruguay (Azpiroz 2012) ubicada en un área específica del departamento de Salto,
Área Protegida de Arerunguá.

Estos registros refuerzan la necesidad de buenos trabajos de campo y la importancia de la
elaboración de líneas de base con un esfuerzo adecuado. A su vez, analizar el impacto real de
este tipo de proyectos sobre estas aves.

ESTUDIO INGENIERÍA AMBIENTAL 25
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Figura 3-13: Especies amenazadas potencialmente presentes en el área de estudio: Izq. Cardenal Amarillo
(Gubernatrix cristata), especie amenazada y potencial para el área de estudio. Der. Loica Pampeana (Sturnella
defilippii), especie amenazada y registrada a 20 km del área de estudio.

Especies sensibles a impactos generados por proyectos eólicos

De acuerdo a la experiencia con la que se cuenta a nivel mundial en lo que refiere a especies
de aves sensibles y la instalación de parques eólicos, cuatro grupos de aves son los que la
bibliografía reporta como los más vulnerables a estos proyectos. Estos son:

O Especies con problemas de conservación. catalogados como amenazados o cercanos a
la amenaza por la UICN (Drewitt 8, Langston 2006) tanto a nivel global como regional.

O Especies de aves rapaces diurnas, que por sus hábitos comportamentales de vuelos
prolongados y tasas de reproducción y maduración lentas su vulnerabilidad es mayor
(Kuvlesky et al. 2007).

O Especies de aves acuáticas que realizan movimientos diarios de traslados entre los
diferentes cuerpos de agua, por lo que se exponen a situaciones de riesgo de colisión
de forma reiterada (Atienza 2011).

O Especies migratorias, principalmente paseriformes que realizan sus traslados en horas
de la noche y lo hacen en grandes grupos (Osborn et al. 2000).

Especies UICN: Para toda especie que presente problemas de conservación, cualquier factor
negativo adicional en el ambiente en el que estas ocurren, pondría a la población local en
mayor vulnerabilidad, con la posibilidad última de desaparecer del área.

Rapaces: La vulnerabilidad de las rapaces frente a los parques eólicos radica en dos aspectos
típicos del grupo; uno corresponde con sus hábitos de vuelo prolongados a alturas variables, lo
que las pone en un mayor riesgo de colisión; el otro, radica en el hecho de que presentan tasas
de reproducción muy bajas en comparación con otros grupos de especies, por lo tanto,
cualquier disturbio en el ambiente podría recaer sobre esto, llevando al declive poblacional.

Acuáticas: Las aves acuáticas presentan gran actividad de vuelo cuando la oferta de recursos
en numerosos cuerpos de agua en un área promueve en ellas un traslado continuo de uno a
otro durante el día. Esta actividad de vuelo incesante aumenta considerablemente las
probabilidades de colisión.

Migratorias: Las especies migratorias, en particular las que vuelan en grandes grupos, son las
que sufren las mayores muertes por colisión en los parques eólicos sin importar el hábitat en el
que estos se encuentran construidos. Además, también pueden verse afectadas

ESTUDIO INGENIERÍA AMBIENTAL 26
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

indirectamente cuando se ven obligadas a salir de su ruta de migración, lo que puede
significarles un gasto extra de energía que las debilite, o incluso la inanición.

De acuerdo a la determinación de estas categorías de especies particularmente sensibles a los
impactos generados por los parques eólicos, se determinaron la cantidad de especies para
cada una de ellas para todo el Uruguay y a su vez de acuerdo a las especies potenciales para
las cuadrículas que abarca al proyecto en estudio (L23 y L24) y su correspondiente porcentaje
del total (Tabla 3-2).

Tabla 3-2: Especies sensibles potencialmente presentes en el área de estudio

Especies potenciales L23 y L24 16 26 30 55
Uruguay 73 37 43 129
Porcentaje 22% 70% 70% 40%

Si bien el alcance del trabajo de campo realizado durante esta etapa no busca obtener una lista
exhaustiva de la presencia de especies en el área, se presenta los registros de especies que
hasta el momento fueron detectadas, el cual debe ser interpretado como un inicio en el
conocimiento de la fauna presente en el área (Tabla 3-3).

Tabla 3-3: Lista de aves sensibles registradas para el área del proyecto

Amazonetta brasiliensis Pato Brasilero 1
Anas flavirostris Pato Barcino 1
Anas georgica Pato Maicero 1
Anas versicolor Pato Capuchino 1
Calloneta leucophrys Pato de Collar 1
Caracara plancus Carancho 1
Cathartes aura Cuervo Cabeza Roja 1
Chauna torquata Chajá 1
Ciconia maguari Cigúeña Común 1
Falco femoralis Halcón Plomizo 1

Falco sparverius Halconcito común 1
Geranoaetus melanoleucus Águila Mora vu 1
Lessonia rufa Sobrepuesto

Plegadis chihi Cuervillo de Cañada 1

ESTUDIO INGENIERÍA AMBIENTAL 27

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Pygochelidon cyanoleuca Golondrina Azul Chica 1
Rhea americana Ñandú NT 1
Tachycineta leucorrhoa Golondrina Cejas Blancas 1
Theristicus caerulescens Bandurria Mora

TOTAL 2 5 8 3
3.2.4 Murciélagos

Los quirópteros constituyen el segundo grupo más diverso dentro de los mamíferos en el
mundo (Wilson 2005). Uruguay cuenta con 23 especies, con representantes de tres familias,
Phyllostomidae (3 especies), Molossidae (8 especies), Vespertilionidae (12 especies) (González
8, Martínez 2010).

Los murciélagos insectívoros desempeñan un relevante papel ecológico al controlar
poblaciones de insectos que resultan perjudiciales para la agricultura y salud (Boyle et al.
2011).

En cuanto a su distribución en el país se pueden separar en dos grandes grupos. En un primer
grupo se encuentran aquellos que tienen amplia distribución y que podrían encontrarse en
gran parte del territorio, en su mayoría considerados con categorías de abundancia "Bastante
Común" y "Común". En un segundo grupo, aquellos que tienen una distribución restringida,
asociadas al Norte del país y que la mayoría de los registros nacionales constituyen los más
australes de su distribución global. Sus categorías de abundancias corresponden a "Raros" o
"Muy Raros" (González € Martínez 2010). Las categorías de abundancia determinadas tienen
como característica implícita el rango de distribución, por lo que no es casual que aquellas
especies de amplia distribución se consideren más abundantes que aquellas de distribución
restringida (al menos a nivel nacional).

Existen grandes vacíos de información en lo que refiere a los quirópteros del país, por lo que
toda la información que se pueda generar sobre este grupo es de gran valor, en muchos casos
posiblemente se obtengan ampliaciones en la distribución conocida hasta el momento.

En base a la información bibliográfica obtenida de la publicación de González £ Martínez
(2010), se identificaron 11 especies de murciélagos que, dada su distribución geográfica,
tienen probabilidades razonables de estar presentes en el área de estudio. Éstas son:
Desmodus rotundus, Eumops bonariensis, Molossus molossus, Tadarida brasiliensis, Eptesicus
furinalis, Lasiurus ega, Lasiurus blossevillii, Lasiurus cinereus, Histiotus montanus, Myotis
albescens (Tabla 3-4).

Todas las especies mencionadas se encuentran distribuidas en todo el país, y son consideradas
a nivel nacional como “no amenazadas”. A nivel internacional £. bonariensis, M. molossus, E.
furinalis, L. ega, L. blossevillii, L. cinereus, H. montanus, M. albescens y M. levis son catalogadas
por la UICN como de Preocupación menor, con tendencia poblacional desconocida; mientras
que D. rotundus y T. brasiliensisson catalogadas como de Preocupación menor, con tendencia
poblacional estable.

ESTUDIO INGENIERÍA AMBIENTAL 28

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

En Uruguay todas las especies de murciélagos son consideradas prioritarias para la
conservación (Soutullo et al. 2009). En la versión corregida de la lista sólo el vampiro común
(D. rotundus) es excluido de esta categoría. Las restantes especies son incluidas, entre otras
razones, por compartir las mismas amenazas, como pérdida de hábitat y destrucción de
refugios por parte de la población.

Tabla 3-4: Especies de murciélagos potencialmente presentes en el área de estudio
Estatus de conservación internacional: LC (Preocupación Menor), TPE (Tendencia Poblacional Estable), TPD

(Tendencia Poblacional Desconocida) por UICN; Estatus nacional: NA (No Amenazado), V (Vulnerable), 5
(Susceptible) según González y Martinez(2010); Prioritaria para la conservación (SNAP); De vuelo alto y;Estatus

migratorio.
D. LC,
rotundus | TPE NA NO
E.
. LC,
bonarien TPD NA Si
sis
M. LC,
molossus | TPD NA 5 5
T
” LC,
brasiliens PE NA Si Si Si
is
E. LC,
furinalis TPD NA si
LC,
L. ega TPD NA si cs sI
L.
y | LC,
ossevil TPD NA Si Si Si
L. LC,
cinereus TPD NA 5 5 sl
H.
LC,
montanu TPD NA si
s
M.
LC,
albescen TPD NA Si
s
. LC,
M. levis TPD NA Si a. Si

ESTUDIO INGENIERÍA AMBIENTAL 29
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

3.3 MEDIO ANTRÓPICO
3.3.1 Contexto macro. Indicadores demográficos y socioeconómicos del
departamento.

El emprendimiento en estudio se encuentra hacia el Sureste del departamento de Flores,
limítrofe al departamento de San José.

El departamento de Flores cuenta con una población de 25.050 habitantes, según el último
censo de 2011, y una superficie de 5.144 km?; lo que lo posiciona como el departamento
menos poblado del país así como el menos denso (4,8 hab./km?).

Su población se compone de un 51% de mujeres y un 49% de hombres.

El 92% vive en zonas urbanas, y el restante porcentaje lo hace en zonas rurales. Existiendo
9.183 viviendas ocupadas de las 10.589 que hay en el departamento (INE, Censo 2011).

En términos socioeconómicos, Flores se encuentra por arriba del promedio Interior País en lo
que refiere a Ingreso Medio por hogar, con un ingreso medio de los hogares de 19.028 (INE,
ECH 2013)

En cuanto al mercado laboral, la tasa de desempleo anual de dicho departamento se ubicó en
un 5,6% para el año 2013, situándose así por debajo de la tasa de desempleo promedio del
total interior (6,4%) y de la del total país (6,5%).

La rama de actividad que concentra más personas ocupadas es la agricultura (18,18%), seguida
del comercio (15,07%)'.

Respecto a la condición de actividad, encontramos que el 23,42% de los ocupados del
departamento son trabajadores no calificados, seguidos de un 21,55% de trabajadores de
servicios y vendedores, mientras que un 15,56% corresponden a oficiales y/u operarios de
mecánica y afines?.

De forma más detallada, podemos ver que las mujeres se desempeñan principalmente en las
categorías de trabajadoras de los servicios y vendedoras; mientras que los hombres se ocupan
principalmente en categorías de trabajadores no calificados, así como de oficiales y/o
operarios de mecánica y afines, en segundo lugar”.

3.3.2 Contexto local. Indicadores demográficos de localidades más próximas al
emprendimiento

Si bien, como veíamos anteriormente, el predio del parque se ubica en el departamento de
Flores, limítrofe al de San José, el centro poblado más cercano (en términos lineales) se
encuentra en el departamento de Florida y es Sarandí Grande. Dicha localidad dista unos 20
km al Noreste del sitio de implantación de los aerogeneradores.

Otros centros poblados cercanos son: Pintado, localizado también en Florida a
aproximadamente a 22 kilómetros al Este del emprendimiento, y Cerro Colorado, ubicado en
el departamento de Flores a unos 22 km al Noroeste del parque Arias.

1 mTSS, OMT, en base a ECH INE 2012
? Ibid.

Ibid.

ESTUDIO INGENIERÍA AMBIENTAL 30
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

En cuanto a la capital del departamento de Flores, la ciudad de Trinidad, ésta se ubica a unos
40 km al Noroeste del emprendimiento.

A la misma distancia, aunque al Sureste, se encuentra la ciudad de Florida, capital del
departamento homónimo.

Sarandí Grande

La ciudad de Sarandí Grande se encuentra ubicada en la 102 Sección Censal del departamento
de Florida, en la intersección de la Ruta 5 y Ruta 42.

Su población consta de 88 habitantes, de los cuales 48 son hombres y 40 mujeres. El 78,5 % de
las viviendas existentes en esta localidad se encuentran ocupadas actualmente.

Dispone de una buena cobertura en lo que respecta a servicios generales, servicios de
enseñanza y culturales, servicios asistenciales, servicios recreativos y prensa, servicios de
transporte y otros.

Su población alcanza las 6.130 personas (Censo 2011), compuesta por un 52% de mujeres y un
48% de hombres. Cuenta con 2.759 viviendas, de las cuales un 85% se encuentran ocupadas.

Pintado

Este centro poblado, se encuentra ubicado en la 3” Sección Censal del departamento de
Florida, sobre ruta 5, km 128 aproximadamente; estación de A.F.E. correspondiente al Km. 144
del ramal de vía férrea Montevideo — Durazno.

Su población es de 170 personas de los cuales el 51% son mujeres y el restante 49% hombres.
Cuenta con 78 viviendas de las cuales 76% se encuentran ocupadas.

Dispone de servicios básicos de: agua corriente, luz eléctrica, teléfono. Así como con escuela y
destacamento policial.

Cerro Colorado

El centro poblado de Cerro Colorado se localiza en la 52 Sección Censal del departamento de
Flores sobre ruta 3, km 164.

Es de reciente creación en tanto surge en el año 2001 con 38 viviendas de MEVIR y su
denominación de “Cerro Colorado” se propone, a través de proyecto de ley, en el año 2009.

Su población asciende a los 96 habitantes, de los cuales 50% son hombres y 50% mujeres. De
las 36 viviendas que existen en la localidad 28 (78%) se encuentran ocupadas.

Además de los servicios básicos de agua corriente, luz eléctrica y teléfono, cuenta con
destacamento de policía, sede del Juzgado de Paz, policlínica y un salón comunal.

Trinidad

La ciudad de Trinidad, capital del departamento de Flores, cuenta con una población de 21.429
habitantes, de los cuales 52% son mujeres y 48% hombres. Dispone de 8.452 viviendas,
ocupadas en un 89%.

Dicha ciudad, concentra el 86% de la población del departamento.

ESTUDIO INGENIERÍA AMBIENTAL 31
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Florida

La ciudad de Florida es capital del departamento del mismo nombre. Su población alcanza las
33.640 personas, de las cuales 52% son mujeres y 48% hombres. Cuenta con 12.745 viviendas,
de las cuales un 89% se encuentran ocupadas. En esta ciudad se concentra el 50% de la
población del departamento de Florida.

3.3.3 Uso del suelo

La eco-región Escudo Cristalino, donde se encuentra ubicado el emprendimiento en cuestión,
es la segunda eco-región tradicionalmente agrícola del país, asociada a la producción lechera y
ganadera. Dado el importante avance de la intensificación agraria, fundamentalmente agrícola
y forestal, se produce el desplazamiento de la lechería hacia tierras marginales y se genera
dificultad para los pequeños productores para acceder a campos para complementar la
deficiencia de tamaño de sus unidades productivas. Por otra parte el sector ganadero enfrenta
la disminución de la superficie disponible con estrategias de intensificación de la producción
(Achkar et al. 2012).

El uso del suelo en la Colonia Dr. José Arias corresponde mayormente a la recría de ganado
vacuno, aunque también es destacable la producción agrícola, de cultivos tales como: sorgo,
alfalfa, trébol, soja, maíz, avena, raigráss.

3.3.4 Tránsito y vialidad

Las vías de tránsito más importantes de la zona son: ¡) la Ruta N2 3, que conecta Ruta N2 1 en
el departamento de San José, con Bella Unión en el departamento de Artigas, pasando por San
José de Mayo, Trinidad, Paysandú, y Salto; y ¡¡) la Ruta N2 5 que conecta Montevideo con
Rivera, pasando por Canelones, Florida, Durazno y Tacuarembó. En la Lámina 3-2 se muestra le
red de caminería de la zona.

El tránsito promedio diario anual sobre la Ruta 3 en el tramo de interés es de 2.395 vehículos,
de los cuales el 61,7% corresponde a autos y utilitarios, el 38,3% a tránsito pesado (DNV,
2008).

El TPDA sobre la Ruta 5 en el tramo de interés es de 2.363 vehículos, de los cuales el 62%
corresponde a autos y utilitarios, y el 38% a tránsito pesado (DNV, 2009)

3.3.5 Presencia de otros emprendimientos eólicos en las cercanías del Parque Eólico
Arias

A continuación, en la Tabla 5-3, se presentan los parques eólicos cercanos al emprendimiento
en estudio, así como diferentes datos de los mismos.

ESTUDIO INGENIERÍA AMBIENTAL 32
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Tabla 3-5: Parques eólicos cercanos al emprendimiento en estudio, y sus características.

Fuente: DNETN — MIEM, Programa de Energía Eólica.

» 4,5kmen
Pintado Il ma Rio dirección 81MW 27 3MW Montaje
NN Sureste
Pintado | LUZ DE ción, 20 MW 11 1,8 MW Montaje
LOMAS.A. : j
Sureste
. tuzoe | 128kmen .
Pintado | dirección 18 MW 10 1,8 MW Montaje
MAR S.A.
Sureste
18,5 km en
Talas del | ASTIDEN rección | 50MW 25 2Mw | Montaje
Maciel | S.A.
Noroeste
23,7 km en
Talas del | CADONAL dirección 50 MW 25 2Mw Desarrollo
Maciel 1 S.A.
Noroeste
MISAS 29,42 km en
Pastorale PASTORALE dirección 49,2 MW 17 3MW Desarrollo
Suroeste
S.A.
3.4 MEDIO SIMBÓLICO
3.4.1 Patrimonio cultural y arqueológico

El registro arqueológico está constituido por todos los restos físicos tangibles de la acción
humana del pasado que contienen información sobre ésta. Precisamente es debido a su
carácter de bien de interés público, frágil y no renovable, que en el marco de la Ley de
Impacto Ambiental N2 16.466, se exige la realización de Estudios de Impacto Arqueológico
(ElArq) a fines de diagnosticar, prevenir, corregir, mitigar y/o compensar los efectos negativos
de distintos emprendimientos públicos o privados sobre los bienes arqueológicos.

En la 22 Sección Judicial del Departamento de Flores, a aproximadamente 18 km en dirección
Norte del sitio del emprendimiento se encuentra la Localidad Rupestre de Chamangá, un área
protegida fundamentalmente por su valor patrimonial arqueológico, incluida en el SNAP. El
área de valor natural y cultural, cuenta con pictografías rupestres y restos arqueológicos
prehistóricos.

Dado que no se puede establecer el valor arqueológico de la zona en cuestión, por no existir
estudios específicos a la misma, se propone elaborar un Plan de Actuación Arqueológico (PAA)

ESTUDIO INGENIERÍA AMBIENTAL 33

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

el cual será presentado ante la Comisión de Patrimonio Cultural de la Nación (CPCN), para su
aprobación.

Tanto el PAA como la constancia de entrega ante la CPCN serán presentados oportunamente a
la DINAMA.

3.4.2 Paisaje

Para la descripción del paisaje se estudian dos aspectos que son relevantes al momento de la
evaluación de los cambios generados por el emprendimiento: su calidad y susceptibilidad. La
calidad del paisaje es determinada por las características naturales del mismo y la presencia de
otros factores de interés como sitios culturales o con valor histórico. La susceptibilidad del
paisaje es impuesta por las posibilidades de percibir un paisaje, ligado a su vez a la frecuencia
con que el mismo es visto.

Calidad del paisaje

Las visuales de la zona están dominadas por pastizal y cultivos agrícola-forrajeros. Dentro de
esta matriz, destaca la presencia de afloramientos rocosos y algunos parches de bosque nativo
y forestación dispersos y de reducida extensión. En las inmediaciones del emprendimiento no
se advierten elementos de valor histórico o cultural a preservar (MEC, 2012). Dado que las
características globales del paisaje presentan una matriz de campos naturales con zonas
intensamente modificadas, la calidad del paisaje se considera Media.

Susceptibilidad del paisaje

Dado a que el predio afectado por el proyecto dista, en su punto más cercano, 15,5 km de Ruta
3, 20,5 km de Ruta 5 y 13,5 km de Ruta 45, las posibilidades y la frecuencia de percibir el
paisaje serán altas (debido además al elevado TPDA de las dos primeras rutas mencionadas),
por lo que se considera que la susceptibilidad del paisaje es Alta.

ESTUDIO INGENIERÍA AMBIENTAL 34
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

4. IDENTIFICACIÓN DE ASPECTOS AMBIENTALES

Se entiende por aspecto ambiental a cualquier elemento o característica que derive de una
actividad del emprendimiento, o cualquier sustancia o producto utilizado o generado por éste,
que sea susceptible de interactuar con el medio ambiente y producir impactos ambientales.

Por lo tanto, la identificación de los aspectos ambientales surge de las actividades que se
realizan en el emprendimiento, descritas en el Documento del Proyecto, en cualquiera de sus
fases. Para la evaluación se considerarán la fase de construcción, operación y clausura.

A continuación se presenta una matriz de identificación de los principales aspectos
ambientales de acuerdo al análisis efectuado.

Tabla 4-1: Identificación de aspectos ambientales en las fases de construcción (Co), operación (0) y clausura (Cl)

Presencia física

Imposición de servidumbre

Remoción de suelos

Movimiento de palas

Generación de campos electromagnéticos

Emisiones sonoras

sIsis is

CONDICIÓN

Efluentes
NORMAL

Emisiones a la atmósfera

x

Generación de residuos sólidos

Tránsito inducido

SES] SISISIS

Demanda de mano de obra

Voladuras

xs

Arrastre de sólidos por escurrimientos pluviales

SISSI] SS ]S [SS]

Derrame de hidrocarburos

CONTINGENCIAS | Ruptura de palas Y
Y vlo y

Incendio

En la Tabla 4-2 se presentan las actividades o componentes asociadas a los aspectos
ambientales identificados para cada fase.

ESTUDIO INGENIERÍA AMBIENTAL 35
ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

Tabla 4-2: Actividades o componentes asociadas a los aspectos ambientales identificados

ASPECTO CONSTRUCCIÓN OPERACIÓN CLAUSURA
Caminería, subestación,
obrador, planta de Aerogeneradores,
_ o Aerogeneradores o 6
o hormigón, maquinaria, o caminería, subestación,
Presencia física caminería y

componentes de
aerogeneradores y
personal

subestación

obrador, maquinaria y
personal

Imposición de
servidumbre

LAT

Remoción de
suelos

Construcción de
caminos, explanadas,
cunetas y zanjas,
excavación para
cimentaciones,
nivelación del terreno y
obrador

Movimiento de
palas

Durante
funcionamiento de
aerogeneradores

Generación de
campos
electromagnéticos

Por sistema colector
de energía y
subestación

Emisiones sonoras

Por maquinaria,

Por funcionamiento

Por maquinaria y

vehículos y explosivos | de aerogeneradores vehículos
Proceso productivo de o o
o, o Asimilables a Asimilables a
Efluentes hormigón, asimilables a e e
domésticos domésticos

domésticos

Emisiones a la
atmósfera

Por maquinaria,
vehículos y explosivos

Por maquinaria y
vehículos

Generación de
residuos sólidos

Orgánicos, aceites
usados, material
contaminado por
hidrocarburos, envases
de pinturas, cementos,
solventes, baterías,
escombros, proceso
productivo de
hormigón, cables,
metales, maderas

Orgánicos, aceites
usados, material
contaminado por
hidrocarburos,
envases de pinturas,
cementos, solventes,
baterías, cables,
metales, maderas

Orgánicos, aceites
usados, material
contaminado por
hidrocarburos, envases
de pinturas, cementos,
solventes, baterías,
escombros, cables,
metales, maderas

ESTUDIO INGENIERÍA AMBIENTAL

36

ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

ASPECTO

CONSTRUCCIÓN

OPERACIÓN

CLAUSURA

Tránsito inducido

Vehículos de transporte
de componentes de
aerogeneradores,
insumos de
construcción.

Vehículos de
operarios y transporte
de insumos de
mantenimiento.

Vehículos de transporte
de componentes de
aerogeneradores,
maquinaria,
combustible y personal.

Demanda de mano
de obra

Instalación del parque

Mantenimiento

Desmantelamiento del
parque, limpieza y
recuperación del sitio

Arrastre de sólidos

Remoción del material
de rodadura de la

) Movimiento de suelo caminería y
por pluviales o
escarificación del
terreno
Para excavación de
Voladuras fundaciones y

nivelación del terreno

Contingencia -
Derrame de
hidrocarburos

En tareas de
mantenimiento o fallas
en aerogeneradores,
maquinaria y vehículos,
y en zonas de
almacenamiento

En tareas de
mantenimiento o
fallas en
aerogeneradores,
maquinaria y
vehículos, y en zonas
de almacenamiento

En tareas de
mantenimiento o fallas
en aerogeneradores,
maquinaria y vehículos,
y en zonas de
almacenamiento

Contingencia -
Desprendimiento
de palas

Durante
funcionamiento de
aerogeneradores

Contingencias -
Incendio

Aerogeneradores,
subestación,
maquinaria o vehículos

Aerogeneradores,
subestación o
depósito de aceites

Aerogeneradores,
subestación,
maquinaria o vehículos

ESTUDIO INGENIERÍA AMBIENTAL

37
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

5. IDENTIFICACIÓN Y VALORACIÓN DE IMPACTOS AMBIENTALES

5.1 PRINCIPIOS BÁSICOS DEL ESIA

Se entiende por Estudio de Impacto Ambiental (EsIA) a la aplicación de un procedimiento de
análisis de un emprendimiento que permite la identificación, predicción y evaluación de las
posibles consecuencias ambientales que se puedan producir durante su ejecución. Un EslA
debe incluir además las medidas de mitigación que deban adoptarse a fin de reducir, eliminar
o compensar los impactos ambientales negativos que puedan producirse.

Se entiende por medio ambiente al sistema global constituido por los elementos naturales y
artificiales de naturaleza física, biológica y sociocultural, y por sus interrelaciones que rigen y
condicionan la vida en todas sus manifestaciones.

Se entiende por impacto ambiental a todo tipo de afectación a cualquier elemento del sistema
medio ambiente que se produzca por causa de la existencia del emprendimiento en cualquiera
de sus fases: proyecto, implantación u operación, y abandono.

Sobre la base de estas definiciones, el objetivo del EslA es la identificación de todos los
impactos positivos y negativos, producidos directa o indirectamente por el emprendimiento, y
la evaluación de los impactos negativos que se hayan considerado significativos.

El proceso metodológico de un EslA busca alcanzar en la forma más sistemática y objetiva
posible, la identificación de estos impactos significativos, su predicción y cuantificación, así
como la determinación del grado de riesgo que pueden implicar.

No siempre es posible una cuantificación de los impactos identificados, ya que la predicción de
los mismos se encuentra condicionada por cuatro aspectos:

O la carencia de información suficiente sobre algunos de los componentes del medio
ambiente que puedan ser fundamentales;

O la ausencia de un adecuado conocimiento de la respuesta de muchos componentes del
sistema biológico y social frente a una acción determinada;

O las modificaciones que sufre un proyecto en su versión original al momento de su
ejecución y,

O. la no determinación a priori de aspectos constructivos durante la fase de construcción que
derivarán de decisiones que se tomen durante el avance de las obras.

Por tanto, y puesto que se ha visto que en la mayoría de los casos sólo un conjunto pequeño
de impactos son los responsables de las mayores afectaciones ambientales, y que la reducción
o mitigación de los mismos implicaría la minimización de las consecuencias ambientales del
emprendimiento hasta niveles admisibles, es sobre este conjunto que se centra la profundidad
de los análisis del EslA.

5.2 METODOLOGÍA

Para la evaluación ambiental se parte del emprendimiento propuesto considerado en cada una
de sus fases: construcción, operación y clausura.

ESTUDIO INGENIERÍA AMBIENTAL 38
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

A partir del análisis del proyecto y de la caracterización del medio receptor, se identifican,
valoran y evalúan los impactos ambientales más significativos.

El estudio de los impactos identificados se desarrolla para cada uno de los aspectos
ambientales que componen el emprendimiento, en cada una de sus fases.

5.2.1 Metodología para evaluación de los impactos ambientales

Alos efectos de la presente evaluación ambiental se desarrolla la siguiente metodología:

1. Utilizando una metodología matricial, se construye la matriz de interacción,
colocando en las columnas de dicha matriz los aspectos ambientales del
emprendimiento en cada una de sus fases, y en cada una de las filas se colocan los
factores ambientales identificados.

2. La identificación de impactos se realiza con el apoyo de un enfoque sistemático de
los aspectos ambientales identificados en el análisis del emprendimiento, a partir
de las interacciones detectadas.

3. Con los impactos identificados, se procede a la construcción de matrices de
valoración a fin de determinar la importancia de los mismos a través de una
combinación lineal de las distintas variables ambientales predefinidas, acorde al
criterio definido en el siguiente punto.

4. Posteriormente, se procede a la evaluación de los impactos significativos. La
evaluación del impacto se realiza comparando con algún criterio que permita
definir la aceptabilidad del mismo o la necesidad de establecer medidas de
mitigación.

5. Luego, se procede a verificar si el emprendimiento tiene implementadas medidas
de mitigación así como la efectividad de las mismas, estableciendo lineamientos
para nuevas medidas de mitigación en caso que se consideraran necesarias.

6. Finalmente, se analiza el impacto residual (luego de implementadas las medidas de
mitigación), y se determina si la afectación que éste provoca es significativa o no.

5.2.2 Matriz de interacción

En la matriz de interacción se cruzan los aspectos del emprendimiento en estudio, para dada
una de sus fases, con los factores ambientales presentes. La posibilidad de afectación se
determina en cada intersección de la matriz, indicando el grado de relevancia según el
siguiente código de colores:

O Relevante (color rojo)
O Irrelevante (color verde)

Cabe destacar que la matriz es de carácter meramente cualitativo, y su finalidad es visualizar
las interacciones entre los aspectos y los factores ambientales más relevantes. A partir de las
interacciones relevantes observadas se identifican los impactos a valorar a posteriori.

5.2.3 Criterios para la valoración de impactos

Para la valoración de los impactos identificados se consideraron las siguientes variables,
algunas de ellas tomadas de la Guía para la Solicitud de la Autorización Ambiental Previa:

O Tipo: indica si los impactos pueden considerarse negativos o positivos de acuerdo
al signo de la afectación que produce.

ESTUDIO INGENIERÍA AMBIENTAL 39
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

0)

0)

0)

Magnitud (M): esta característica mide el grado de incidencia del aspecto sobre el
factor (grado de modificación del factor).

Extensión (Ex): se mide en función del área de afectación del impacto respecto al
área de influencia del emprendimiento.

Probabilidad (Pv): mide la probabilidad de ocurrencia del impacto.

Persistencia (Pe): se refiere al tiempo de permanencia del efecto desde su
aparición.

Reversi lad (Rv): se refiere a la posibilidad del factor de retornar a sus
condiciones iniciales por medios naturales (restauración por medios naturales).

Recuperabilidad (Rc): se refiere a la posibilidad de reconstruir el factor, por medio
de intervención humana (restauración por medios humanos).

Se asignó a cada criterio una graduación de carácter exponencial. Los “valores” que pueden
tomar las variables consideradas se presentan en la Tabla 5-1.

ESTUDIO INGENIERÍA AMBIENTAL 40
ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

Tabla 5-1: Criterios para la valoración de impactos

VARIABLE VALOR DEFINICIÓN
> Negativo - | Cuando la afectación es de signo negativo.
ipo
Positivo + | Cuando la afectación es de signo positivo.
Baja 1  |Cuando el efecto sobre el factor es mínimo.
Magnitud Media 2 | Cuando el efecto sobre el factor es medio.
(M) Alta 4 | Cuando el efecto sobre el factor es alto.
Total 8 | Expresa una destrucción casi total del factor.
Puntual 1  |Cuando el efecto es muy localizado.
Extensión , Cuando la incidencia en el predio afectado es
Parcial 2 M
(Ex) apreciable.
Total 4 | Cuando el efecto sobrepasa los límites del predio.
Cuando la probabilidad de ocurrencia del impacto
Poco probable 1 : p P
es baja.
Probabilidad -
Cuando no puede tenerse como certero pero tiene
(Pb) Probable 2 a
una alta probabilidad que ocurra.
Certero 4 | Cuando su ocurrencia tiene probabilidad 1.
, Cuando la afectación se produce en lapsos
Intermitente 1 . .
espaciados y por un corto tiempo.
Persistencia Cuando es una alteración no permanente en el
Temporal 2 . .
(Pe) tiempo, con un plazo que puede determinarse.
Cuando la alteración se sostiene en el tiempo a
Permanente 4 : . ca
partir del momento de su manifestación.
Cuando la restauración natural se produce a corto
Corto plazo 1
plazo
Cuando la restauración natural se produce a
Mediano plazo 2 . P
mediano plazo
Reversibilidad (Rv) —
Cuando la restauración natural se produce a largo
Largo plazo 3
plazo
" Cuando el efecto es irreversible por medios
Irreversible 4
naturales
Fugaz 1 | Inmediato, por la sola acción de procesos naturales.
A corto o largo plazo, por la sola acción de procesos
Reversible 2 E0p P B
naturales.
Recuperabilidad o Cuando la afectación puede paliarse mediante
(Rc) Mitigable o .
4 [medidas correctoras O  restaurarse una vez
restaurable o o
finalizada la acción impactante.
Cuando la afectación o pérdida que supone es
Irrecuperable 8 P 9 P

imposible de reparar

ESTUDIO INGENIERÍA AMBIENTAL

41

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

5.2.4 Determinación de la importancia

La valoración de los impactos ambientales se realizó determinando la importancia (1) de los
mismos a través de una metodología que utiliza una combinación lineal de los criterios
definidos en el punto anterior.

La combinación lineal utilizada se expresa mediante la siguiente fórmula:

I= + (3M + 2Ex +Pb+Pe + Rv+Rc)
En función de los valores definidos para cada variable, la importancia puede tomar valores en
el rango de [-52, -9] U [+9, +52].
Los resultados de la valoración se presentan en una matriz; en las columnas se colocan las
variables a valorar y en cada una de las filas se colocan los impactos identificados.
5.2.5 Determinación de la significancia
En cuanto a la determinación de la significancia de los impactos, la misma se realiza en función
de la importancia del impacto resultante de la valoración.

En función de los valores obtenidos, se adoptó el siguiente criterio:

Tabla 5-2: Criterio para la significancia de impactos

IMPORTANCIA SIGNIFICANCIA

[-17, -9] U [+9, +17] No significativo o compatible

[-27, -18] U [+18, +27] Baja
[-39, -28] U [+28, +39] Moderada
[-52, -40] U [+40, +52] Alta

Para los impactos no significativos, dado el tenor de las actividades que los generan, se
recomendarán medidas para su prevención en la medida que existan, las cuales sean bien
conocidas y fácilmente aplicables.

Para aquellos impactos significativos se verificará si el proyecto tiene implementadas medidas
para su mitigación, se evaluará la efectividad de las mismas, y en caso de ser necesario se
establecerán medidas adicionales para que dichos impactos sean aceptables en el medio.

5.3 MATRIZ DE INTERACCIÓN

La matriz de interacción es utilizada en el análisis ambiental del emprendimiento como
enfoque sistemático para la identificación de los impactos a ser evaluados posteriormente.

A partir de esta matriz, para cada interacción determinada como relevante (rojo) se identifican
los impactos implicados.

La matriz de interacción se presenta en la Tabla 5-3.

ESTUDIO INGENIERÍA AMBIENTAL 42
ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Tabla 5-3: Matriz de interacción

ASPECTO

MEDIO

FACTOR

CONSTRUCCIÓN

iones sonoras
Generación de residuos sólidos

Presencia física
Voladuras

Emisiones a la atmósfera
Tránsito inducido

Demanda de mano de obra

Derrame de hidrocarburos

Incendio

Presencia física

Movimiento de palas

OPERACIÓN

Efluentes

Generación de residuos sólidos

Generación de campos electromagnético

Demanda de mano de obra

Derrame de hidrocarburos

Incendio

Ruptura de palas

Presencia física

Emisiones a la atmósfera

Emisiones sonoras

Efluentes

CLAUSURA

Generación de residuos sólidos

Arrastre de sólidos por escurrimientos pluviales

Tránsito inducido

Demanda de mano de obra

Derrame de hidrocarburos

Incendio

FÍSICO

Patrones de escurrimiento superficial

[Remoción de suelos

Agua Calidad del agua superficial

El Arrastre de sólidos por escurrimientos pluviales

[]_|Enuentes

Calidad del agua subterránea

Suelo

Aire

Nivel sonoro

Intensidad lumínica

BIÓTICO

Aves

a

Ecosistemas Murciélagos

terrestres Bosque nativo

Pastizal o cultivo agrícola-forrajero

Ecosistemas acuáticos

ANTRÓPICO

Salud y bienestar

Población m7 "
Percepción social

cercana

Edificaciones

Usos del suelo y actividades

Infraestructura vial

Tránsito

Actividad aérea

y

Empleo

SIMBÓLICO

Paisaje

Elementos de valor arqueológico

E

ESTUDIO INGENIERÍA AMBIENTAL:

43
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

5.4 VALORACIÓN DE IMPACTOS AMBIENTALES

Acorde a lo establecido en la Guía para la Solicitud de AAP elaborada por DINAMA, la
valoración y evaluación de impactos ambientales se realizará para los impactos negativos
identificados. No se incluirán los impactos positivos.

Sin detrimento de lo expuesto anteriormente, se citan algunos impactos positivos de
relevancia:

O. La energía eólica presenta un sinnúmero de aptitudes por tratarse de una energía
“limpia”. Se destaca por no generar impactos por emisiones de gases de
combustión ni una etapa de transformación térmica; y, por no contribuir al
incremento de la concentración de gases de efecto invernadero, ni destruir la capa
de ozono, entre otros.

O Generación de puestos de trabajo, tanto en la fase de construcción como en la de
operación y clausura.

La valoración de los impactos se presenta en la Tabla 5-4, Tabla 5-5 y Tabla 5-6.

ESTUDIO INGENIERÍA AMBIENTAL 44
ESTUDIO DE IMPACTO AMBIENTAL Parque EóLiCO Arias — UTE

Tabla 5-4: Matriz de valoración - Fase de construcción

VALORACIÓN ]
MEDIO FACTOR IMPACTO Tipo | m ] Ex [Pb [Pe [Rv] Rc[ 1 T Significancia |
FASE DE CONSTRUCCIÓN - Condición normal
PATRONES DE ESCURRIMIENTO : , anita
SUPERFICIAL [Cambios en los patrones de escurrimiento superficial por remoción de suelos - 1|1[2]|2 [| 4 | 4 |-17]| No significativo
[Afectación a la calidad del agua superficial por la disposición de efluentes de lavado de y ,
CALIDAD DEL AGUA hormigón p4papa 2|2/2]2 Baja
SUPERFICIAL [Afectación a la calidad del agua superficial por el arrastre de sólidos por escurrimientos anifcat
MEDIO FÍSICO pluviales - 2 212 1 2 |-17| No significativo
SUELO. Afectación a la calidad del suelo por la generación de residuos sólidos - -16 | No significativo
ARE Afectación a la calidad del aire por la emisión de material particulado - -15 | No significativo
Afectación a la calidad del aire por emisión de gases de combustión - -10 | No significativo
NIVEL SONORO [Aumento del nivel sonoro por emisiones sonoras de las actividades constructivas - -16 | No significativo

-27 Baja
-24 Baja
19 Baja
-16 || No significativo

4
1
1
1
Pérdida de hábitat para las aves > 2
3
1
2
2 |-15| No significativo
2
2
2
2
2
2
2

1
2

1

2

4
Desplazamiento de aves por presencia física - [2
Desplazamiento de aves por incremento del nivel sonoro - |<
Pérdida de hábitat para los murciélagos - 2
Desplazamiento de murciélagos por presencia física - 2
4

4

2

2

2

1

2

ECOSISTEMAS TERRESTRES

-24 Baja
-26 Baja

-16 || No significativo
-16|| No significativo

Pérdida de hábitat para pastizales y su fauna asociada por presencia de infraestructuras -
Pérdida de hábitat para pastizales y su fauna asociada por remoción de suelos -
Desplazamiento de fauna asociada a pastizales por incremento del nivel sonoro -
Pérdida de hábitat en ecosistemas acuáticos por remoción de suelo >

MEDIO BIÓTICO

n|=[m[o|=[m|o|w[m|=[a|o|w]|=|=|w

o |o|[u|[m[w»| e [m|=[m|=[m|[m|=|=[=|-[m/w|w]|=|m|=

ió á Ó - -16 | No significativo
Ecosistemas acuáticos  [Alectación a ecosistemas acuáticos por efluentes del lavado de hormigón ignifcati
[Afectación a ecosistemas acuáticos por efluentes asimilables a domésticos - 10 | No significativo
[Afectación a ecosistemas acuáticos por incorporación de sólidos - -47| No significativo
Afectación a la salud de la población cercana por el aumento en los mieles de inmisión de TT Ta Ta Te as no signiicarmo
SALUD Y BIENESTAR DE LA — [material particulado
POBLACIÓN CERCANA ¡Afectación a la población cercana por aumento de los niveles de inmisión sonora - 2 1 2 1 1 |-15| No significativo
[Afectación a la población cercana por destellos ("Disc-Effect”) 4 rfi] ]1][20 Baja
EDIFICACIONES CERCANAS — [Afectación a las viviendas cercanas por las vibraciones producidas a causa de las voladuras | [2 aja Baja
PERCEPCIÓN SOCIAL Creación de conflictos sociales -]4 242] 2]|-6 Baja
MEDIO ANTRÓPICO — [uso DEL SUELO Y ACTIVIDADES [Cambios en los usos del suelo por remoción de suelos y actividades constructivas la alalo 40 Baja
INFRAESTRUCTURA VIAL — [Deterioro de la infraestructura vial a causa del tránsito pesado Jefrfefs]«[4]22 Baja
TRÁNSITO Incremento del tránsito usual a causa del tránsito inducido - 2 4 4 1 1 1 |-21 Baja
[Afectación a la seguridad vial a causa del tránsito inducido Hill Baja
ACTIVDAD AÉREA [Afectación a la actividad aérea local -2elalrfalrida ja Baja
PAISAJE [Afectación al paisaje por la incorporación de los aerogeneradores Jefas] [1] Baja
MEDIO SIMBÓLICO [Afectación a la calidad del paisaje por la generación de residuos sólidos 2 [1]2] 2] 2 [1 [15] no significativo
ELEMENTOS DE VALOR — [Afectación a elementos de valor arqueológico por movimiento de suelos y procedimientos de ||, |, | ¿| ¿| ¿| 26 Saa
ARQUEOLÓGICO voladura !

ESTUDIO INGENIERÍA AMBIENTAL 45
ESTUDIO DE IMPACTO AMBIENTAL Parque EóLiCO Arias — UTE

VALORACIÓN ]
LA Liar lina) Tipo | M | Ex [Pb] Pe [Rv] Re] 1 [ Significancia
FASE DE CONSTRUCCIÓN - Contingencias
CALIDAD DEL AGUA .6 . mm
SUPERFICIAL [Afectación a la calidad del agua superficial por el derrame de hidrocarburos -afafrifajaoj2].. Baja
MEDIO FÍSICO A [Afectación a la calidad del agua subterránea por el derrame de hidrocarburos -afafrifajaoj2].. Baja
SUELO [Afectación a la calidad del suelo por el derrame de hidrocarburos -afifrifa[fao]a[. Baja
AIRE [Afectación a la calidad del aire por la ocurrencia de incendios 22] +][2][ 2] + [-16] no significativo
ECOSISTEMAS TERRESTRES - [Afectación a pastizales y su fauna asociada por derrame de hidrocarburos - (2 |1|1]|2|3 | 2 |-16| No significativo
MEDIO BIÓTICO
ECOSISTEMAS ACUÁTICOS — [Afectación a los ecosistemas acuáticos por contaminación con hidrocarburos - (2 |1|1]|2|3 | 2 |-16| No significativo
SALUD Y BIENESTAR DE LA — [Afectación a la salud y bienestar de la población cercana por la ocurrencia de incendios af1ififeafe]o]o Baja
POBLACIÓN CERCANA Ocurrencia de accidentes durante los procedimientos de voladuras - 4|1|1|4|4|8]|-31 Moderada
MEDIO ANTRÓPICO EDIFICACIONES CERCANAS — Afectación a las edificaciones cercanas a causa de la ocurrencia de incendios = [1 paja ja] 4] a |-15]| No significativo
USOS DEL SUELO Y > a as
ACTIVIDADES ¡Afectación a los usos del suelo y actividades por la ocurrencia de incendios - 2 2 1 2 2 2 |-17| No significativo

ESTUDIO INGENIERÍA AMBIENTAL 46
ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Tabla 5-5: Matriz de valoración - Fase de operación

VALORACIÓN ]
Lu Liar Lo mista40) Tipo] m ]Ex]Pb [Pe | Rv[Re] 1 ] significancia |
FASE DE OPERACIÓN - Condición normal
CALIDAD DEL AGUA , , , , _
, SUBTERRÁNEA ¡Afectación a la calidad del agua subterránea por la inflitración de efluentes domésticos - 2 1 1 4 2 2 | -17 | No significativo
MEDIO FÍSICO INTENSIDAD LUMÍNICA [Modificación localizada de la intensidad lumínica por proyección de sombras intermitentes A Ta 121111 15] no significativo
NIVEL SONORO [Aumento del nivel sonoro a causa de las emisiones sonoras de los aerogeneradores Tafalla [2 Baja
Mortalidad de aves por colisión =Pafaf2[4[2 [4 [22] Moderada
Desplazamiento de aves por presencia física > 2|2|2|4/3|4]-238 Baja
Desplazamiento de aves por incremento del nivel sonoro -Jeleleals«]1]1 [8 Baja
¡Afectación a las aves por efecto barrera - 2 2 2 4 3 2 |-21 Baja
MEDIO BIÓTICO ECOSISTEMAS TERRESTRES - [Mortalidad de murciélagos por colisión o barotrauma a Ta[2]+]2]4]%2| Moderada
Desplazamiento de murciélagos por presencia física - 2|1]12/|2|1 | 2 |-15| No significativo
Desplazamiento de murciélagos por incremento del nivel sonoro =Teafaf2]2]+]>2]5]| nosignitoatino
Pérdida de hábitat para pastizales y su fauna asociada por presencia de infraestructuras aJifafe[2[2[2 Baja
Desplazamiento de fauna asociada a pastizales por incremento del nivel sonoro - Tale 2]1]1] 2-16] no significativo
[Afectación a la población cercana por la proyección de sombras intermitentes aa? 14 11171128 Moderada
SALUD Y BIENESTAR DELA - [Afectación a la población cercana por destellos ("Disc-Effect") leaf] 1]. Baja
MEDIO ANTRÓPICO POBLACIÓN CERCANA Afectación ala población cercana por el aumento en los niveles de inmisión sonora - 4l|4[2[|4]1]1]-28 Moderada
[Afectación a la población por la exposición a campos electromagnéticos =TalealilaiTa lo Baja
PERCEPCIÓN SOCIAL [Creación de conflictos sociales a Ta[2]+]2]2 [20] Moderada
ACTIVIDAD AÉREA [Afectación a la actividad aérea local leal] 12 Baja
MEDIO SIMBÓLICO PAISAJE [Afectación al paisaje por la incorporación de los aerogeneradores -Ta[a]+[a[< [4 [<0] Moderada
FASE DE OPERACIÓN - Contingencias
CALIDAD DEL AGUA ,
UAERRICIAL Afectación a la calidad del agua superficial por el derrame de hidrocarburos lafeajrileala 2|2. Baja
CALIDAD DEL AGUA - :
MEDIO FÍSICO AA Afectación a la calidad del agua subterránea por el derrame de hidrocarburos lafeajrileala 2|2. Baja
SUELO [Afectación a la calidad del suelo por el derrame de hidrocarburos lala fafe]o[<[2 Baja
AIRE [Afectación a la calidad del aire por la ocurrencia de incendios [a ]2]+]2 [2] [6] nosigniñoativo
ECOSISTEMAS TERRESTRES - |Afectación a pastizales y su fauna asociada por derrame de hidrocarburos -leafrfalela | 2 |.16| nosigniñcativo
MEDIO BIÓTICO
ECOSISTEMAS ACUÁTICOS — |Afectación a los ecosistemas acuáticos por contaminación con hidrocarburos -leafrfalela | 2 |.16| nosigniñcativo
SALUD Y BIENESTAR DELA [Afectación a la salud y bienestar de la población cercana por la ocurrencia de incendios =Ta1i]1[2[4|2][-23 Baja
POBLACIÓN CERCANA [Ocurrencia de accidentes por ruptura de palas la fafifefa[2[2 Baja
MEDIO ANTRÓPICO | EDIFICACIONES CERCANAS — |Afectación a las edificaciones cercanas a causa de la ocurrencia de incendios <a faja lala] a 15] nosigniñcativo
USOS DEL SUELO Y - " o _
ACTIVDADES ¡Afectación a los usos del suelo y actividades por la ocurrencia de incendios - 2 2 1 2 2 2 | -17 | No significativo

ESTUDIO INGENIERÍA AMBIENTAL

47
ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Tabla 5-6: Matriz de valoración - Fase de clausura

VALORACIÓN ]
MEDIO FACTOR IMPACTO Tipo | m [ex] Pb [Pe] Rv|Re] 1 | Significancia |
FASE DE CLAUSURA - Condición normal
MEDIO FÍSICO SUELO. [Afectación a la calidad del suelo por generación de residuos sólidos - 2] 1] 1] 2] 2] 2 [15] no significativo
Desplazamiento de aves por presencia física > 2|2|4]|4/|3|3|-2 Baja
Desplazamiento de aves por incremento del nivel sonoro > 4|1|2|1]/1|1|-9 Baja
MEDIO BIÓTICO ECOSISTEMAS TERRESTRES [Desplazamiento de murciélagos por presencia física 2 [1]2]2] + [2 [15] no significativo
Pérdida de hábitat para pastizales y su fauna asociada por presencia de infraestructuras a Jifaf2[2[2[2 Baja
Desplazamiento de fauna asociada a pastizales por incremento del nivel sonoro - [22] 2] 1] + [2-16] no significativo
INFRAESTRUCTURA VIAL — [Deterioro de la infraestructura val a causa del tránsito pesado Ral]: 1+]2 Baja
MEDIO ANTRÓPICO TRÁNSITO Incremento del tránsito usual a causa del tránsito inducido Jefa fafi]rii]a Baja
¡Afectación a la seguridad vial a causa del tránsito inducido . 4 2 2 1 1 1 |-21 Baja
[Afectación a la calidad del paisaje a causa de los acopios temporarios de las piezas de los y A
MEDIO SIMBÓLICO PAISAJE aerogeneradores desmontados 2 p2p4/2|2 1 |-16] Nosignifcativo
[Afectación a la calidad del paisaje por la generación de residuos sólidos - [2]1]2[2]2 [1 [15] no significativo
FASE DE CLAUSURA - Contingencias
CALIDAD DEL AGUA > . . .
SUPERFICIAL, Afectación a la calidad del agua superficial por el derrame de hidrocarburos -lafealrfeajojal-2. Baja
CALIDAD DEL AGUA a . : .
MEDIO FÍSICO SUBTERRÁNEA [Afectación a la calidad del agua subterránea por el derrame de hidrocarburos -lafealrfeajojal-2. Baja
SUELO, [Afectación a la calidad del suelo por el derrame de hidrocarburos ales +2 Baja
AIRE [Afectación a la calidad del aire por la ocurrencia de incendios - 2 [e]1]2] 1 [1 [15] no significativo
ECOSISTEMAS TERRESTRES - [Afectación a pastizales y su fauna asociada por derrame de hidrocarburos - 212 l]s | 2 |-16] nosignificativo
MEDIO BIÓTICO
ECOSISTEMAS ACUÁTICOS - [Afectación a los ecosistemas acuáticos por contaminación con hidrocarburos - 212 ]s | 2 |-16] nosignificativo
SALUD Y BIENESTAR DE LA > , . .
PoBLación cercana [Alectación a la salud y bienestar dela población cercana por la ocurrencia de incendios -lalrfrfealejoa ls Baja
MEDIO ANTRÓPICO | EDIFICACIONES CERCANAS - |Afectación a las edificaciones cercanas a causa de la ocurrencia de incendios <a aa fa [a [a 45] no significativo
USOS DEL SUELO Y o " a A
ACTIVIDADES ¡Afectación a los usos del suelo y actividades por la ocurrencia de incendios - 2 2 1 2 2 2 | -17 | No significativo

ESTUDIO INGENIERÍA AMBIENTAL

48
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6. EVALUACIÓN DE IMPACTOS AMBIENTALES DEL PARQUE
EÓLICO

El presente capítulo abarca la evaluación de los impactos generados por el Parque Eólico. La
evaluación de los impactos propios de la LAT se presenta en el capítulo 7.

6.1 MEDIO FÍSICO

6.1.1 Afectación a la calidad del agua superficial por la disposición de efluentes de
lavado de hormigón

ASPECTO FACTOR

Efluentes (C) Calidad del agua superficial

Este impacto podría darse a causa del vertido a curso de agua, del agua residual de lavado de
camiones y maquinaria de la planta hormigonera que se instalará en el sitio, si esta no se trata
adecuadamente. De presentarse este impacto, lo hará únicamente en la fase de construcción
del emprendimiento.

Evaluación

Para el parque eólico en estudio, se instalarán 35 aerogeneradores, los cuales contarán con
fundaciones tronco-cónicas tipo zapata en hormigón armado. Cada fundación requerirá un
volumen de hormigón armado de 351,2 m?, totalizando 12.292 m? de hormigón
aproximadamente.

Adicionalmente, la LAT estará conformada por 74 torres. Cada fundación requerirá un volumen
de hormigón armado de 20 m?, totalizando 1.480 m* de hormigón aproximadamente.

Este hormigón será producido a pie de obra, en una planta hormigonera, que se ubicará en el
padrón N? 4.112, junto al obrador.

El agua residual de la planta hormigonera y sus procesos asociados se generará al momento de
lavar los camiones mixer utilizados para transportar el hormigón desde la planta hasta la
fundación correspondiente, y, en menor medida, en el lavado de las herramientas de mano.

Las aguas residuales provenientes de los procesos mencionados podrán contener ciertas
cantidades de sólidos disueltos, como hidróxido de sodio y potasio, y sólidos suspendidos,
como carbonato de calcio. Podrán, además, presentar alta alcalinidad, posibilidad de fraguado
y calor residual.

Por lo expuesto anteriormente, se identifica que los principales parámetro a controlar son el
pH y la turbiedad del efluente. Para esto, de manera de cumplir con el Decreto 253/79, se
utilizará un sistema de piletas de decantación, y se hará un monitoreo periódico del pH del
efluente de salida de las mismas, de modo de definir si es o no necesaria su neutralización.

El sistema en cuestión estará conformado por una pileta primaria con una rampa para el
acceso de los camiones y su lavado. En esta pileta primaria decantarán los sólidos de mayor
granulometría. Mediante un caño de rebalse, se conducirá el sobrenadante a una pileta
secundaria, donde sedimentarán los sólidos suspendidos de granulometría intermedia.
Finalmente, se procederá de la misma manera con el sobrenadante de la pileta secundaria,

ESTUDIO INGENIERÍA AMBIENTAL 49

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

siendo este conducido a la última pileta, donde sedimentará la fracción más fina de los sólidos
suspendidos.

Las piletas serán dimensionadas en función de la demanda de hormigón de la obra, de modo
que tengan un tiempo de retención mínimo de 24 horas, para permitir que el efluente final
tenga la calidad adecuada.

El pH será controlado antes del punto de vertido. Tomando en cuenta que el pH del agua de
lavado de hormigón podrá ser alcalino, alcanzando valores de 11 unidades, se deberá acidificar
hasta alcanzar un valor máximo de pH de 8,5. Para este cometido, se puede optar por la
utilización de ácido clorhídrico o ácido sulfúrico, en correctas dosificaciones.

Se contará, además, con un Plan de Gestión Ambiental específico para la etapa de
construcción, donde se especificarán todas las medidas a tomar y procedimientos a seguir de
modo de garantizar una correcta gestión ambiental durante esta etapa.

Medidas de prevención, mitigación o compensa

Como medidas de mitigación se reconocen las siguientes:

O Implementación de un sistema de piletas de decantación y estabilización del agua
residual de lavado de hormigón.

O Control del pH y neutralización del mismo en caso de ser necesario, antes del vertido
del efluente a curso de agua.

Conclusiones

Debido a los controles que se implementarán previos al vertido del efluente final considerado
en esta sección, se concluye que el impacto será admisible.

6.1.2 Aumento del nivel sonoro a causa de las emisiones sonoras de los
aerogeneradores
ASPECTO FACTOR
Emisiones sonoras (O) Nivel sonoro

El incremento del nivel sonoro se dará a causa de las emisiones de las potenciales fuentes de
ruido, estando estas centradas en los ruidos mecánicos, producto del movimiento de los
componentes, que tienen origen en el multiplicador, el transmisor (ejes), el generador de la
turbina eólica, y los ruidos aerodinámicos por la rotación de las aspas.

La fuente principal corresponde a las emisiones acústicas aerodinámicas, causadas por la
interacción del flujo de aire atmosférico y el rotor del aerogenerador, el que origina un campo
fluctuante de presiones que a su vez da lugar a dichas emisiones.

Evaluación

Para determinar el nivel sonoro que se tendrá en el medio receptor producto de esta
actividad, se llevó a cabo la modelación de este escenario mediante la aplicación del modelo
descrito en la Norma UNIT-ISO 9613-2:1996 “Acoustics — Attenuation of sound during
propagation outdoors”. Para ello se empleó el programa computacional WindFarmer v 5.3,
especializado para el diseño y optimización de parques eólicos.

ESTUDIO INGENIERÍA AMBIENTAL 50

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Como valor de emisión sonora de la fuente, se considera el suministrado por el fabricante,
correspondiente a 106 dB(A). Este valor representa el máximo de emisión para velocidades de
viento (a 10 m de altura) iguales a superiores a 6,0 m/s.

Como resultado se obtuvo un mapa de isófonas, donde se representa el nivel de presión
sonora que aportará el parque eólico en el área de estudio considerada. Este mapa se muestra
en la Lámina 6-1.

Medidas de prevención, mitigación o compensación

No se identifican medidas de mitigación.
Conclusiones

Se concluye que el aumento del nivel sonoro, como impacto en sí mismo, será
moderadamente significativo en el medio.

ESTUDIO INGENIERÍA AMBIENTAL 51
mm

Ml

e

: 0 |
JP

ál
7

o

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6.1.3 Afectación a la calidad del agua superficial, subterránea y suelos por el derrame
de hidrocarburos

ASPECTO FACTOR

Calidad del agua superficial, calidad del agua

Derrame de hidrocarburos (C/O/Cl) <ubterránea, suelo

La afectación a estos tres factores ambientales, se puede dar por un lado, por el derrame de
combustibles y aceites de la maquinaria asociada a la fase de construcción, ya sea por
derrames accidentales en los acopios o al momento de la recarga de combustibles y
lubricantes, o por fallas de la maquinaria. Por otro, por el derrame de aceite de los sistemas
hidráulicos de los aerogeneradores al momento de realizar mantenimiento durante la
operación. Este impacto se podrá manifestar en cualquiera de las fases del proyecto:
Construcción, Operación o Clausura.

Evaluación

En cuanto a la afectación a la calidad del agua superficial, la probabilidad de que dicho evento
efectivamente suceda es baja, ya que implicaría el vertido accidental directo a un curso de
agua, canal o embalse existente en el sitio de implantación, o el escurrimiento de los
hidrocarburos por vías de drenaje o alcantarillas.

En lo que respecta a la afectación al suelo, es probable la ocurrencia de derrames, siendo estos
de baja magnitud, por lo que los mismos serán fácilmente controlados por medidas de
mitigación y compensación conocidas.

La probabilidad de ocurrencia de una afectación a la napa también es baja, ya que esta
derivaría de un importante vertido accidental de hidrocarburos directamente sobre el suelo y
su posterior infiltración.

Medidas de prevención, mitigación o compensación

Se contará con un Plan de Gestión Ambiental específicamente realizado para la etapa de
construcción, el cual contendrá pautas para el desarrollo del conjunto de las obras a realizar,
de modo de evitar o mitigar contingencias ambientales.

Como medidas de prevención, con el objetivo de evitar los derrames de hidrocarburos, se
reconocen las siguientes:

O Construcción de un sitio de acopio adecuado, sobre suelo protegido con medidas de
prevención y control de derrames, donde se acopiarán los recipientes de
hidrocarburos.

O Utilización de recintos estancos para contener eventuales derrames durante las tareas
de recarga de combustibles de maquinaria y mantenimiento.

Ante un derrame de combustibles, lubricantes o líquidos hidráulicos en tierra, se deberán
tomar las siguientes medidas:

O Controlar la fuente del derrame, ya sea confinando la pérdida o eliminándola.

O Evitar el escurrimiento del material derramado por vías de drenaje o alcantarillas, a fin
de evitar que lleguen a cursos de agua.

O Limpiar el área afectada por el derrame, absorbiendo este por medio de materiales
dispuestos para tal fin, como por ejemplo arena, aserrín o paños absorbentes.

ESTUDIO INGENIERÍA AMBIENTAL 53
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

O Luego de absorbido, retirar los materiales residuales (los utilizados para absorber el
derrame, así como el suelo contaminado por este) del sitio, siguiendo criterios de
segregación y disposición final para residuos peligrosos.

O El suelo contaminado retirado será restituido por tierra nueva.

Conclusiones

En función de lo expuesto anteriormente, se concluye que aplicando las medidas de
prevención y mitigación consideradas, los impactos serán admisibles.

ESTUDIO INGENIERÍA AMBIENTAL 54
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6.2 MEDIO BIÓTICO
6.2.1 Pérdida o degradación de hábitat
Pérdida de hábitat de pastizales y su fauna asociada por Presencia física Pastizales
presencia de infraestructuras (Co, O, Cl) naturales

Pérdida de hábitat de pastizales y su fauna asociada por | Remoción de suelos | Pastizales

remoción de suelos (Co) naturales
Sri hi Remoción de suelos
Pérdida de hábitat para las aves (Co/0) Aves

La pérdida y degradación de hábitat producida por las actividades humanas, constituye la
principales amenaza a la biodiversidad a nivel mundial. La magnitud de los impactos ecológicos
generados puede ser acrecentada por la fragmentación del hábitat remanente, un fenómeno a
escala de paisaje que típicamente conduce a: la disminución del tamaño y la calidad de los
parches; al aislamiento progresivo de los parches dentro de una matriz generalmente hostil
para las especies nativas; y, al incremento del área de borde en relación al radio interno (Grez
et al. 2006).

Evaluación

La modificación o pérdida de hábitat resultante del emplazamiento de un parque eólico está
relacionada a la “huella ecológica” que el mismo produce, que en este caso es el área
impactada por la construcción de las fundaciones de los aerogeneradores, la caminería,
instalaciones edilicias y líneas de transmisión eléctrica (Zaldúa 2012; Langston € Pullan 2006).
En adición puede generarse una degradación considerable de los recursos naturales (Atienza et
al. 2011). Estos efectos pueden ser aún mayores cuando las infraestructuras interfieren con
patrones hidrológicos o humedales.

Por otra parte se estima que la pérdida de hábitat debido a la construcción de parques eólicos
tendría un impacto significativamente bajo debido a que sólo del 2 al 5% del total del área del
parque es ocupada por los aerogeneradores, caminería y edificios asociados. Sin embargo, la
perdida acumulativa de hábitats sensibles o raros podría ser significativa. Los efectos
provocados por disturbios pueden verse elevados debido a la actividad humana (presencia y
actividad de los funcionarios del parque), movimiento y ruido de los aerogeneradores
(Powlesland 2009).

El impacto pérdida o degradación del hábitat será producido en las diferentes fases por los
aspectos Presencia física (Co/O/Cl) y Remoción de suelos (Co) en niveles relevantes, y por
Emisiones de material particulado (Co/Cl), Emisiones sonoras (Co/O/Cl) y Tránsito (Co/Cl) en
niveles poco relevantes, afectando directamente áreas correspondientes al ambiente pastizal
o cultivo agrícola/forrajero en el cual se implantará la totalidad del proyecto. En la Lámina 3-2
se muestra el mapa de ambientes identificados superpuesto al Layout del proyecto.

El grado de afectación por pérdida o degradación del hábitat varía para cada especie o grupo
biológico presente en el mismo. En este punto se identifican a la flora de pradera o cultivo
agrícola/forrajero y a las aves (tanto de pastizal como de otros ambientes presentes en el
entorno), como los grupos biológicos más sensibles a este impacto.

ESTUDIO INGENIERÍA AMBIENTAL 55
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Afectaciones a la flora

En los padrones directamente afectados por el parque eólico, el ambiente más extensamente
representado, casi la totalidad del área, corresponde al ambiente de pastizal o cultivo
agrícola/forrajero.

En esta área existen zonas de pastizal en su mayor parte muy modificados por la actividad
ganadera, y otras zonas donde se produce una alternación temporal entre períodos de cultivo
agrícola/forrajeros y períodos de descanso del suelo en los cuales se desarrolla una vegetación
similar al pastizal de los alrededores. En consecuencia, la mayor parte del área afectada se
presenta intensamente modificada por las actividades agrícolas y ganaderas.

Sin embargo, debe tenerse en cuenta que aún existen áreas naturales, que si bien se
encuentran altamente fragmentadas por otros usos antrópicos del suelo, poseen alto valor
para la conservación de la biodiversidad característica de la ecoregión Escudo Cristalino, por lo
que su conservación resulta sumamente relevante.

La implantación del proyecto implica una pérdida y degradación del hábitat pastizal o cultivo
agrícola/forrajero, por la presencia física de las infraestructuras, remoción de suelos, emisiones
de material particulado y tránsito.

La vegetación con interés para la conservación que resultará afectada será por lo tanto la
correspondiente al pastizal nativo. Esta es una flora de rápido crecimiento aunque no
necesariamente de rápida recolonización en suelos perturbados donde ha sido removida. Esto
se debe a que generalmente durante la revegetación de un suelo perturbado, las primeras
especies en instalarse son malezas, especies invasoras, etc, que compiten intensamente con las
especies presentes en un pastizal nativo en estado de climax.

Estos efectos estarán circunscriptos a los predios del parque eólico y serán escasos o nulos
fuera del mismo. El porcentaje de superficie afectada específicamente por pérdida de hábitat
es relativamente bajo (20,1 hás), aproximadamente el 1,26% del mínimo polígono convexo
cuya área comprende todos los aerogeneradores (1.590 hás).

Por otro lado, dado el carácter estructurador fundamental de la vegetación en los ecosistemas,
es esperable que la pérdida o degradación de las praderas afecte a la fauna terrestre asociada a
la misma. En base a la información disponible, las únicas especies de fauna no voladura con
alto valor para la conservación identificadas en el área de estudio son la mulita (Dasypus
hibridus) y la nutria (Myocastor corpus), ambas incluidas en la categoría Cercana a la Amenaza
(NT) de la IUCN, y consideradas prioritarias para la conservación en nuestro país.

Cabe destacar que el proyecto se enclava en un área de pastizales con características similares
a las de la matriz en que se inserta, pastizales de la ecorregión escudo cristalino, por lo que no
se estará afectando una superficie significativa de esta unidad. Asimismo, debe considerarse
que el área de implantación del proyecto se encuentra en la actualidad profundamente
alterada por la actividad agrícola que ocupa la mayor parte de su superficie. El área remanente
tampoco se encuentra exenta de importantes alteraciones ya que está sometida a un intenso
uso ganadero con mejoras de praderas.

Afectaciones a las aves

En Europa y algunos estados de Estados Unidos se considera que los efectos de los parques
eólicos sobre el hábitat generan un mayor impacto para las aves, que la mortalidad directa por
colisión con aerogeneradores (Zaldúa 2012).

La degradación de la calidad del hábitat en muchos casos provoca que las aves eviten las zonas
donde hay aerogeneradores instalados. Durante las fases de construcción y operación de un

ESTUDIO INGENIERÍA AMBIENTAL 56
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

parque eólico el desplazamiento puede deberse a la presencia física de los aerogeneradores
(por su impacto visual, acústico o de vibraciones generadas), o por el movimiento de vehículos
y personas. Este efecto es considerado como pérdida indirecta de hábitat (ya que éste no es
destruido pero tampoco es percibido como disponible) y se ha evidenciado a través de
reducciones en la abundancia o densidad de especies en zonas cercanas a los aerogeneradores
(Zaldúa 2012).

El efecto de sombreado intermitente de las palas de los aerogeneradores (denominado
“flicker” en inglés) podría generar pérdida indirecta de hábitat, especialmente en especies que
habitan espacios abiertos como praderas, y que a menudo son cazadas por rapaces. En dichos
casos, una sombra que se mueve rápidamente en general indica la presencia de un predador
aéreo, lo que aumentaría los niveles de stress o provocaría el abandono de la zona (Zaldúa
2012).

Por otro lado, el ruido crónico de fondo puede afectar a las poblaciones locales de aves,
interfiriendo en la comunicación durante los cortejos y por lo tanto afectando el éxito
reproductivo y la estructura etaria. Dicho ruido puede ser el generado por los
aerogeneradores, rutas y/o caminos más transitados debido a la instalación del parque. En
ambientes rurales, niveles de ruido de 40-50 dB han tenido efectos en la distribución de aves
(Zaldúa 2012).

Stewart et al. (2007) analizaron datos obtenidos en 19 parques eólicos distribuidos por todo el
mundo. El análisis indica impactos negativos significativos sobre la abundancia de aves, pero la
gran variación entre parques particulares sobre especies particulares no permite determinar si
dicho impacto se debe a una declinación del tamaño poblacional o a un efecto de
desplazamiento. En este meta-análisis los Anseriformes (patos, gansos, cisnes) mostraron las
disminuciones de abundancia de mayor magnitud, seguidos por los Charadriiformes (chorlos y
playeros), Falconiformes y Accipitriformes (rapaces), y Passeriformes (pájaros). Los parques
eólicos con mayores tiempos de operación tuvieron un efecto mayor sobre la abundancia de
aves (Zaldúa 2012).

No se identifican ambientes o áreas de alta sensibilidad para las aves en el área afectada por el
proyecto, ni en el área de estudio (una faja de aproximadamente 10 km que rodea el predio
afectado).

Sin embargo, cabe señalar en el ambiente de pastizal, la presencia potencial de 2 especies
consideradas globarmente Amenazadas por la UICN: el cardenal amarillo (Gubernatrix cristata)
catalogado como “Vulnerable”, y la loica pampeana (Sturnella defilippii) catalogada como “En
Peligro” en Uruguay (Clavijo et al. 2013). El cardenal amarillo es una especie asociada
principalmente a zonas boscosas o con árboles dispersos, por lo que su presencia en el área de
estudio es poco probable. La loica por otro lado, es característica de pastizales abiertos sin
árboles como es el caso del predio en estudio, por lo que de encontrarse presente en el área
de estudio se verá afectada en algún grado por el impacto pérdida o destrucción de hábitat.

La presencia física, los movimientos de suelo y las emisiones generadas por el emprendimiento
implican necesariamente cierto grado de pérdida o degradación de hábitat por las
intervenciones directas que ello implica. Tal como se aprecia en el mapa de ambientes (Lámina
3-2), las intervenciones asociadas a la construcción y presencia de infraestructuras afectarán
exclusivamente al ambiente pradera o cultivo agrícola/forrajero.

En cuanto a la proyección de sombras e incremento del nivel sonoro, si bien afectarán el
ambiente pradera o cultivo agrícola/forrajero, dadas las distancias tendrán escasa o nula
incidencia sobre otros ambientes más sensibles como bosques o espejos de agua.

En conclusión, se considera que la pérdida o degradación del hábitat para las aves no será
significativa en los ambientes identificados como más sensibles en el entorno del parque

ESTUDIO INGENIERÍA AMBIENTAL 57
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

eólico. Sin embargo, sí existirá una pérdida o degradación del hábitat significativa sobre el
ambiente de pastizal o cultivo agrícola/forrajero. Tales afectaciones son intrínsecas a la
ejecución del proyecto en estudio, siendo inevitable que las mismas se produzcan en algún
grado.

Por otro lado, en caso de confirmarse la presencia de la locia pampeana (Sturnella defilippii,
especie catalogada como “En Peligro” en Uruguay) es probable que se produzca un impacto
potencialmente significativo por pérdida o degradación de hábitat para esta especie. Por lo
tanto, es necesaria la realización de estudios de línea de base y monitoreos en los cuales se
preste particular atención a esta especie.

Medidas de prevención, mitigación o compensación

O Minimizar las superficies afectadas por movimientos de suelo, especialmente en la
construcción de la caminería y explanadas de operaciones. En este sentido se
controlará con especial atención que no se realicen indebidas prácticas de remoción
de suelos como ser la obtención de materiales de préstamo para la caminería en áreas
no establecidas para tal fin.

O Restringir al máximo la presencia de vehículos, maquinaria o personas fuera de las
trazas viales o explanadas de operaciones establecidas.

O Restituir la cobertura vegetal de las áreas de suelo removido luego de la etapa de
construcción mediante la incorporación de suelo fértil.

O Capacitar debidamente al personal acerca de la prohibición de caza y controlar el
cumplimiento de dicha disposición por parte del mismo. Establecer sanciones para los
eventuales incumplimientos. Dichas actividades contribuyen a que las aves abandonen
el sitio causando un efecto sinérgico.

O Minimizar la emisión de polvo por tránsito pesado y maquinaria (especialmente
durante la fase de construcción), mediante aspersión con agua sobre la caminería.

O En caso de que el resultado de la línea de base y monitoreo posterior demuestre una
respuesta negativa por parte de las especies con riesgo de conservación, sin perjuicio
de la implementación de las medidas correctivas necesarias, se aplicarán medidas de
compensación. Una de ellas podrá ser el establecimiento de áreas de preservación de
pastizales de alto porte. La pertinencia de la aplicación de esta medida será analizada
por los especialistas, a partir de disponer de los datos de la línea de base y monitoreos
subsiguientes.

Conclusiones

Se estima que se producirá una pérdida o degradación de hábitat significativa sobre el
ambiente pastizal o cultivo agrícola/forrajero, la cual es inherente a la ejecución de cualquier
emprendimiento eólico. Este impacto podrá tener efectos sobre las poblaciones que allí se
desarrollan, destacándose en este punto la potencialmente presente loica pampeana, con el
riesgo de que su abundancia se vea afectada.

Sin embargo, no se considera probable que este impacto se produzca sobre los ambientes
identificados como más sensibles para las aves (bosques nativos, espejos de agua u otros) en el
área de estudio.

En función a la información disponible y dadas las medidas de compensación y mitigación
propuestas, se considera que la pérdida y degradación de hábitat producida por la ejecución
del proyecto resultará admisible.

ESTUDIO INGENIERÍA AMBIENTAL 58
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6.2.2 Mortalidad de aves por colisión
ASPECTO FACTOR
Movimiento de palas (O) Aves

El impacto de los parques eólicos sobre las especies de aves presentes en el área de influencia,
está sujeto a la acción conjunta de numerosas características, como ser: su comportamiento
(altura de vuelo, estrategia de alimentación, habituación al estímulo, etc.), abundancia,
dinámica poblacional, estatus de conservación a nivel local y global, uso del hábitat
(alimentación, reproducción, refugio, etc.), posición relativa de los aerogeneradores y otros
componentes estructurales, extensión, topografía del terreno circundante, y condiciones
climáticas entre otras (Barrios £ Rodríguez 2004; Drewitt € Langston 2006; González 2006,
2007; Huppop et al. 2006).

Los impactos directos de interacción de parques eólicos con aves, identificados por
SEO/BirdLife International (Atienza et al. 2009) son los siguientes:
O Colisión: Consiste en la mortalidad directa o por causa de lesiones graves, que pueden
resultar no solo de las colisiones con las palas en movimiento y la torre, sino también
con la infraestructura asociada, como cables sujetadores, líneas de transmisión y
mástiles meteorológicos. Por su parte los rotores producen turbulencias también
proclives a producir lesiones.

O Desplazamiento debido a disturbios: Se trata del desplazamiento de las aves del área y
los alrededores de los parques eólicos debido a la presencia de los aerogeneradores
(impactos visuales, sonoros y vibratorios) y/o como resultado del movimiento de
vehículos y maquinaria, y la presencia de personal. El desplazamiento puede ocurrir
tanto en la fase de construcción como de operación y puede ser considerado como
pérdida de hábitat.

O Efecto barrera: Actúa específicamente sobre aves migratorias y sobre aquellas que
tienen rutas de vuelo cotidianas. Supone la creación artificial de una barrera al
movimiento de individuos y poblaciones, interfiriendo en el desplazamiento entre
sitios de alimentación, descanso, muda y nidificación. Las modificaciones en las rutas
de vuelo, a fin de evitar los parques eólicos, pueden resultar en un incremento del
gasto energético, repercutiendo negativamente en el estado físico de las aves.

O Pérdida o degradación de hábitat: La escala de la pérdida o degradación directa de
hábitat se relaciona con la envergadura del proyecto (fundaciones de los
aerogeneradores, caminería interna, superficie destinada a la subestación, edificio de
control y servicios varios). Como consecuencia de esta puede producirse una reducción
en el tamaño de las poblaciones afectadas y/o un cambio en las rutas migratorias
(evaluado en el punto 6.2.1).

El presente punto se centra en la evaluación de las colisiones, evaluándose el resto de los
impactos en otros apartados del presente documento.

Evaluación

La mayoría de los estudios sobre colisiones causadas por los aerogeneradores registraron
relativamente bajos niveles de mortalidad. Sin embargo, muchos de los estudios llevados a
cabo tuvieron lugar en parques eólicos localizados lejos de áreas de grandes concentraciones
de aves. Además, es importante notar también que los datos de colisiones se registran
mediante el hallazgo de carcasas, generándose así un sesgo en la investigación por no incluirse
aquellas carcasas posiblemente no vistas o removidas por carroñeros (Zaldúa, 2012).

ESTUDIO INGENIERÍA AMBIENTAL 59

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Para evaluar el número de víctimas de colisión se puede estimar la tasa de colisión (número de
aves que colisionan en determinado tiempo). Esta es el resultado de la combinación de la
intensidad de uso del parque y del riesgo de colisión (probabilidad de colisionar) de las aves
que pasan por el parque (Krijgsveld et al. 2009). Las tasas de colisión se pueden expresar por
aerogenerador, por MW instalado o MWh. En general, las estimaciones de las tasas de colisión
se basan en el número de aves muertas encontradas en radios de 50 o 100 m alrededor de
cada aerogenerador (de Lucas et al., 2008), porque se estima que las víctimas de colisión caen
en una distancia de 0,75-1,1 veces la altura del rotor (Krijgsveld et al., 2009).

Los valores de las tasas de colisión por aerogenerador estimados en diferentes parques del
mundo varían entre 0 y 60 por año; las menores tasas están asociadas a praderas y pastizales;
las más altas asociadas a cumbres montañosas y zonas de humedales (Drewitt € Langston,
2008). La estimación de tasas de mortalidad y mejor entendimiento de los factores que inciden
sobre el riesgo de colisión son fundamentales para determinar los posibles efectos de la
mortalidad adicional debida a las colisiones. En este sentido, vale la pena resaltar los siguientes
dos puntos.

Por un lado, para aquellas especies de aves que naturalmente tienen bajo éxito reproductivo,
maduración sexual lenta y gran longevidad (como las rapaces), así como para especies raras o
con problemas de conservación, cualquier causa adicional de mortalidad (aunque aumente 0,5
- 1% la mortalidad total) puede tener impactos significativos a nivel poblacional (Drewitt 8
Langston 2006; Stienen et al. 2007; Carrete et al. 2009; Farfán et al. 2009; Tellería 2009a).

Por otro lado, aunque a escala de parques individuales las colisiones no generen descensos de
abundancia significativos, puede existir un efecto acumulativo de mortalidad en zonas con
múltiples parques o muchos aerogeneradores. Dicha mortalidad acumulada puede superar la
capacidad de recuperación de una población, lo que pondría en riesgo la viabilidad de las
poblaciones locales. En estos casos, los parques podrían actuar a modo de sumideros
ecológicos, siendo áreas que se “vacían” por los eventos de mortalidad y atraen aves de otras
áreas (las que también experimentan riesgo incrementado de colisión) (Drewitt € Langston
2008; Smallwood €. Thelander 2008). Una expansión eólica en este contexto podría generar
una extinción poblacional local/regional si no se toman medidas adecuadas para reducir el
riesgo de colisión (Drewitt € Langston 2008).

Factores que inciden en el riesgo de colisión:

O Atributos estructurales del aerogenerador
Los principales son altura del aerogenerador, velocidad de movimiento, layout e iluminación.

Las turbinas más modernas llevan torres más altas, con palas largas y velocidad de punta más
rápidas (que en el modelo del proyecto en estudio superan los 290 km/h), lo que supone un
mayor riesgo de colisión en comparación con los modelos más pequeños (Morrison 2006).

La distribución de las turbinas en el terreno puede facilitar colisiones. Las distribuciones
lineales producen más colisiones que las dispersas.

La ubicación de los aerogeneradores que están al final de las filas parece ser determinante en
el riesgo de colisión, ya que las colisiones con estos suelen ser mucho mayores con respecto al
resto. Este hecho podría relacionarse con la topografía alrededor de dichos aerogeneradores
(pendientes pronunciadas, presencia de cañones), si ésta obliga a las aves a volar más cerca de
los mismos o disminuye su visibilidad (Osborn et al. 2000).

La iluminación en las turbinas puede influenciar negativamente en el riesgo de colisión debido
a que ciertos tipos de Iluminación atraen a migrantes nocturnos. Para reducir la atracción por
la iluminación se recomienda el uso de balizas intermitentes.

ESTUDIO INGENIERÍA AMBIENTAL 60
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

O Ubicación de las estructuras del parque

Este aspecto puede tener efectos dramáticos en la probabilidad de colisión, ya que ésta es
hábitat-específica (Erickson et al. 2001). El riesgo de colisionar con estructuras en general es
mayor cuando éstas se encuentran localizadas en o cerca de zonas con gran abundancia de
aves, por ejemplo zonas de alimentación, reproducción y descanso, así como en corredores
migratorios o de movimientos diarios (Drewitt €. Langston 2008). Esto se debe a que la tasa de
colisión es proporcional al número de veces que las aves vuelan a través del parque
(intensidad de uso de la zona).

O Susceptibilidad de las especies

La susceptibilidad de cada especie depende de su morfología y características de vuelo (vuelo
rápido o lento, altura promedio), diferencias en visión, comportamiento de vuelo (planeo,
vuelo batido, etc.), grado de gregarismo y actividades particulares, como realización de largos
viajes para la alimentación de juveniles (Everaert 8 Stienen 2007). Algunas especies se
habitúan rápidamente a la presencia de los aerogeneradores y vuelan a corta distancia de las
filas de aerogeneradores o incluso se posan o nidifican sobre ellos (Osborn et al. 1998);
mientras otras evitan zonas antropizadas (Larsen £ Madsen 2000; Madsen € Boertmann
2008).

El uso de corrientes ascendentes y térmicas, el vuelo al amanecer, atardecer o nocturno, la
realización de despliegues aéreos, persecuciones o disputas territoriales aéreas y el vuelo en
bandada son características comportamentales que aumentan el riesgo de colisión. Por
ejemplo las rapaces suelen planear usando las corrientes térmicas o aprovechando las
corrientes ascendentes de las cimas de cerros o montañas (Hoover €. Morrison 2005).

En general, las rapaces tienen alto riesgo de colisión por el gran uso de áreas cercanas a los
aerogeneradores, debido en parte a la abundancia de presas. El riesgo de colisión del halcón
Falco tinnunculus está relacionado con su uso del hábitat y comportamiento de persecución de
presas (Drewitt € Langston 2008), ya que suele permanecer suspendido en el aire mientras
caza (Hoover €. Morrison 2005).

En general, especies de aves acuáticas tienen una visión binocular reducida y además no la
utilizan todo el tiempo, generando puntos ciegos al frente que las hacen muy propensas a
colisionar (Martin 2011).

Algunas especies suelen congregarse en diferentes momentos del ciclo de vida (como
volantones, juveniles, en pre-migración, forrajeo, etc.) formando grandes bandadas. Las
bandadas son más proclives a la colisión por la mayor densidad de aves y probablemente por
menores niveles de atención y anticipación individual, al estar siguiendo a un guía.

Según las categorías de amenaza a nivel nacional y una evaluación de riesgo de colisión, se
estima que la única especie amenazada según la UICN que puede presentar riesgos de colisión
es la loica pampeana (Sturnella defilippii), considerada Vulnerable a nivel global y En Peligro a
nivel nacional. Debido a su comportamiento reproductivo, realiza despliegues aéreos de
cortejo durante los cuales puede superar los 50 m de altura, alcanzando así el área de barrido
de las palas, con sucesivos ascensos y descensos durante largos períodos de tiempo, incluso
horas.

O Momento del día y del año

Muchas víctimas de colisión son aves de comportamiento principalmente diurno, a pesar de
que durante el día la visibilidad es mayor que en la noche (Krijgsveld et al. 2009). Sin embargo,
otros investigadores indican que el riesgo de colisión sería mayor al amanecer, anochecer o
durante la noche porque es menos probable que las aves detecten y eviten los

ESTUDIO INGENIERÍA AMBIENTAL 61
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

aerogeneradores a tiempo (Drewitt € Langston 2006). Esta variabilidad podría deberse a las
diferencias entre especies mencionadas anteriormente o características del hábitat.

Varios estudios han registrado eventos de gran mortalidad en momentos pico de movimientos
migratorios, posiblemente debido a una escasa familiaridad de los individuos migrantes con
estos nuevos obstáculos, en comparación con aves residentes. A modo de ejemplo, en algunos
parques eólicos en Estados Unidos el riesgo de colisión de Passeriformes fue mayor durante las
migraciones de otoño y primavera, lo que se evidencia en el 75% de la mortalidad del grupo
concentrada en esos períodos (Osborn et al., 1998).

O Condiciones climáticas

Tanto la niebla, la lluvia como la nieve reducen la visibilidad y pueden desorientar a las aves,
particularmente a migrantes nocturnos si se suman los efectos de desorientación por la
iluminación del parque, lo que aumenta el riesgo de colisión. A su vez, con vientos fuertes o
nubes bajas, las aves vuelan más bajo, lo que las acerca a los aerogeneradores y aumenta el
riesgo de colisión (Erickson et al., 2001; Drewitt 8 Langston, 2008).

O Tipo de hábitat o uso de suelo bajo los aerogeneradores

Este aspecto puede influir en la intensidad de uso del área, al atraer o repeler a las aves de
zonas cercanas a los aerogeneradores y por ende alterar la tasa de colisión. Por ejemplo, la
existencia de sustratos rocosos en la base de los aerogeneradores concentra roedores que
pueden atraer a las rapaces. Por otro lado, si hay ganado, sus excrementos pueden atraer
insectos, consumidos por las aves o por sus presas. La existencia de cuerpos de agua cerca de
los aerogeneradores puede atraer a aves costeras, marinas, patos, cisnes, etc., y por ende
aumentar la tasa de colisión (Zaldúa, 2012).

En el predio de estudio no se destaca la presencia de humedales (bañados, cultivos arroceros o
espejos de agua) que congregen altas abundancias de aves acuáticas y migratorias que podrían
generar conflictos con la presencia de los aerogeneradores. Tal como se indicó anteriormente,
a los humedales se asocian las mayores tazas de colisión (Drewitt 8 Langston 2008).

Se encuentra en ejecución la Línea de Base de Aves, la cual tendrá una duración de un año, y
cuyo informe final será presentado antela la DINAMA. Asimismo, se establecerá un Programa
de Monitoreo del impacto del parque eólico sobre las aves. Estos estudios constituyen
insumos esenciales, en caso de detectarse aerogeneradores problemáticos, para diseñar y
ejecutar medidas correctivas eficaces y eficientes, que podrían consistir por ejemplo en
paradas programadas o cambios en la ubicación de los equipos.

En caso de detectarse altas tasas de colisión en aerogeneradores puntuales, o épocas del año u
horas, se estudiará la posibilidad de programar la detención de los aerogeneradores más
críticos en los períodos correspondientes según se determine a partir de los monitoreos
realizados, o se analizarán otras medidas correctoras.

Medidas de prevención, mitigación o compensación

O Minimizar la iluminación de todas las infraestructuras, respetando la normativa de
balizamiento pertinente, y utilizar focos con haz de luz amplio y dirigido hacia abajo.

O Utilizar luces intermitentes para el balizamiento de los aerogeneradores.
Conclusiones
Dado que el proyecto se localiza lejos de zonas de alta sensibilidad para las aves, tales como

por ejemplo bosques nativos, bañados, grandes afloramientos rocosos o arrozales, se estima
que la tasa de colisión de aves será baja.

ESTUDIO INGENIERÍA AMBIENTAL 62
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

A su vez, dado que los aerogeneradores se han agrupado ocupando la menor área posible, es
factible que las aves eviten atravesar el parque eólico al realizar sus desplazamientos por la
zona.

En cuanto al ambiente directamente afectado, pastizal o cultivo agrícola/forrajero, es posible la
presencia de una especie con problemas de conservación a nivel global y nacional, la loica
pampeana, la cual de encontrarse efectivamente en el área podría tener un alto riesgo de
colisión debido a los despliegues aéreos que realizan como parte de su comportamiento
reproductivo. Sin embargo, la presencia de esta especie en el predio del proyecto es poco
probable debido a su alto grado de antropización, pero esto debe ser confirmado mediante
estudios de campo.

En tanto se adopten las medidas de mitigación o compensación propuestas en caso de verse la
necesidad, se considera que este impacto será admisible.

6.2.3 Desplazamiento de aves debido a disturbios
IMPACTO ASPECTO FACTOR
Desplazamiento de aves por presencia física Presencia física Aves
Pp porp (Co, O, Cl)
: : , Emisiones sonoras
Desplazamiento de aves por incremento del nivel sonoro (Co, O, Cl) Aves

Ante la instalación de un parque eólico, algunas especies de aves se ven obligadas a abandonar
el lugar y desplazarse en busca de nuevos hábitat, debido a disturbios como el ruido, el
electromagnetismo y las vibraciones, así como la actividad humana durante la construcción, el
manejo y el mantenimiento posterior. Sin embargo, en caso de encontrar un nuevo hábitat
deberá competir con la fauna establecida en el mismo por los recursos limitados, de modo que
se reduce su probabilidad de éxito reproductivo y supervivencia, o la de alguna otra especie
presente en el mismo (Atienza et al., 2011).

Evaluación

El efecto que produce el disturbio de los parques eólicos sobre la avifauna es de los impactos
menos estudiados, identificándose algunos grupos de aves más susceptibles que otros
(Kingsley £ Whittam 2005).

Ciertos estudios indican que la respuesta a los disturbios causados por los aerogeneradores
varía según el comportamiento de las especies implicadas, e incluso entre los distintos
individuos de una misma especie (Zaldúa 2012).

Tal como se mencionó en el capítulo 6.2.1, se ha observado que las emisiones de ruidos
mayores a 40 — 50 dB o proyecciones de sombras intermitentes pueden provocar el
desplazamiento de algunas especies de aves (Zaldúa 2012).

Se estima que durante la fase de construcción, donde los disturbios sonoros serán mayores y
habrá un mayor movimiento de personal y maquinarias, el impacto por disturbio será más
significativo que durante la fase de operación.

Según Devereux et al. (2008), aquellas especies que prefieren hábitats abiertos podrían evitar
las zonas con aerogeneradores debido al impacto visual de estructuras tan altas en el paisaje.
En tal sentido, se destaca el caso de la loica pampeana (Sturnella defilippii) y la cachirla dorada
(Anthus nattereri), ambas consideradas Vulnerables por la UICN, y ambas presentes
estrictamente en hábitats de pastizales abiertos (sin árboles próximos). En esos casos, es
posible que elementos verticales de gran altura como los aerogeneradores sean percibidos

ESTUDIO INGENIERÍA AMBIENTAL 63

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

como elementos excluyentes del hábitat por dichas especies. Si bien esto determinaría una
pérdida indirecta de hábitat para estas especies, podría ser un efecto atenuante de los
impactos globales sobre las mismas, en tanto minimizaría sus posibilidades de colisión.

Stewart et al. (2007) analizaron datos obtenidos en 19 parques eólicos distribuidos por todo el
mundo. El análisis indica impactos negativos significativos sobre la abundancia de aves, pero la
gran variación entre parques sobre especies particulares no permite determinar si dicho
impacto se debe a una declinación del tamaño poblacional o a un efecto de desplazamiento.
En este meta-análisis los Anseriformes (patos, gansos, cisnes) mostraron las disminuciones de
abundancia de mayor magnitud, seguidos por los Charadriiformes (chorlos y playeros),
Falconiformes y Accipitriformes (rapaces), y Passeriformes (pájaros). Los parques eólicos con
mayores tiempos de operación tuvieron un efecto mayor sobre la abundancia de aves (Zaldúa
2012).

A gran escala, el desplazamiento provocado por un parque se puede analizar evaluando la
“distancia de evasión”: aquella distancia máxima a la cual el parque eólico genera un efecto.
En el caso de algunas aves acuáticas invernantes se ha determinado que dicha distancia es de
800 m (Drewitt € Langston 2006). En el caso de Anser brachyrhynchus, las distancias de
evasión a aerogeneradores dispuestos en línea variaron entre 75-125 m, mientras que a
aerogeneradores en grupos fueron entre 175-200 m (Larsen € Madsen 2000).

Dada la distancia de los aerogeneradores con respecto a los ambientes húmedos del área en
estudio (arrozales y embalses), la cual es siempre mayor a 600 m, se considera que no será
afectada por los principales aspectos generadores de desplazamientos (presencia física,
movimientos de suelo, ruido y sombras intermitentes). Por lo tanto, se considera poco
probable que se produzca un desplazamiento debido a disturbios en esos ambientes.

No obstante, se espera que se produzca algún grado de desplazamiento de aves debido a
disturbios sobre el ambiente de pradera o cultivo agrícola/forrajero debido a los mencionados
aspectos, cuya magnitud dependerá de cada especie de ave. Dichas afectaciones son
intrínsecas a la ejecución del proyecto en estudio, y si bien existen medidas paliativas es
inevitable que las mismas se produzcan.

Por lo tanto, es posible que se produzca un desplazamiento significativo de aves debido a
disturbios en el ambiente de pradera o cultivo agrícola/forrajero, lo cual cobra particular
trascendencia para las aves con problemas de conservación citadas anteriormente.

Se encuentra en ejecución la Línea de Base de Aves, la cual tendrá una duración de un año, y
cuyo informe final será presentado antela la DINAMA. Asimismo, se establecerá un Programa
de Monitoreo del impacto del parque eólico sobre las aves, específico para este
emprendimiento, a los efectos de tomar medidas de mitigación dirigidas hacia
aerogeneradores problemáticos. Se habrá de monitorear con particular atención la respuesta
de las especies con riesgos de conservación a la ejecución del proyecto.

Medidas de prevención, mitigación o compensación

O Restringir en al máximo la presencia de vehículos, maquinaria o personas fuera de las
trazas viales o explanadas de operaciones establecidas.

O Informar al personal de la construcción del proyecto de la prohibición de caza, así
como controlar su cumplimiento y establecer sanciones para los eventuales
incumplimientos. Dichas actividades contribuyen a que las aves abandonen el sitio
causando un efecto sinérgico con los impactos inherentes al proyecto.

ESTUDIO INGENIERÍA AMBIENTAL 64
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Conclusiones

Se estima que se producirá un desplazamiento de aves debido a disturbios sobre el ambiente
de pradera o cultivo agrícola/forrajero, especialmente durante la fase de construcción.

Existe la posibilidad de que a nivel local se produzca un desplazamiento debido a disturbios
para las dos especies con riesgos de la conservación (loica pampeana y la cachirla dorada) en
tanto efectivamente se encuentren presentes en el área del parque eólico. Si bien esto
constituye una pérdida indirecta de hábitat para estas especies, el desplazamiento de las
mismas del área del parque eólico podría reducir en algún grado las probabilidades de colisión
de las mismas con los aerogeneradores.

Sin embargo, dado que el proyecto no afectará ningún área de alta sensibilidad para las aves,
se considera poco probable que este impacto produzca un efecto significativo sobre el resto de
las especies potencialmente presentes en el sitio.

Para una aproximación más precisa de las áreas de alta sensibilidad para las aves, es necesario
analizar la información obtenida en la Línea de Base, a fin de poder evaluar con mayor certeza
los posibles impactos.

Dadas las medidas de compensación y mitigación propuestas, se considera que el
desplazamiento debido a disturbios producido por la ejecución del proyecto resultará
admisible.

6.2.4 Afectación a las aves por efecto barrera
ASPECTO FACTOR
Movimiento de palas (O) Aves

Los parques eólicos pueden actuar de barrera física para el paso de las aves, al interceptar las
rutas migratorias, recorridos locales o disminuyendo la conectividad entre sitios de
alimentación, reproducción, invernada, dormidero o muda (de Lucas et al. 2004; Walker et al.
2005; Drewitt 8: Langston 2006). Esto resulta en un incremento en la demanda energética del
vuelo (disminuyendo energía disponible para otras actividades), que en casos extremos, podría
reducir la masa y condición corporal individual y reducir el éxito reproductivo (Masden et al.
2009a; b). Dichos casos extremos podrían darse por efectos acumulativos de varios parques
eólicos, que generen barreras de varios kilómetros de longitud (Drewitt 8 Langston 2006).

El efecto de barrera también depende de la especie, de sus movimientos, altura de vuelo
característica; diseño y estado de operación de los parques eólicos, hora del día, fuerza y
dirección del viento. Dicho efecto puede ser altamente variable, desde una pequeña
corrección de la dirección, altura o velocidad de vuelo hasta grandes desviaciones, que
conducen a que menos aves usen zonas con aerogeneradores (Masden et al. 2009a).

Evaluación

En Uruguay el 34% de las especies de aves presentan hábitos migratorios y el 12% realizan
desplazamientos regionales periódicos dependiendo de las condiciones de sus recursos
(Azpiroz 2003). No se cuenta con información nacional acerca de “rutas migratorias” de las
aves, aunque en general se considera que los grandes cursos de agua, la costa, sierras o
cuchillas podrían actuar como corredores para los movimientos de las aves (Arballo y Cravino
1999).

Tal como se observa en la Lámina 3-2, ninguna de las infraestructuras asociadas al proyecto en
estudio se encuentra comprendida dentro de algún área de alta sensibilidad para las aves

ESTUDIO INGENIERÍA AMBIENTAL 65

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

(como grandes áreas de alimentación o descanso: bosques, humedales, costas) o en posibles
rutas de tránsito entre ellas, así como tampoco en proximidades a alguna de ellas.

Tampoco se observan fallas geográficas de las típicamente asociadas a rutas migratorias como
ser costas, grandes ríos o lagunas, o cadenas montañosas.

Por lo tanto, se considera que el proyecto no presentará impactos significativos por efecto
barrera sobre las aves.

Medidas de prevención, mitigación o compensación

O Minimizar la iluminación de todas las infraestructuras, respetando la normativa de
balizamiento pertinente, y utilizar focos con haz de luz amplio y dirigido hacia abajo.

O Utilizar luces intermitentes para el balizamiento de los aerogeneradores.
Conclusiones

Dada la ausencia de áreas de alta sensibilidad para las aves identificadas en el área de estudio,
así como de accidentes topográficos de los típicamente asociados a grandes rutas migratorias
para las aves, se estima que los potenciales impactos por efecto barrera sobre las aves serán
admisibles.

De todos modos, para una aproximación más precisa acera de las áreas de alta sensibilidad
para las aves en el área de estudio, es necesario considerar los estudios de Línea de Base y
Monitoreo durante el funcionamiento.

6.2.5 Mortalidad de murciélagos por colisión o barotrauma
ASPECTO FACTOR
Movimiento de palas (O) Murciélagos

Debido a las características de historia de vida de los murciélagos, éstos resultan ser muy
sensibles a los cambios en las tasas de mortalidad, con tendencia lenta de recuperación tras
episodios de declive en las poblaciones (Barclay € Harder 2003). Sumado a ciertos rasgos
fisiológicos y hábitos de los quirópteros, los parques eólicos pueden resultar en un ambiente
muy peligroso y con el potencial de elevar las tasas de mortalidad, llegando a ser en algunos
casos más altas que en las aves.

Evaluación

Se han postulado una serie de hipótesis, para explicar las principales causas de la afectación de
los parques eólicos sobre los murciélagos:

O Para la mayoría de las especies de murciélagos, la ecolocación (es decir, el
reconocimiento de objetos que los rodean mediante la interpretación de los ecos que
generan sus emisiones sonoras) es inefectiva a distancias menores de 10 m (Fenton
2004). En el caso de murciélagos que se encuentran alimentándose en las cercanías de
los aerogeneradores, puede no ser advertido a tiempo el rápido movimiento de las
palas de las turbinas (Ahlén 2003; Bach 8. Rahmel 2004; Dúrr 8: Bach 2004).

O Algunas especies de murciélagos se dirigen hacia sonidos audibles a distancia (Buchler
8, Childs 1981), por lo tanto es posible que los sonidos producidos por las turbinas los
atraigan. Por otro lado, pueden también desorientarse durante las migraciones o la

ESTUDIO INGENIERÍA AMBIENTAL 66

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

alimentación, debido a estos sonidos. Incluso, los murciélagos pueden verse atraídos
por el ultrasonido emitido por las turbinas (Schmidt 8. Jermann 1986).

O Las turbinas generan complejos campos electromagnéticos; debido a que algunos
murciélagos tienen receptores sensibles a estos campos (Buchler £ Wasilewski 1985;
Holland et al. 2006), la interferencia con estos receptores puede incrementar el riesgo
de muerte.

O Atracción por refugios: Las turbinas son percibidas como refugios potenciales,
resultando atractivas para los murciélagos (Kunz et al. 2007).

O Atracción por paisaje: Los murciélagos se alimentan de insectos, que son atraídos por
los paisajes alterados que habitualmente rodean a los aerogeneradores (Kunz et al,
2007).

O Atracción por calor: Los insectos de los cuales se alimentan los murciélagos se ven
atraídos por el calor que se despide desde los aerogeneradores (Kunz et al. 2007).

O Atracción visual: Insectos nocturnos son visualmente atraídos por los aerogeneradores
(Kunz et al. 2007).

Antes de morir por colisión, es probable que los murciélagos sufran barotrauma, causa
inmediata de muerte. Los murciélagos mueren por barotrauma debido a la rápida baja de
presión que experimentan al aproximarse a las palas en movimiento (Kunz et al. 2007; Dúr 8
Bach 2004). Dicho fenómeno podría ser la principal causa de muerte de murciélagos por
interacción con parques eólicos (Kunz et al., 2007).

El barotrauma consiste en lesiones de los tejidos, en especial de los pulmones, debido a la
expansión del aire dentro de su cuerpo, provocada por un descenso de presión en el exterior.
Lo mismo no ocurre en las aves por su particular anatomía respiratoria, por lo tanto las
muertes de murciélagos en parques eólicos pueden ser mucho mayores que en el caso de las
aves (Baerwald et al. 2008).

Existen antecedentes a nivel nacional de que el grupo de los murciélagos es impactado
negativamente por colisiones con las turbinas de los parques eólicos (Rodríguez et al. 2009).
Dadas las características de los murciélagos que habitan en Uruguay, se estima que las
especies con mayor afectación potencial son las migratorias y aquellas que realizan vuelos de
forrajeo a mayor altura, las cuales corresponden fundamentalmente a la familia
Vespertilionidae.

Se encuentra en ejecución la Línea de Base de Quirópteros, la cual tendrá una duración de un
año, y cuyo informe final será presentado antela la DINAMA. Asimismo, se establecerá un
Programa de Monitoreo del impacto del parque eólico sobre los murciélagos específico para
este emprendimiento, a los efectos de tomar medidas de mitigación dirigidas hacia
aerogeneradores problemáticos. En caso de detectarse altas tasas de colisión en
aerogeneradores puntuales, o épocas del año u horas, se estudiará la posibilidad de programar
la detención de los aerogeneradores más críticos en los períodos correspondientes según se
determine a partir de los monitoreos realizados, o se analizarán otras medidas correctoras.

Medidas de prevención, mitigación o compensación

Las medidas serán establecidas en función de los resultados de los monitoreos de murciélagos
planteados.

ESTUDIO INGENIERÍA AMBIENTAL 67
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Conclusiones

No es posible determinar la magnitud del impacto sobre los murciélagos a priori. Una
determinación exhaustiva de las especies presentes en el área, así como la estimación de su
abundancia requiere de la realización de muestreos seriados y estacionales.

Es necesaria la realización de monitoreos biológicos, para identificar los meses de mayor riesgo
y de esta manera aplicar medidas de mitigación en los sitios o períodos críticos.

ESTUDIO INGENIERÍA AMBIENTAL 68
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6.3 MEDIO ANTRÓPICO

6.3.1 Afectación a las edificaciones cercanas por las vibraciones producidas a causa de
las voladuras

ASPECTO FACTOR

Voladuras (Co) Edificaciones

La afectación a edificaciones cercanas por el uso de explosivos puede ocurrir por el impacto de
la onda expansiva, o por las vibraciones generadas durante la explosión. De manifestarse este
impacto, lo haría únicamente en la fase de construcción.

Evaluación

Las excavaciones de las fundaciones de los aerogeneradores, la explanación del puesto de
conexión y medida, y la subestación podrían requerir la utilización de explosivos en caso de
que se encuentren en sustrato rocoso. En el hipotético escenario más crítico, suponiendo que
todo el sustrato fuera rocoso, se estima que las detonaciones tendrían lugar con una
frecuencia de una cada dos días durante un período de hasta dos meses, siempre en horario
diurno.

El uso de todos los elementos detonantes estará a cargo de una empresa barrenista
tercerizada con los permisos necesarios para desempeñar dichas labores. Su transporte estará
a cargo del Servicio de Material y Armamento y se realizará paulatinamente en las cantidades
necesarias para efectuar las voladuras de cada jornada, retirándose del predio los explosivos
no utilizados al finalizar el día.

El procedimiento para la perforación y voladura de roca será el siguiente:

O Preparación de la roca para la ejecución de los barrenos: A los efectos de definir la
profundidad, diámetro y separación de los barrenos, el suelo orgánico que se
encuentra recubriendo la roca será completamente retirado mediante el empleo de
equipos mecánicos/hidráulicos y/o procedimientos manuales.

O Ejecución de los barrenos: La perforación de la roca, dentro del campo de las voladuras
es la primera operación que se realiza y tiene por finalidad abrir orificios, con la
distribución y geometría adecuada dentro de los macizos, donde alojar las cargas
explosivas y sus accesorios iniciadores.

La barrenación es ejecutada con la utilización de carros perforadores montados sobre
oruga o martillos de mano dependiendo de la profundidad en la que aparece la roca y
los espacios de excavación a realizar.

Los diámetros de perforación variarán acorde a las dimensiones de la excavación, los
parámetros de vibración exigidos y el control de las proyecciones, siendo los normales
entre 32 y 65 mm.

O Carga de los barrenos: Los barrenos serán cargados con la cantidad de explosivo
mínima necesaria a fin de garantizar la seguridad física de las personas y la
inalterabilidad de las obras de arte que se encuentren próximas al lugar de detonación
del explosivo, de acuerdo a las técnicas y procedimientos estipulados para la ejecución
de voladuras controladas.

El material explosivo a utilizar será el que provee el Servicio de Material y Armamento
del Ejercito Nacional, constituido por barros explosivos y anfos (explosivos

ESTUDIO INGENIERÍA AMBIENTAL 69

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

comerciales), otorgándole a los trabajos una gran versatilidad y elevadas condiciones
de seguridad para el transporte, carga, manipuleo y almacenamiento. Serán
transportados a obra por personal y vehículo acorde a las normas y reglamentaciones
en vigencia.

El sistema de ignición de las cargas será un sistema en Serie con detonación retardada
mediante el empleo de detonadores eléctricos con retardo, nonel o retardadores de
cordón detonante, no obstante la iniciación del tren será siempre eléctrico con la
utilización de explosores dando total seguridad al momento del disparo.

O Ejecución de la voladura controlada: Una vez preparado el disparo a realizar se
comunicará a los responsables de la empresa contratista, jefes de seguridad, técnicos
prevencionistas o a quien se estipule, que está lista la voladura. En momentos previos
a llevarse a cabo la detonación, será interrumpido temporalmente el desplazamiento
de personas y el tránsito vehicular de los caminos adyacentes a la zona de voladura.
Para lograr minimizar los efectos producidos por la detonación, si es necesario, la zona
de voladura será cubierta con tierra, arena o similar (normalmente el mismo material
de destape) o con mantas de goma o estructuras metálicas especialmente preparadas,
restringiéndose así las proyecciones no deseadas de material.

O Limpieza de la zona volada: Una vez llevada a cabo la detonación programada, la roca
será extraída de su alojamiento. En caso de no haberse alcanzado el efecto deseado
por la detonación ejecutada, se procederá al retrabajado del área, hasta alcanzar la
profundidad de roca necesaria.

Dada la reducida carga de explosivos necesaria para realizar los trabajos de voladuras, en
contraposición, por ejemplo, con la cantidad empleada para voladuras en minería donde se
ejecutan mallas de peroración de hasta 20 m de profundidad, se estima que la magnitud de las
vibraciones y la onda de choque serán muy reducidas.

Medidas de prevención, ación o compensa:

No se identifican medidas de prevención o en cuanto a la generación y propagación de las
vibraciones. Asimismo, como medida mitigatoria, se plantea la restitución y reparación de las
edificaciones afectadas en caso de verificarse la ocurrencia de daños por vibraciones.

Conclusiones

En función de lo expuesto anteriormente, se concluye que el impacto, de existir, será
admisible.

6.3.2 Cambios en los usos del suelo
ASPECTO FACTOR
Remoción de suelos (Co) Usos del suelo y actividades

La afectación a la actividad económica del sitio de emplazamiento se da a causa de la
interferencia con el normal desarrollo de ésta por parte de las actividades características de la
fase constructiva y los cambios de uso del suelo que estas generan.

ESTUDIO INGENIERÍA AMBIENTAL 70

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Evaluación

El sitio donde se emplazará el emprendimiento corresponde a una zona de baja densidad
poblacional, siendo los usos del suelo preponderantes la recría de ganado vacuno y el cultivo
de forraje.

La instalación del parque eólico en estudio implica la ocupación de aproximadamente 20,1 Hás
de la superficie total del sitio de emplazamiento, siendo ésta de 1.887 Hás aproximadamente.
El área ocupada representará, entonces, aproximadamente un 1,07% de la superficie total de
los padrones afectados. En la Tabla 6-1 se presentan las áreas consideradas para el cálculo del
metraje de superficie afectada.

Tabla 6-1: Áreas de afectación del suelo

Obrador 1 10.000 10.000
Plataforma de 35 1.175 41.125
montaje
Bases de aeros 35 256 8.960
Caminería interna - - 101.250

Predio Subestación
Elevadora y demás 1 40.000 40.000
instalaciones.

Total (Hás) 20,1

Medidas de prevención, mitigación o compensación
No se estima necesaria la implementación de medidas de mitigación.
Conclusiones

Si bien el emprendimiento generará un cambio de uso del suelo en la superficie ocupada, el
impacto que se desprende por dicha actividad se considera admisible.

6.3.3 Deterioro de la infraestructura vial a causa del tránsito pesado

Tránsito inducido (Co/Cl) Infraestructura vial

El deterioro de la infraestructura vial se dará como consecuencia del tránsito de camiones de
gran porte (utilizados para el transporte de las partes componentes de los aerogeneradores y
la maquinaria necesaria para su montaje) por caminería departamental y rutas nacionales. Este
impacto se dará en ambas fase de construcción y fase de clausura.

Evaluación

La infraestructura vial a ser afectada por el emprendimiento comprende:

O La Ruta Nacional N? 1.
O La Ruta Nacional N? 3.
O La caminería departamental que conecta con la Ruta Nacional N2 3.

ESTUDIO INGENIERÍA AMBIENTAL 71
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Los equipos más significativos a la hora del transporte terrestre son las turbinas y las grúas de
montaje. Debido a su gran tamaño, las turbinas son trasladadas por partes:

O Tramos de torre: para el caso del aerogenerador seleccionado, la torre es dividida en
cuatro tramos, los cuales son transportados individualmente sobre camiones.

O Palas: las palas del aerogenerador, a diferencia de la torre, no pueden ser divididas en
tramos de menor tamaño, por lo que son transportadas en camiones telescópicos.

O Nacelle (Góndola): si bien no tiene el tamaño de las componentes mencionadas en los
puntos anteriores, tiene un peso aproximado de 72 ton.

En virtud de los largos manejados, que son del orden de los 50 metros, se tendrá especial
precaución con las estructuras viales que siguen:

O Rotondas: podrá suceder en algunos casos que no se cuente con un suficiente radio de
curvatura y ancho de calle. De presentarse esta situación, se invadirá la parte interior
de la rotonda, para lo cual será necesario quitar momentáneamente las señales de
tránsito, volviendo a colocarlas apenas se termine de circular por esa zona.

O Curvas con radios de curvatura pequeños: en el caso de espacios abiertos, se
solucionará de la misma manera que en el caso anterior, ocupando el interior de la
curva. De no estar presente ese espacio, se deberá realizar el estudio alternativo
correspondiente, para determinar otra ruta adecuada.

O Puentes: es de extrema importancia conocer la resistencia estructural de los puentes,
ya que por ellos transitarán cargamentos pesados. Se realizarán, a consecuencia de
esto, los estudios correspondientes.

Medidas de prevención, mitigación o compensación

Como medidas de compensación se identifican las siguientes:

O Reposición de cartelería removida para permitir la circulación de los camiones de
transporte.

O Restitución o reparación de los elementos de obras viales que efectivamente sean
dañados.

Conclusiones

En función de las medidas de mitigación mencionadas, se concluye que los impactos
generados serán admisibles.

6.3.4 Incremento del tránsito usual a causa del tránsito inducido
ASPECTO FACTOR
Tránsito inducido (Co/Cl) Tránsito

La afectación al tránsito usual se dará como consecuencia del tránsito de camiones de gran
porte (utilizados para el transporte de las partes componentes de los aerogeneradores y la
maquinaria necesaria para su montaje) por caminería departamental y rutas nacionales. Este
impacto se dará en las fases de construcción y de clausura.

ESTUDIO INGENIERÍA AMBIENTAL 72

ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

Cuantificación

En la Tabla 6-2 se detalla el tránsito inducido por la construcción del parque eólico durante la
obra y el montaje.

Tabla 6-2: Detalles sobre tránsito inducido para fase de construcción

Construcción de caminería y alcantarillas

125

Transporte para la implantación de los aerogeneradores

350 (cargas especiales)

210 (carga común)

Obras de conexión y centro de control

40 (obras civiles)

40 (tendido eléctrico)

Hormigón para fundaciones

898 (áridos)

135 (cemento)

En función de lo anterior, se tiene que el total de viajes para la construcción del parque eólico
será de 1.798 viajes de camión, de ida y vuelta cada uno. Teniendo en cuenta que las obras se
realizarán en un período de 13 meses, durante 20 días hábiles al mes, por jornadas de 8 horas,
se llega a que se generará un incremento promedio de 7 vehículos por día, o lo que es lo

mismo, 0,86camiones por hora durante la jornada de trabajo.

Este aumento de tránsito se dará principalmente en la Ruta Nacional N2 1, la Ruta Nacional N2
3 y los caminos departamentales que conecten con esta última en el sitio de emplazamiento
del emprendimiento. Se presenta en la Tabla 6-3 el Tránsito Promedio Diario Anual (MTOP
2009) para las rutas mencionadas en los tramos afectados, indicando el aumento porcentual
promedio que generará el tránsito inducido por la implantación del parque eólico.

Tabla 6-3: TPDA Ruta Nacional N* 1 (DNV 2009)

8K699 22K299 Colector - Rio Santa Lucia 4.580 68% 32% 0,15
22K299 | 25K000 | MO santa muera Ancón dela [1692 | 69% 31% 0,41
34K599 | 25K000 Bypass Rincón de la Bolsa 4.144 69% 31% 0,17
3akso9 | askooo | Ac do “Bypass | 3229 | 60% 31% 0,21
askooo | 3aks99 | PYPass nera Ancón de 3160 66% 34% 0,22
48K900 | 54K500 | Bypass Libertad - Ruta 45 | 3.329 | 69% 31% 0,21
saxsoo | sok2s0 | Ruta aS- Ida Puntasde [3270 | 69% 31% 0,21

ESTUDIO INGENIERÍA AMBIENTAL 73

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

sokaso | saksoo | PYPassPuntas de Valdez- [2 ¿7 | go 34% 0,22
Ruta 45

59K250 | 63K000 Bypass Puntas de Valdez 3.329 69% 31% 0,21

63xo00 | 67ks00 | 2YPass Ps ze Valdez [3379 | 69% 31% 0,21

Tabla 6-4: TPDA Ruta Nacional N* 3 (DNV 2009)

67K300 90K000 Ruta 1 - San José (90K000) | 3.180 | 64% 36% 0,22
90K000 | 111K000 | San José (90K000)-111K000 | 2.444 | 60% 40% 0,29
111K000 | 128K000 111K000 - 128K000 2.444 | 60% 40% 0,29

128K000 - Arroyo San

0 0
Gregorio (Lim. Dep) 2.444 | 60% 40% 0,29

128K000 | 141K000

Arroyo San Gregorio -

2.444 | 60% 40% 0,29
Arroyo Porongos

141K000 | 167K199

Medidas de prevención, mitigación o compensación

No se identifican medidas de prevención, mitigación o compensación, ya que el tránsito
inducido es una característica intrínseca al proyecto.

Conclusiones

En función de lo presentado anteriormente se concluye que el impacto causado por el tránsito
inducido será admisible.

6.3.5 Afectación a la seguridad vial a causa del tránsito inducido

Tránsito inducido (Co/Cl) Tránsito

La afectación a la seguridad vial se dará como consecuencia del tránsito de camiones de gran
porte (utilizados para el transporte de las partes componentes de los aerogeneradores y la
maquinaria necesaria para su montaje) por caminería departamental y rutas nacionales. Este
impacto se dará en la fase de construcción y la fase de clausura.

Evaluación

La seguridad vial se verá afectada en las siguientes vías de comunicación:

ESTUDIO INGENIERÍA AMBIENTAL 74
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

O La Ruta Nacional N? 1.
O La Ruta Nacional N? 3.
O La caminería departamental que conecta con la Ruta Nacional N2 3.

Medidas de prevención, mitigación o compensación

Se prevé implementar las siguientes medidas de mitigación, basadas en recomendaciones del
“Manual Ambiental para Obras y Actividades del Sector Vial” (MTOP, 1998):

O Colocación de cartelería de color naranja luminoso indicando la presencia de tránsito
pesado en los accesos desde la Ruta Nacional N2 3.

O Colocación de carteles con iguales características a los mencionados en el punto
anterior, a 100 y 200 m de distancia de los accesos, en ambos sentidos del tránsito.

O Señalización clara de zonas donde se estén realizando trabajos, indicando las
condiciones en que debe circular el tránsito.

O Vestimenta color naranja vivo para el personal obrero.

O Realización, al inicio de obras, por parte de la firma titular del proyecto en
coordinación con los organismos competentes (Policía Caminera, MTOP y Gobierno
Departamental de Flores), de una planificación del flujo vial, incluyendo días y horas en
que se realizará el transporte de equipos y las rutas a emplear, acordando las medidas
de seguridad a implementarse (incluyendo difusión por medios de comunicación
masivos).

Conclusiones

Se concluye que, aplicando las medidas de mitigación enumeradas anteriormente, el impacto
del emprendimiento sobre la seguridad vial será admisible.

6.3.6 Afectación a la actividad aérea local
ASPECTO FACTOR
Presencia física (Co/O) Actividad aérea

La afectación a la actividad aérea se deberá a la incorporación de una infraestructura de gran
altura (aprox. 150 m) que podría obstaculizar el tránsito aéreo local. Este impacto se
manifestará en mayor grado en la etapa de operación del emprendimiento.

Evaluación

De modo de evitar interferencias, se realizará el balizamiento de los aerogeneradores a fin de
visualizar de forma segura la presencia de los mismos, principalmente en la noche. El mismo
consistirá básicamente en balizas, según lo indica el Manual de la Dirección Nacional de
Aviación Civil e Infraestructura Aeronáutica (DINACIA) “Requisitos Básicos para Solicitar
Autorización de Construcciones (Antenas, Edificios, Etc.)”.

Medidas de prevención, mitigación o compensación

Previo a la instalación de los aerogeneradores se solicitará la autorización a la DINACIA, de
manera de cumplir las condiciones de señalización y balizamiento de advertencia a las
aeronaves que pudieran volar por la zona.

ESTUDIO INGENIERÍA AMBIENTAL 75

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Conclusiones

Se concluye, a causa de lo expuesto anteriormente, que el impacto será poco significativo.

6.3.7 Afectación a la población cercana por la proyección de sombras intermitentes
ASPECTO FACTOR
Movimiento de palas (O) Salud y bienestar de la población cercana

Los aerogeneradores, al igual que cualquier estructura de gran altura, proyectan sombra
durante el período diurno. Este efecto puede generar molestias a la población cercana al sitio
de emplazamiento del emprendimiento, especialmente durante el funcionamiento de las palas
del rotor, que cortando la luz solar, provocan un efecto de parpadeo.

Evaluación

Si se está a una distancia superior a 1.000 m del aerogenerador, no parecerá que el rotor esté
interceptando la luz de manera intermitente, sino que la turbina se verá como un objeto
íntegro con el sol detrás, por lo tanto no es necesario considerar la proyección de la sombra a
tales distancias.

El límite de los 1.000 m corresponde a la distancia a la cual se estima que los efectos de las
sombras parpadeantes no resultan molestos para un receptor, debido al grado de pérdida de
nitidez e intensidad de las mismas con la distancia. Para estudiar estos efectos se realizó el
siguiente razonamiento:

1. El parpadeo resulta molesto para un receptor cuando se produce un efecto
estroboscópico, es decir un cambio sensible en la intensidad luminosa, el cual se
produce de manera intermitente.

2. Los cambios en la intensidad luminosa sobre un receptor dado se producen por la
interposición de una pala sobre el disco solar desde el punto de vista de dicho
receptor.

3. La obturación del disco solar por la interposición de una pala provoca una disminución
en el flujo luminoso directo desde el sol hasta el receptor, por lo cual este percibe una
disminución en la intensidad lumínica, es decir una sombra.

4. La intensidad de la sombra parpadeante sobre determinado receptor, es decir
disminución en la intensidad lumínica producida por la interposición de la pala entre
este y el sol, es proporcional al porcentaje de obturación de la superficie del disco
solar.

Es decir, el porcentaje de obturación del disco solar determina la intensidad de las sombras
parpadeantes sobre un receptor dado. Cuando la pala obtura totalmente el disco solar las
sombras tienen su máxima intensidad por lo que el efecto de parpadeo será altamente
perceptible, pero cuando el porcentaje de obturación es bajo el efecto de parpadeo será poco
perceptible.

Por lo tanto, para determinar la distancia por encima de la cual el efecto de parpadeo será
poco perceptible se realizaron cálculos para determinar el porcentaje de obturación del disco
solar para receptores ubicados a diferentes distancias de un aerogenerador.

Luego, para determinar el porcentaje de obturación por debajo del cual los efectos del
parpadeo resultarán tan escasamente perceptibles como para no resultar molestos, se realizó
un relevamiento fotográfico y filmaciones del efecto de parpadeo producido por un
aerogenerador de características muy similares a los del proyecto en estudio a diferentes
distancias.

ESTUDIO INGENIERÍA AMBIENTAL 76

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Para el cálculo del porcentaje de obturación del disco solar se utilizó la siguiente expresión:

Ml a pala x 100
% obturación = ET

Donde,

O “g sol” (diámetro angular del sol) corresponde a la dimensión del diámetro del sol
percibido por el receptor en términos de ángulo y suponiéndolo ubicado en el vértice
del mismo. Se calcula como:

p sol =arctan [(diámetro sol)/(distancia tierra sol) ]

O “a pala” corresponde a la dimensión del ancho de la pala (en su sección más ancha)
percibida por el receptor en términos de ángulo y suponiéndolo ubicado en el vértice
del mismo.

a pala = arctan [(ancho mayor pala) /(distancia receptor rotor) J

El diámetro angular del sol (4 so!) es constante dado que las posibles variaciones de distancia
entre un receptor en el entorno del parque eólico y el sol son despreciables. El parámetro “a
pala” en cambio varía significativamente en función de la distancia del receptor al
aerogenerador (Tabla 6-5).

Tabla 6-5: Cálculos del porcentaje de obturación del disco solar a diferentes distancias del rotor

DIÁMETRO DEL SOL* (km) 1.345.312

DISTANCIA AL SOL* (km) 150.000.000

9 SOL (rad) 0,0090

ANCHO MAYOR DE UNA PALA

(m) 2,3

DISTANCIA AERO-RECEPTOR (m) 355 572 657 | 1.018 | 1.486
a PALA (rad) 0,0065 | 0,0040 | 0,0035 | 0,0023 | 0,0015

OBTURACIÓN DEL DISCO SOLAR
(0%) 72% | 45% | 39% | 25% 17%

* Fuente: López JM, Refolio MC, Robio J £: Moreno E. 2007. Sobre los tamaños y distancias del sol y la luna. Grupo
de extensión científica IMAFF - Centro de Física Miguel Antonio Catalán.

Debe tomarse en cuenta que el tamaño del disco solar aparente percibido desde la tierra es
mayor que el real debido a la dispersión atmosférica. Como consecuencia el porcentaje de
obturación del sol real por las palas a una determinada distancia será en realidad menor al
calculado en la situación ideal de la tabla anterior. La importancia de este fenómeno depende
de las condiciones atmosféricas.

A partir de los cálculos presentados en la Tabla 6-5 se realizaron diagramas de cómo se
percibiría la superposición de una pala al disco solar desde las distancias calculadas. Las
conclusiones obtenidas del análisis se presentan, a continuación, en la Tabla 6-6.

ESTUDIO INGENIERÍA AMBIENTAL 77
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Tabla 6-6: Conclusiones obtenidas

Las sombras de las palas se aprecian con
355 320 153 15:43 total nitidez produciendo un efecto de
parpadeo altamente notorio

Las sombras de las palas se aprecian
claramente pero comienza a notarse el
efecto de desenfoque de las mismas por
la distancia, lo cual se traduce en una
sombra notoriamente más difusa que a
355 m

572 540 188 15:55

Se observa una disminución sensible en
la intensidad de las sombras con
respecto a los 355 y los 572 m. Si se
observa en detalle un punto fijo del
terreno cercano al observador, se
aprecia que las diferencias de
intensidad de luz por el parpadeo
resultan escasas como para considerar
que se produce un efecto
estroboscópico notorio.

682 657 183 17:00

Las diferencias de intensidad de luz

producidas por las sombras son muy

reducidas y no se percibe un efecto
estroboscópico molesto.

1.018 1.000 193 17:07

Las sombras resultan totalmente

1.486 1.470 220 17:25 . .
imperceptibles.

Por lo tanto, para distancias horizontales mayores a 1.000 m, así como para porcentajes de
obturación del disco solar menores a 25%, se considera que las variaciones de intensidad
lumínica por las sombras parpadeantes percibidas no resultan molestas.

Adicionalmente, cabe citar que las guías de buenas prácticas ambientales para parques eólicos
vigentes en diversos estados Europeos y organizaciones no gubernamentales, así como la
literatura académica, coinciden en que el estudio de parpadeo de sombras sobre receptores
debe realizarse en un radio de 10 veces el diámetro del rotor con centro en el aerogenerador
(Parsons Brinckerhoff. 2011. “Update of UK Shadow Flicker, Evidence Base”. Department of
Energy and Climate Change, U.K.).

En el caso del parque eólico en estudio, la distancia correspondiente a 10 veces el diámetro del
rotor es de 1.140 m. Este valor resulta 14% mayor a la distancia de 1.000 m que se utilizó para
en la evaluación del proyecto en estudio, lo cual se considera una diferencia suficientemente
baja como para considerar que ambos criterios son aproximadamente coincidentes.

ESTUDIO INGENIERÍA AMBIENTAL 78
ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

Tabla 6-7: Distancia al aerogenerador más cercano

vi 805
v2 847
v3 838
v4 950
V5 1155
v6 1473
v7 784
V8 1112

>1.000 m

<1.000 m

De este modo, en función del criterio presentado anteriormente, se identificaron como puntos
sensibles a ser evaluados los receptores de nombre V1, V2, V3, V4 y V7, cuya ubicación se

presenta en la Figura 6-1.

ESTUDIO INGENIERÍA AMBIENTAL

79
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Figura 6-1: Ubicación de los receptores de sombra

Para predecir el patrón de sombra generado se utilizó el modelo computacional WindFarmer v
5.3, especializado para el diseño y optimización de parques eólicos. El mismo permite conocer
la huella de sombra generada por un aerogenerador en cualquier posición del globo, en un
período de tiempo dado.

Dado que el patrón de sombra generado depende fuertemente de la posición del rotor con
respecto a los rayos solares, se evaluó el escenario más crítico, de modo de considerar la peor
situación. El mismo corresponde a localizar una esfera centrada en el rotor, de diámetro igual a
éste, caracterizando así la peor situación en lo que a proyección de sombra se refiere.

En la Lámina 6-2 se muestra la salida gráfica obtenida del modelo computacional.

Se detallan a continuación los Criterios para Parques Eólicos de DINAMA:

O 30 minutos de proyección de sombra por día
O 30 horas de proyección de sombra por año

Se presentan a continuación en la Tabla 6-8 los valores de afectación obtenidos mediante el
modelo computacional, indicando si son o no aceptables.

ESTUDIO INGENIERÍA AMBIENTAL 80
N

O

Escala Gráfica
0 500m 1000m

REFERENCIAS

- Aerogenerador
- Vivienda

Mapa de Sombra (horas por año):-
0-0 horas
1 - 10 horas
11 - 20 horas
21 - 30 horas
31 - 40 horas
41 - 50 horas
51 - 1000 horas

a
€ ¡9 |Estudio Ingeniería Ambiental

—

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS

LÁMINA 6-2 : HUELLA DE SOMBRA DE LOS
AEROGENERADORES

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Tabla 6-8: Afectación por sombra intermitente

vi 18 13:20 30 0
v2 18 12:40 25 0
v3 18, 34 28:45 30 0
v4 No hay 0 0 0
v7 No hay 0 0 0
Cumple
Incumple

Es necesario aclarar, además, que la modelación no contempla, entre otras variables, los días
sin vientos aptos para la generación, lo que implica la inactividad del parque, por lo que los
tiempos de proyección de sombras intermitentes disminuirían. Asimismo, tampoco se
contemplan los días nubosos, que causarán el mismo efecto de disminución de sombras
proyectadas.

Medidas de prevención, mitigación o compensación

No se estima necesaria la aplicación de medidas de prevención, mitigación o compensación de
ningún tipo.

Conclusiones

En función de los resultados obtenidos mediante modelación, se concluye que el impacto es
admisible en el medio.

6.3.8 Afectación a la población cercana por destellos (“Disc-Effect”)

Movimiento de palas (Co/O) Salud y bienestar de la población cercana

Esta afectación es consecuencia de los destellos intermitentes ocasionados por las palas de los
aerogeneradores al reflejar la luz solar que incide directamente sobre ellas, en la dirección de
un receptor. De presentarse este impacto, lo hará en mayor medida en la etapa de operación.

Evaluación
Los destellos intermitentes pueden afectar a la población cercana al sitio de emplazamiento de

los aerogeneradores, generando molestias menores. A fin de evitar tal molestia, la palas de los
aerogeneradores serán pintadas en colores mate.

ESTUDIO INGENIERÍA AMBIENTAL 82
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Medidas de prevención, mitigación o compensación

Las palas de los aerogeneradores serán pintadas en colores mate con un nivel de brillo
(porcentaje de reflexión) por debajo del 30%.

Conclusiones

En función de lo anterior, se concluye que mediante la adopción de la medida de prevención
correspondiente, el impacto en cuestión será admisible.

6.3.9 Afectación a la población cercana por el aumento de los niveles de in:
sonora
ASPECTO FACTOR
Emisiones sonoras (O) Salud y bienestar de la población cercana

La afectación a la población cercana se dará en función del aumento del nivel sonoro causado
por las emisiones sonoras del emprendimiento. Ese aumento podrá ser admisible o no,
dependiendo de la cercanía del receptor en cuestión.

Evaluación

Se identificaron 8 receptores cercanos a los aerogeneradores como posibles puntos sensibles.
En la Figura 6-2 se presenta la ubicación de los mismos.

Como valor de emisión sonora de la fuente, se considera el suministrado por el fabricante,
correspondiente a 106 dB(A). Este valor representa el máximo de emisión para velocidades de
viento (a 10 m de altura) iguales a superiores a 6,0 m/s.

La atenuación del sonido por efecto del terreno y la cobertura vegetal, es principalmente el
resultado de la reflexión del sonido por la superficie del suelo, interfiriendo con la propagación
directamente desde la fuente al receptor.

De acuerdo con el modelo descrito en la Norma UNIT-ISO 9613-2:1996, las propiedades
acústicas del suelo son determinadas por el factor de suelo G, que toma valores en el intervalo
[0,1], identificándose tres categorías de superficies reflectantes:

1. Suelos duros (G = 0): incluye pavimento, cuerpos de agua, y toda aquella superficie de
baja porosidad.

2. Suelos porosos (G = 1): incluye suelos cubiertos por pasto, árboles u otra vegetación,
y cualesquier otra superficie apropiada para el crecimiento de la misma.

3. Suelos mixtos: incluye superficies compuestas tanto por suelos duros como porosos.
El valor del factor G corresponde a la fracción de la superficie porosa en el intervalo
[0,1].

La trayectoria de propagación del sonido, a favor del viento, determina que la atenuación
dependa principalmente de las propiedades acústicas del suelo en la cercanía de la fuente y
del receptor.

Para la determinación de los valores que toma el factor G en la cercanía de la fuente, en la
zona media, y en la cercanía del receptor se utilizó la información disponible en la descripción
de suelos CONEAT. De acuerdo con ello, los aerogeneradores se posicionan sobre los tipos de
suelo 5.02b, 10.12 y 10.3, que presentan los porcentajes de rocosidad que se muestran en la
Tabla 6-9.

ESTUDIO INGENIERÍA AMBIENTAL 83
ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

VOZ 401

VO3

Figura 6-2: Ubicación de receptores de ruido (V1 a V8) y los aerogeneradores (A1 a A27)

Tabla 6-9: Porcentajes de rocosidad y Factor G en fuente

SUELO ROCOSIDAD (%) FACTOR G

5.02b 10 0,9
10.12 0 1
10.3 0 1

En virtud de esto y de modo de representar un escenario realista pero aun así conservador, el
factor G de la fuente fue considerado 0,9, correspondiente al suelo de más alta rocosidad
(Gjuente = 0,9), al igual que el G de la zona media.

En la Tabla 6-10 se muestran los valores de factor G utilizados en la modelación para cada
receptor, considerando que estos son válidos en un radio de 60 m desde el baricentro de la

edificación.

ESTUDIO INGENIERÍA AMBIENTAL

84
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Tabla 6-10: Porcentajes de rocosidad y Factor G en receptores

vo1 10.12 0 1
vO2 10.12 0 1
v03 10.12 0 1
vO4 10.3 0 1
VOS 5.02b 10 0,9
vO6 5.02b 10 0,9
vO7 5.02b 10 0,9
vO08 10.3 0 1

Por otro lado, se debe considerar el factor de atenuación atmosférica a, el cual dependen
principalmente de la frecuencia del sonido, la temperatura ambiente y la humedad relativa del
aire. Como se cuenta con el nivel de emisión ponderado en dB(A) para la fuente, el valor de a a
utilizar es el correspondiente a una frecuencia de 500 Hz. En función de esto, y de las
condiciones medias anuales de humedad y temperatura de la estación meteorológica más
cercana, 17,3 £C de temperatura y 73% de humedad relativa, correspondientes a datos de la
Estación Mercedes, se utilizó un coeficiente de atenuación atmosférica a=2,8,
correspondientes a 20 2C de temperatura y 70% de humedad relativa (Norma IS0O-9613-2:
1996 (E)).

En la Tabla 6-11 se presentan los resultados de nivel de presión sonora (NPS) obtenidos
mediante la aplicación del modelo computacional previamente mencionado, correspondientes
al aporte exclusivo del parque eólico en estudio.

Tabla 6-11: Nivel de presión sonora (NPS) aportado exclusivamente por el parque eólico

vi 41,37
v2 41,27
v3 41,36
va 36,02
v5 34,85
v6 34,07
v7 36,86
V8 34,96

El nivel sonoro total percibido por cada receptor será resultado de la adición de los valores
presentados en la Tabla 6-11 y el nivel de fondo presente en el mismo.

A estos niveles, se les debe adicionar el nivel sonoro de fondo, para de esta manera, obtener el
nivel total que será percibido por el receptor. Esta adición se hace con la fórmula
proporcionada para suma de niveles sonoros en el Manual de Acústica Urbana de la DINAMA.

ESTUDIO INGENIERÍA AMBIENTAL 85
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

A fin de determinar la línea de base de NPS de fondo en el sitio se realizó un relevamiento de
campo con fecha 14 de mayo de 2014 en el cual se efectuaron sonometrías diurnas y
nocturnas. Las estaciones de muestreo se ubicaron de modo de tener adecuadamente
representados a los receptores más próximos a los aerogeneradores, y por ende más
susceptibles a ser afectados por las emisiones sonoras. Sus ubicaciones se presentan en la
Figura 6-3.

La estación de muestreo El corresponde a una de las fachadas de la vivienda V2, a
aproximadamente 80 m de la vivienda V1 y 50 m de la V3, por lo que se considera que
representa adecuadamente a los tres receptores; la estación E2 corresponde a una de las
fachadas de la vivienda V4, y dista 250 m de la V5 la cual se encuentra en la dirección opuesta
al parque eólico.

Figura 6-3: Ubicaciones de las estaciones de muestreo para la línea de base de ruido. El corresponde a la fachada
trasera de la vivienda V2 y E2 corresponde a la fachada trasera de la vivienda VA.

Los resultados de las sonometrías realizadas para determinación de la línea de base de NPS se
presentan en la Tabla 6-12.

Tabla 6-12: Resultados de las sonometrías realizadas en cada estación de muestreo

ESTACIÓN DE MUESTREO Leq dB(A) HORARIO DE MUESTREO
40,88 Diurno, 11:50 — 12:05
El
39,39 Nocturno, 21:55 — 22:10
E2 33,84 Nocturno, 22:45 — 23:00

ESTUDIO INGENIERÍA AMBIENTAL 86

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Considerando que el nivel de ruido de fondo es altamente variable según las condiciones del
ambiente, a fin de evaluar del modo más amplio posible el efecto de los diferentes niveles de
ruido de fondo sobre cada receptor, se calcularon los niveles totales de inmisión para un
amplio rango de posibles niveles de fondo. De este modo se busca detectar o descartar los
posibles rangos de niveles de ruido de fondo en los que se pueda incumplir con los criterios de
inmisión establecidos por DINAMA para cada receptor.

Para dichos cálculos se analizaron los 4 receptores para los cuales se estiman los mayores NPS
aportados exclusivamente del parque eólico. Los resultados de los cálculos se presentan en la
Tabla 6-13 y sus gráficas se presentan en la Figura 6-4.

Tabla 6-13: Resultados de los cálculos de NPS total y los correspondientes incrementos sobre el NPS de fondo
para cada receptor. Todos los valores se expresan en dB(A).

36,0 425 | 65 | 425 | 65 | 424 | 64 | 395 | 35
37,0 42,7 | 57 | 427 | 57 | 42,7 | 57 | 399 | 29
38,0 43,0 | 50 | 430 | 50 | 429 | 49 | 405 | 25
39,0 433 | 43 | 434 | 44 | 433 | 43 | 411 | 21
40,0 437 | 37 | 437 | 37 | 437 | 37 | 417 | 17
41,0 442 | 32 | 442 | 32 | 441 | 31 | 424 | 14
42,0 447 | 2,7 | 447 | 27 | 44,7 | 2,7 | 432 | 12
43,0 453 | 23 | 453 | 23 | 452 | 2,2 | 439 | 09
44,0 459 | 19 | 459 | 19 | 459 | 19 | 448 | 08
45,0 466 | 16 | 466 | 16 | 465 | 15 | 456 | 06
46,0 473 | 13 | 473 | 13 | 473 | 13 | 465 | 05
47,0 480 | 10 | 481 | 11 | 480 | 10 | 474 | 04

ESTUDIO INGENIERÍA AMBIENTAL 87
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Receptor V3: NPS = 41,36 dB Receptor V1: NPS = 41,37 dB

o

a

AA

Incremento (dBA)
»

o " , " " "

36 37 38 39 40 41 42 43 44 45 46 47 36 37 38 39 40 41 42 43 44 45 46 47
497 49
48 - 8
3
46
3 as
Fs
] 243
42
En
40
h— , , , , , 39
36 37 38 39 40 41 42 43 44 45 46 47 36 37 38 39 40 41 42 43 44 45 46 47
NPS fondo (dBA) NPS fondo (dBA)
Receptor V2: NPS = 41,27 dB Receptor V7: NPS = 36,86 dB
8 4
ás j ás
2
de dz
É 3
$ E
j 2 AAA Ba
O ——— — — ro
36 37 38 39 40 41 42 43 44 45 46 47 36 37 38 39 40 41 42 43 44 45 46 47
49 49
48]
FEA 29
Bas Das
Zas Zas
74 3
2437 341
gs, Eso
Z 417 E
ao 37
39 1 7 r 7 35 — + >
36 37 38 39 40 41 42 43 44 45 46 47 36 37 38 39 40 41 42 43 44 45 46 47
'NPS fondo (dBA) NPS fondo (dBA)

Figura 6-4: NPS total vs NPS de fondo; e Incremento del NPS por aporte del parque eólico vs NPS de fondo.
Las líneas verdes horizontales señalan los 3 dB(A) en los valores de Incremento de NPS, y los 45 dB(A) en los
valores de NPS total. Las líneas verticales señalan los 42 dB(A) en los valores de ruido de fondo.

De acuerdo a los criterios establecidos por DINAMA, en relación a las emisiones sonoras: “se
establece un límite máximo de inmisión admisible de 45 dB(A), tanto diurno como nocturno,
medido en la fachada de una edificación habitada y siempre que el ruido de fondo no supere
los 42 dB(A). Para el caso donde el ruido de fondo supere el valor de 42 dB(A), entones el nivel
sonoro resultante de la superposición de aquel con el ruido generado por los AG no debiera
superar en 3 dB(A) el ruido de fondo medido.”

De los resultados anteriores se puede ver que mientras el NPS aportado por el parque eólico
se mantenga por debajo 42 dB(A), el cumplimiento de los criterios establecidos es
independiente al ruido de fondo que tenga.

Por tanto para este caso, cualquiera sea el valor de ruido de fondo, el emprendimiento cumple
con los criterios de admisibilidad del impacto.

Medidas de prevención, mitigación o compensación

En función de los resultados, se estima sea innecesario implementar medidas de mitigación.

ESTUDIO INGENIERÍA AMBIENTAL 88
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Conclusiones

En virtud del estudio realizado y de los resultados obtenidos del modelo computacional, se
concluye que el impacto será admisible en el medio.

6.3.10 Afectación a la población cercana por la exposición a campos electromagnéticos

ASPECTO FACTOR

Generación de campos electromagnéticos (O) Salud y bienestar de la población cercana

Al no existir en nuestro país normativas que regulen la exposición a campos
electromagnéticos, la UTE adoptó como referencia los límites establecidos por la ICNIRP
(Comisión Internacional de Protección contra la Radiación No lonizante). Esta Organización No
Gubernamental es reconocida por la Organización Internacional del Trabajo, la Organización
Mundial de la Salud y la Unión Europea.

ICNIRP evalúa los resultados de investigaciones realizadas en diversas partes del mundo y a
partir de las publicaciones científicas relevadas elabora directrices en las que establece límites
de exposición recomendados para la protección de la salud humana.

Estas directrices de la ICNIRP son una medida de prevención ya que hasta el momento no se
han establecido relaciones causa-efecto entre campos electromagnéticos de baja frecuencia y
afectaciones a la salud.

De presentarse este impacto, lo haría en la fase de operación, cuando el parque eólico
efectivamente comience a producir energía eléctrica.

Evaluación

Dentro de las instalaciones de un parque eólico, el cable subterráneo más exigido desde el
punto de vista electromagnético es un cable de 31,5 kV que conduce un máximo de 500 A
(terna trifásica monopolar), enterrados a 1 m de profundidad, que significa un campo
magnético de 8 uT a 1 m sobre el nivel del piso y directamente sobre los 3 conductores.

Se destaca que el modelo de los aerogeneradores seleccionados cumple con la Norma IEC
61.400-1 para clase 3a.

Atendiendo lo expuesto, se estima que los niveles de referencia de la ICNIRP para exposición
poblacional no serán superados.

Medidas de prevención, mitigación o compensación

En vista de la evaluación realizada, no se identifica la necesidad de aplicar medidas de
mitigación en relación a este impacto.

Conclusiones
Dado que los niveles de exposición de la población al campo electromagnético generado por el

parque eólico se encuentran por debajo de los valores recomendados por la ICNIRP, se
considera que el impacto es admisible.

ESTUDIO INGENIERÍA AMBIENTAL 89

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

1.1.1 Percepción social

Presencia física (Cr/O) Población cercana: percepción social

Evaluación

Objetivos y Metodología

El objetivo general del estudio fue recabar la opinión y percepción social existente en el
entorno social inmediato al parque eólico, respecto a la implantación de dicho
emprendimiento.

Como objetivos específicos, el estudio se planteó investigar sobre tres dimensiones
fundamentales:

- Nivel de aceptación sobre la implantación del Parque Eólico Arias,

- Expectativas sobre posibles beneficios/ problemas consecuencia de dicha actividad,

- Nivel de información sobre el emprendimiento actual e interés de recibir mayor
información al respecto.

La metodología utilizada para el análisis de percepción social se basó en entrevistas semi
estructurada a habitantes de viviendas del entorno inmediato del emprendimiento. El
formulario de encuesta se presenta en el Anexo V.

Concretamente, se realizaron 6 entrevistas durante el mes de mayo de 2014.

Vale aclarar, que la estrategia de aproximación a dicha realidad no se apoya sobre una
representatividad de tipo estadístico sino que pretende construir conocimientos desde una
perspectiva eminentemente cualitativa en donde prima el criterio de “saturación teórica”.
Criterio que determina que el trabajo de recolección de datos finaliza cuando las
observaciones adicionales (entrevistas en este caso) comienzan a arrojar datos repetitivos que
no producen nuevos conocimientos.

A continuación se detallan, de forma georreferenciada, las entrevistas realizadas (Figura 6-5).

ESTUDIO INGENIERÍA AMBIENTAL 90
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Figura 6-5: Localización de las entrevistas realizadas

Resultados
Nivel de conocimiento sobre la instalación del emprendimiento

La mayor parte de los entrevistados muestra un conocimiento y nivel de información
prácticamente nulo en relación al emprendimiento. Únicamente saben de la existencia del
Parque Eólico pero no cuentan con mayores datos al respecto.

Como contraparte de esto, los entrevistados declaran, de forma unánime, estar interesados en
tener mayor información acerca del proyecto.

Percepción positiva/ Percepción Negativa

Cuando se consulta acerca de la opinión general respecto a la instalación del parque eólico, no
se descubre una visión clara entre los entrevistados. Esto se vincula posiblemente a la falta de
información al respecto.

En lo que respecta a percepciones positivas, las mismas refieren a aspectos generales tales
como la posibilidad de generar fuentes de trabajo, tanto como crecimiento o mejoras en
servicios de la zona. Por otra parte, se visualiza un impacto positivo en lo que refiere a
electrificación de la zona.

Por último, en el discurso de alguno de los entrevistados se divisa la expectativa de que el
funcionamiento del parque derive en una energía “más barata”.

Percepción negativa

ESTUDIO INGENIERÍA AMBIENTAL 91
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Tal como sucede respecto a los aspectos positivos, no se divisa en el imaginario de los
entrevistados, una presencia consistente de aspectos negativos respecto a la instalación del
parque. En tal sentido, la percepción negativa más recurrente refiere a la posible afectación
del paisaje, así como a las molestias que pueda causar el ruido de los molinos.

Medidas de prevención, mitigación o compensación

Se elaborará un Plan de Comunicación Social que tenga como objetivo la difusión -tanto entre
los pobladores más próximos al emprendimiento como entre quienes habitan en las
localidades más cercanas — de información básica sobre el parque eólico; esto es, su lugar de
instalación, sus objetivos, beneficios, etc. Así como sus posibles perjuicios, si es que los
hubiere, y las formas en que la empresa se propone mitigarlos.

Es fundamental lograr con esto, un correcto manejo de las expectativas y preocupaciones de
los habitantes de la zona respecto al parque eólico a fin de adelantar y gestionar eventuales
tensiones que pudieran generarse a nivel social.

En tal sentido, el comentario de unos de los entrevistados es gráfico al respecto:

“Que digan la verdad cuando van a instalar las cosas, que expliquen de verdad de qué va a
constar el proyecto para que no se puedan generar falsas expectativas en la población.”

El día 27 de Febrero de 2012, UTE realizó una charla de presentación del proyecto en el Salón
Comunal Colonia Alonso Montaño, cuya acta y fotografías se presentan en el Anexo VI.

Conclusiones

Como resultado del análisis de opiniones entre los habitantes próximos al parque, lo primero
que se destaca es la poca información que estos tienen al respecto.

De todas maneras, y más allá de este contexto de poca información, es posible encontrar
expectativas positivas entre los entrevistados así como algunas posibles preocupaciones
respecto a la puesta en marcha de dicho emprendimiento. En cualquiera de los casos, ni lo
positivo ni lo negativo parece tener significativa relevancia dado el poco énfasis que los
entrevistados ponen en estos.

En cuanto a percepciones positivas, estas se relacionan principalmente con la expectativa de
un impulso a la actividad de la zona con la consiguiente generación de nuevas oportunidades
laborales.

Las preocupaciones refieren principalmente a una posible afectación del paisaje, así como a las
molestias que pueda causar el ruido de los molinos.

Tanto por el tipo de expectativas positivas como negativas visto anteriormente, pero
principalmente por el poco énfasis puesto en las mismas, se podría concluir que, al menos en
primera instancia, el emprendimiento no generaría resistencias en la zona.

ESTUDIO INGENIERÍA AMBIENTAL 92
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6.3.11 Ocurrencia de accidentes durante los procedimientos de voladura

Voladuras (Co) Salud y bienestar de la población cercana

Los accidentes en los procedimientos de voladura pueden darse a causa de la mala
preparación de los mismos, pudiendo afectar tanto a trabajadores implicados en la fase de
construcción del emprendimiento, como a la población cercana. De manifestarse este impacto,
lo hará sólo en la fase de construcción.

Evaluación

El proceso de preparación de las voladuras es el que se describe en la sección 6.3.1.

Medidas de prevención, mitigación o compensación

Para minimizar el riesgo de accidentes, el SMA impone una serie de especificaciones y medidas
de seguridad, entre las cuales se destacan:

O Asegurar el perímetro, que en este caso comprenderá un área de 100 m de radio
alrededor de la zona de detonación.

O Utilizar retardadores.
O Evacuar al personal.

O Informar a la población local con la debida antelación sobre las detonaciones
programadas.

O Detener el tránsito en el camino más próximo al área de trabajo cuando la distancia
entre esta y el camino sea inferior a los 300 m.

O Utilizar sirenas y señales de advertencia de uso de explosivos en los alrededores del
área de trabajo.

O En caso de estimarse necesario, se utilizarán colchones de neumáticos, o tierra, arena
o similar (normalmente el mismo material de destape), o estructuras metálicas
especialmente preparadas, de modo de minimizar la proyección de fragmentos de
roca.

Conclusiones
Aplicando las medidas de gestión previstas, se considera que no existirán impactos
significativos asociados a accidentes durante los procedimientos de excavación mediante uso

de explosivos, resultando admisible.

6.3.12 Ocurrencia de accidentes por la ruptura de palas

Ruptura de palas (O) Salud y bienestar de la población cercana

Este impacto implica el desprendimiento de una pala del rotor del aerogenerador. Esto podría
causar accidentes con la población cercana, debido a la proyección y dispersión de restos del
objeto.

ESTUDIO INGENIERÍA AMBIENTAL 93
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Evaluación

De acuerdo a los criterios para parques eólicos establecidos por DINAMA, se requiere la
existencia de un área de 200 m de radio, con centro en la base de cada aerogenerador, dónde
por razones de seguridad se excluirá la existencia de infraestructuras ajenas al servicio
exclusivo del parque eólico. Esta área se establece para que ante eventuales contingencias
sufridas por los aerogeneradores, que impliquen voladuras de ciertas partes del mismo, se
minimicen los riesgos de daños a humanos o de infraestructuras a servicios de terceros.

Dada la velocidad periférica del rotor, se estima que el área de seguridad en torno a un
aerogenerador debe comprender un círculo de aproximadamente 150 m con centro en la base
de la torre.

Debido a las medidas de seguridad incluidas en el diseño del aerogenerador, la probabilidad de
que se produzca la rotura en cuestión es baja, por lo que la zona de seguridad se podrá utilizar
para agricultura, ganadería, circulación de vehículos y otros fines de este orden.

Por otra parte, las Guías sobre medio ambiente, salud y seguridad para la energía eólica de la
Corporación Financiera Internacional (IFC 2007) establecen una restricción a la colocación de
centrales eólicas a distancias inferiores a 300 m de edificios y zonas pobladas.

Dado que la distancia mínima entre un aerogenerador y la vivienda más cercana es de 784 m
(vivienda V7, aerogenerador Al), no se considera que dicho impacto pueda generar una
afectación en el medio.

Medidas de prevención, mitigación o compensación

No se identifica la necesidad de implementar medidas de prevención, mitigación o
compensación.

Conclusiones
Tomando en cuenta la baja probabilidad de ocurrencia de este impacto, y la distancia mínima

entre viviendas y aerogeneradores, mencionada anteriormente, se concluye que el impacto
será admisible.

ESTUDIO INGENIERÍA AMBIENTAL 94
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

6.4 MEDIO SIMBÓLICO

6.4.1 Afectación al paisaje

Presencia física (Co/O/Cl) Paisaje

Se define al Paisaje como manifestación perceptiva emergente de ecosistemas, así como
construcción socio-cultural, dónde se evidencia una interacción permanente entre los recursos
naturales y las actividades humanas. Esta evaluación incorpora la percepción como un aspecto
relevante, centrándose especialmente en la percepción visual, la variable ecológica es
estudiada en detalle en el Punto 6.2 del presente documento y tomada como input para la
evaluación específica de Paisaje.

Evaluación

Marco legal directo

Se resalta la tutela y valorización del Paisaje propuesto por la Ley de Ordenamiento Territorial
y Desarrollo Sostenible.

Metodología

1. Medición por variable

Cada variable seleccionada cuenta con su propio método de medición y son
seleccionadas a partir de criterios específicos para el caso concreto de estudio.

Las variables pueden diferir de un caso a otro.
2. Productos gráficos

Modelo de la geografía soporte y del emprendimiento propuesto con programas de
modelación en tres dimensiones.

Armado de panorámicas, fotomontajes e imágenes editadas. Realizado en programas
de edición de imagen.

Mapas. Elaborados en programas de sistema de información geográfico.

3. Recomendaciones para la intervención en el Paisaje, medidas de prevención,
mitigación o compensación.
4. Conclusiones

1. Medición por variable

VARIABLE 1 - VISUALES PRIORITARIAS

Esta variable es cualitativa y a la vez cuantitativa, asociada directamente al aspecto perceptivo
del Paisaje.

Los dos aspectos más significativos para su estudio en el caso específico del presente
emprendimiento son:

ESTUDIO INGENIERÍA AMBIENTAL 95
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

a)

Las cuencas visuales: La cuenca visual es el conjunto de superficies o zonas que son
vistas desde un punto de observación, o dicho de otra manera, es el entorno visual de
un punto (Fdez-Cañadas, 1977).

Medición

El registro panorámico peatonal. Criterios de identificación de puntos de observación
estratégicos y cuencas visuales.

Se definen para el estudio de las afectaciones en el Paisaje los Puntos de Observación
Estratégicos y sus Cuencas Visuales correspondientes.

Se seleccionan cinco Puntos de Observación Estratégicos. Los mismos se consideran
representativos y para su elección deberán reunir las siguientes condiciones:

O Puntos ubicados en espacios públicos de gran afluencia o representativos
desde donde la intervención tomará una presencia destacada en el Paisaje
percibido

O Puntos topográficamente altos

O Puntos ubicados en lugares turísticos de referencia con gran alcance visual del
paisaje

O Otros puntos significativos

Valorar las cuencas visuales como elementos de referencia en la preservación
de la calidad paisajística del sitio.

Identificar cambios visuales sustanciales en el paisaje.

Delimitar los conos percibidos así como los conos de sombra.

Elaborar un mapa de cuencas visuales con el fin de evaluar la superficie de
puntos de observación afectados.

Forma de medición en campo

O Identificación de puntos de observación y determinación de cuencas visuales
prioritarias, según criterios ya explicados.

O Georreferenciación, numeración y marca en campo de los puntos de
observación con GPS.

O Registro: armado de panorámicas por punto. Entendiendo imagen panorámica
como secuencia consecutiva de fotografías tomadas desde un mismo punto de
observación.

Forma de medición en oficina

O Análisis de la presencia física del emprendimiento — por MODELACIÓN.

o Generación de modelo tridimensional a escala real de la intervención y
posicionamiento de los objetos modelados en Google Earth.

o El programa empleado para el modelado permite trabajar en sincronización
con Google Earth resultando la ubicación de los aerogeneradores modelados
en los puntos geográficos precisos, coincidente con su ubicación real.

o En la posición correcta, se genera una salida en kmz que del modelo
tridimensional.

o Con el modelo 3d posicionado en Google Earth se ubican los puntos de
observación desde dónde se capturaron las fotografías.

o Este procedimiento permite que el fotomontaje realizado resulte a escala y
ubicación real. Lo que descarta imprecisiones propias de los fotomontajes
realizados sin pautas de precisión sino siguiendo procedimientos arbitrarios.

ESTUDIO INGENIERÍA AMBIENTAL 96
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

O Análisis de la presencia física del emprendimiento — por PLACA COMPARATIVA
DE PANORÁMICAS.
o Se utilizan como soporte las imágenes panorámicas tomadas desde un punto
de observación.
o Se elabora una placa de análisis comparativa que contiene:
1. Imagen en su conjunto sin intervención
2. Imagen con superposición del modelo virtual realizado del
emprendimiento
o Se comparan ambas imágenes de análisis estudiando los cambios visuales
perceptivos en las mismas.
o Lámina 6-4 y Lámina 6-5- Placa comparativa de panorámica con y sin
proyecto.
O Análisis de Cuencas Visuales — por CARTOGRAFÍA O MAPPING DE CUENCAS
VISUALES
o A partir de la Carta del Sistema Geográfico Militar correspondiente, se
modelan las curvas de nivel generando una malla tridimensional que permite
visualizar la topografía del área de estudio.
o Se mapean las áreas geográficas desde dónde el emprendimiento es visible.
o Lámina 6-3 — Cuenca visual intervenida.

b) La cromaticidad del paisaje definida como cantidad de color cromático elemental que
permite medir la riqueza del color para el observador, tanto en cantidad como
variedad.

Descripción

Cantidad de color cromático elemental. Mide la riqueza del color para el observador,
tanto en cantidad como en variedad.

Atributos

Tolerancia: Determina el rango de color de los píxeles seleccionados a partir de la
definición de un valor fijo.

Color: Va desde O a 255 (RGB). Un valor bajo selecciona los colores similares al píxel de
referencia. Un valor más alto selecciona una gama más amplia de colores.

Objetivo
Valorar a través del contraste el cambio cromático en el paisaje de referencia.
Forma de medición

O En campo mediante un observador entrenado identificar los colores
prevalecientes y los contrastes.

O En oficina se analiza el rango de color con una tolerancia del 100% a partir de
una muestra tomada de la imagen.

Estudio cromático de la fotografía

O Medición en base al registro fotográfico tomado en los puntos de observación
seleccionados

O Edición de la fotografía a analizar en programa de edición de imagen

O Selección de una unidad de color (pixel) en la imagen de referencia.

O Selección mediante el programa de todos los pixeles de igual color al de

o

referencia +/- la tolerancia solicitada.
Elaboración de capas por color de referencia

ESTUDIO INGENIERÍA AMBIENTAL 97
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

O Elaboración de placa comparativa

VARIABLE 2 - PERCEPCIÓN SOCIAL DEL PAISAJE

Con la incorporación de esta variable se busca tener en cuenta la opinión de los habitantes
sobre la intervención en el área de estudio.

Método empleado

Entrevistas en campo como instrumento a utilizar para el registro, estableciendo conversación
con los actores locales para interpretar experiencias desde el punto de vista cultural y
vivencial.

Las entrevistas permiten atender a:

O. los sectores del paisaje valorados por la población
O la caracterización subjetiva del paisaje

O los elementos representativos

O los cambios que se admitirían en el mismo

Durante la entrevista, se presenta un gráfico a modo de mapa, para que el entrevistado
grafique el sector del paisaje que entiende se encuentre afectado luego de la intervención.

2. Productos gráficos

Ver Lámina 6-3, Lámina 6-4 y Lámina 6-5.

ESTUDIO INGENIERÍA AMBIENTAL 98
Modelo de Terreno

185m d
52m

Referencias

O  Aerogenerador

Q Proyecto
El Área no visible

M— Visible

| Estudio Ingeniería Ambiental
Cuenca Visual

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 6-3 : CUENCA VISUAL

1

zoom vista 1

Kl con proyecto

Y
1
..
1
ni

zoom vista 2

a

Sa
Eia | Estudio Ingeniería Ambiental
—=

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS

PA 'con PrRoYEcTO + ' , ME LÁMINA 6-4: FOTOMONTAJES 1

13

NS
Eia | Estudio Ingeniería Ambiental
—

Je PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
El con proyecto LÁMINA 65 : FOTOMONTAJES 2

ON
Eia | Estudio Ingeniería Ambiental

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 6-6: FOTOMONTAJES 3

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Recomendaciones para la intervención en el Paisaje, medidas de prevención, mitigación o

compensación

O Aspecto del Paisaje: Cuenca visual. Puntos de observación y visuales prioritarias.

Impactos: Presencia física de los aerogeneradores. Se valora un impacto negativo.

1-

2-

La presencia física de los aerogeneradores es percibida en el paisaje desde los
puntos de observación definidos como estratégicos.

El nuevo parque no genera obstrucciones en las cuencas visuales, los mismos
se incorporan nuevos elementos que se perciben en planos secundarios,
alejados del observador.

De la Lámina 6-4 y la Lámina 6-5 — Placa comparativa de panorámica con y sin
proyecto, se desprende que el porcentaje de presencia de los aerogeneradores
en los puntos de observación estudiados y en la imagen resultante, no resulta
altamente significativo.

O Aspecto del Paisaje: Cromaticidad

Impactos: Aumento del contraste cromático en el paisaje. Se valora un impacto nulo.

4

Conclusiones

La relación cobertura / color de referencia +/- la tolerancia es baja, esto se
observa en el estudio cromático debido a que no se incorporan nuevas capas al
análisis de coberturas cromáticas.

En el estudio se observa que el modelo de imagen con presencia de los
aerogeneradores se mimetiza cromáticamente con las coberturas ya existentes
en el paisaje soporte.

Puede identificarse, desde los puntos de observación evaluados, un impacto visual moderado.

Si bien los actores entrevistados identifican puntos significativos en el Paisaje inmediato como
lo son: laderas, pedregales, el arroyo, la ruta. Sólo un entrevistado entiende que no admitiría
cambios en el paisaje, los otros seis resultan receptivos a cambios en el mismo.

ESTUDIO INGENIERÍA AMBIENTAL 103
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

7. EVALUACIÓN DE IMPACTOS AMBIENTALES DE LA LÍNEA DE
ALTA TENSIÓN

La energía generada por el emprendimiento en cuestión, será conectada al sistema de
interconexión nacional mediante una línea de transmisión de 150 kV de 26,6 km de longitud.
Ésta línea se conectará a la estación Cerro Colorado, teniendo el punto de conexión
coordenadas x=528.525,88 e y=6.280.360,07 del sistema UTM WGS84 zona 21.

La faja de servidumbre donde se construirá la nueva LAT condiciona el uso del suelo en
diferente grado: ¡) en el cuadrado de 60 m x 60 m con centro en cada torre se establece un
área de exclusión en donde no se permite ningún tipo de actividad y se requiere un control de
la vegetación; y ¡¡) en los espacios entre torres (con 60 m de ancho y longitud variable) se
pueden realizar actividades agropecuarias, y se limita el alto de la vegetación (3,5 m). Se
propende a que no haya viviendas, no sólo por la presencia de campos electromagnéticos sino
también por riesgos a accidentes con los conductores. Los propietarios y/o ocupantes de los
inmuebles afectados, no podrán realizar construcciones en toda la faja de servidumbre
impuesta.

En consecuencia, los principales impactos potenciales derivados de este aspecto son:
O Pérdida o degradación del hábitat.
O Mortalidad de aves por electrocución y colisión con cables
O Cambio del uso del suelo
O Afectación a la edificabilidad residencial
O Afectación a la población cercana por la exposición a campos electromagnéticos

O Afectación al paisaje

7.1 MEDIO BIÓTICO
7.1.1 Pérdida o degradación de hábitat
ASPECTO FACTOR

Ecosistemas terrestres: Bosque nativo,

Remoción de suelos (Co) Pradera / Aves / Murciélagos

Evaluación

En términos generales, como se observa en la Lámina 7-2, los 26,6 km de recorrido de la LAT se
extienden en su mayor parte sobre ambientes de pastizal o cultivo agrícola/forrajero, a lo cual
se agrega en tramo de bosque nativo correspondiente al cruce de la LAT sobre el arroyo de
Chamangá.

La pérdida o modificación de hábitat estará restringida al entorno inmediato de la construcción
de cada una de las 74 torres, en las cuales se realizarán los movimientos de suelo necesarios
para su fundación y se transitará con maquinaria pesada para el montaje de las estructuras.

ESTUDIO INGENIERÍA AMBIENTAL 104

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

En ninguna parte del recorrido de la faja de servidumbre (superficie de 160 Hás) será necesario
remover ni podar vegetación. Esto se debe a que, salvo en el cruce a través del bosque nativo
del arroyo de Chamangá, la faja de servidumbre se extiende sobre un área completamente
desprovista de flora leñosa.

El tramo de bosque nativo atravesado por la faja de servidumbre consiste en el bosque
ribereño del arroyo de Chamangá de 100 m de ancho, medido a lo largo de la traza de la LAT.
El tendido de la LAT sobre dicho arroyo no requerirá la remoción ni la poda de vegetación de
dicho bosque ya los conductores serán montados por encima de dicho bosque sin afectarlo.
Para ello se utilizarán una serie de pórticos (estructuras livianas formadas por columnas) por
sobre las cuales se pasará el cable guía de un lado al otro del bosque. Estos serán colocados a
los lados y dentro del bosque por medios manuales (sin utilización de maquinaría). Una vez
pasado el cable guía y montado en las torres, los conductores serán trasladados de una torre a
la otra a través del mismo sin realizar ningún tipo de intervención en el bosque.

Durante la operación tampoco será necesario podar la vegetación del bosque ribereño ya que
las torres estarán ubicadas en puntos altos de la topografía en relación al bosque. De este
modo, los conductores siempre estarán a más de 7 m (distancia de seguridad) de las copas de
los árboles sin necesidad de proceder a su poda.

No se identifican en el recorrido de la LAT ni en su entorno cercano ecosistemas o
componentes del medio biótico de alta sensibilidad para las aves, tales como grandes bosques,
grandes cursos de agua, espejos de agua, bañados, arrozales, ni otras áreas de alta abundancia
o intenso uso del espacio aéreo por parte de las mismas.

El bosque ribereño del arroyo de Chamangá constituye el sitio de mayor valor para la
conservación de la fauna y la flora identificada en el recorrido de la LAT, en tanto que el resto
del mismo consiste en pastizales alternados con cultivos agrícola/forrajeros. Estos pastizales
han sido identificados como de alta naturalidad por Altezor et al. (2000), con entre 60 y 100%
de pastizales naturales por unidad censal. Sin embargo, en todo su recorrido se determinó un
muy bajo índice de relevancia ecológica debido a la baja riqueza y número de especies
amenazadas (Figura 3-5, Brazeiro et al. 2008).

La construcción de la LAT no implicará intervenciones que planteen modificaciones
significativas en ninguno de los ambientes identificados. Por lo tanto, se estima que la pérdida
o degradación de hábitat producida por el proyecto de la LAT será poco significativa.

Medidas de prevención, mitigación o compensación

No se identifica la necesidad de implementar medidas de prevención, mitigación o
compensación.

Conclusiones

La pérdida o modificación de hábitat estará restringida al entorno inmediato de la construcción
de cada una de las 74 torres, en las cuales se realizarán los movimientos de suelo necesarios
para su fundación y se transitará con maquinaria pesada para el montaje de las estructuras.

En ninguna parte del recorrido de la faja de servidumbre (superficie de 159,6 Hás) será
necesario remover ni podar vegetación.

Dado que la ejecución del proyecto de la LAT no implicará intervenciones que planteen
modificaciones significativas en ninguno de los ambientes identificados, se estima que el
impacto por pérdida o degradación de hábitat producido será admisible.

ESTUDIO INGENIERÍA AMBIENTAL 105
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

7.1.2 Mortalidad de aves por electrocución y colisión con cables
ASPECTO FACTOR
Presencia física (O) Aves

Existen dos tipos fundamentales de accidentes de aves en tendidos:

O. La electrocución en el poste, ya sea por contacto con dos conductores energizados, o
con un conductor y una derivación a tierra. El tamaño y comportamiento de las aves
son dos de los factores claves para que suceda la electrocución. Especies con
envergaduras alares y alturas grandes pueden contactar superficies conductoras a
mayores distancias. Adicionalmente, las especies de aves que usualmente utilizan
sitios altos para la detección de su alimento o nidificación pueden verse más
perjudicadas. En este sentido, las aves rapaces son indicadas como uno de los grupos
más propensos a la electrocución. Otros factores que también influyen en el riesgo de
electrocución son: inexperiencia en aves juveniles, cambios locales o estacionales en
abundancia (ej. por migración), y clima (humedad ambiente o plumas mojadas).

O. La colisión contra el cableado eléctrico, ya sea tanto con los cables conductores como
contra los cables a tierra. De hecho, la mayor proporción de los impactos se da con los
cables a tierra ya que suelen ser más delgados y por lo tanto menos visibles. Los
factores que influyen en el riesgo de colisión son: visibilidad durante el vuelo y
rendimiento (maniobrabilidad) en el vuelo. Los grupos de los patos y gansos, cigiieñas
(y similares), rállidos (gallinetas y gallaretas) y perdices son indicados como los
principales grupos que sufren colisiones con tendidos eléctricos. Las especies de aves
rapaces, susceptibles a la electrocución por su tamaño y hábitos, no suelen presentar
colisiones con los tendidos eléctricos.

Evaluación

En función de los antecedentes de proyectos de similares características, las aves más
sensibles a sufrir impactos son:

O Acuáticas: grupo conformado principalmente por patos (Familia Anatidae), garzas
(Familia Ardeidae) y cuervillos (Familia Threskiornithidae). Algunas de estas especies
realizan desplazamientos diarios entre las áreas de alimentación y dormideros. En el
sitio en estudio, las mayores concentraciones se esperan en los tajamares, embalses y
arrozales.

O Rapaces: grupo conformado por halcones, gavilanes, carancho y chimango (familias
Accipiteridae y Falconidae) y cuervos o buitres (Familia Chartartidae). Este grupo se
encuentra entre los más sensibles de ser afectados por la electrocución, dado que
utilizan los postes de LATs como posaderos.

No se identifican en el recorrido de la LAT ni en su entorno cercano ecosistemas o
componentes del medio biótico de alta sensibilidad para las aves, tales como grandes bosques,
grandes cursos de agua, espejos de agua, bañados, arrozales, ni otras áreas de alta abundancia
o intenso uso del espacio aéreo por parte de las mismas.

No obstante, es factible que de todas maneras se produzcan electrocuciones o colisiones de
aves, las cuales se estima que serán de baja recurrencia por las mencionadas características del
medio.

Se encuentra en ejecución la Línea de Base de Aves del parque eólico, la cual tendrá una
duración de un año, y cuyo informe final será presentado ante la DINAMA.

ESTUDIO INGENIERÍA AMBIENTAL 106

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Medidas de prevención, mitigación o compensación

En caso de observase daños se instrumentarán medidas de mitigación conocidas como apoyos
con aisladores colgantes, cables conductores por debajo de los apoyos, repelentes para
perchas y nidos (varillas colocadas en punta). Estos implementos se ubican en puntos
estratégicos evitando que las aves se posen y protegiéndolas de los riesgos de electrocución.
Conclusiones

En función de la información disponible, se considera este impacto admisible.

7.2 MEDIO ANTRÓPICO

7.2.1 Cambio de uso del suelo

Remoción de suelos (Co) Uso del suelo y actividades

Evaluación

El sitio donde se emplazará el emprendimiento corresponde a una zona de baja densidad
poblacional. Por donde transcurre el corredor, el uso preponderante del suelo corresponde a
la agricultura, predominando los cultivos de secano, y la ganadería.

La faja de servidumbre de la LAT, de 150 kV, tendrá 26,6 km de longitud y 60 m de ancho,
abarcando una superficie de 159,6 Hás. El cambio local del uso del suelo estará dado a dos
niveles de exclusión de actividades, una total, en la superficie de 26,6 Hás (60 x 60 m x 74
torres) en que quedarán inscriptas cada una de las torres y otra parcial ubicada en el corredor
de 60 m de ancho entre torre y torre, en que estarán autorizadas todas las actividades
agropecuarias y ganaderas, no generándose afectaciones al correcto desarrollo de las mismas.

Medidas de prevención, mitigación o compensación
No se identifican medidas de mitigación.
Conclusiones

Si bien el emprendimiento generará un cambio de uso de suelo en la superficie ocupada por
las torres, el impacto que se desprende por dicha actividad se considera admisible.

ESTUDIO INGENIERÍA AMBIENTAL 107
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

7.2.2 Afectación a la edificabilidad residencial

Generación de campos electromagnéticos (O) Población cercana: Edificaciones

Evaluación

En el corredor de la LAT se recomienda la no edificación de viviendas, dada la generación de
campos electromagnéticos. Por otras experiencias se sabe que la radiación emitida por una
LAT de 150 kV cumple con los niveles de exposición para la vida humana, pero dado que la
reglamentación de referencia internacional no estudia la exposición es que se recomienda la
no edificación para habitación en el área de influencia directa.

Existen dos viviendas ubicadas entre 0-500 m de la LAT. La ubicación de éstas viviendas,
identificadas como V1 y V2, se indica en la Lámina 7-1. En la Tabla 7-1 se indican las distancias
de cada vivienda a la LAT.

Tabla 7-1: Distancia de viviendas a LAT

v1 435

v2 150

Medidas de prevención, mitigación o compensación

Si el propietario realiza el reclamo correspondiente, UTE podrá estudiar la pertinencia del
mismo y el resarcimiento económico del daño calculado por medio de la paramétrica
establecida para estos efectos.

Conclusiones

En el diseño actual de la traza, la vivienda más próxima dista 150 m al eje del corredor, por lo
que el impacto resulta aceptable.

ESTUDIO INGENIERÍA AMBIENTAL 108
REFERENCIAS
Límite del emprendimiento
Buffer 150m y 500m de línea de alta tensión proyectada

Aerogenerador
Viviendas situadas a menos de 500m de la LAT

Soyo
Ei | Estudio Ingeniería Ambiental

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS

LÁMINA 7-1: UBICACIÓN DE LAS VIVIENDAS SITU ADAS
ENTRE Y 500 M DE LA LAT

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

7.2.3 Afectación a la población cercana por la exposición a campos electromagnéticos

Generación de campos electromagnéticos (O) Salud y bienestar de la población cercana

Evaluación

El diseño de la línea tiene en cuenta los campos electromagnéticos que se generarán. Estos
valores se encuentran dentro de los valores aceptados para exposición humana, establecidos
por las normas de referencia internacional ICNIRP.

Los valores medidos en líneas de alta tensión en 150 kV de similares características permiten
concluir que los niveles de campo debajo de la línea estarán por debajo de los 5 kV/m de
campo eléctrico y 200 fT de campo magnético, límites máximos de exposición recomendados
por la ICNIRP y la OMS para población general.

Una vez que la línea se encuentre operativa, se realizará una medición de control para verificar
que se cumplen con los valores esperados.

Medidas de prevención, mitigación o compensación

En función de los resultados de la medición planificada y en caso de ser necesarias, el equipo
técnico a cargo establecerá las medidas a tomar.

Conclusiones

Dado que los niveles de exposición de la población al campo electromagnético generado por la
LAT se encuentran por debajo de los valores recomendados por la ICNIRP, se considera que el
impacto es admisible.

ESTUDIO INGENIERÍA AMBIENTAL 110
REFERENCIAS

MA Forestación
HA sosque ribereño

MN vero ce acua

TN Pestiza! o cultivo agricola-forrajero
Límite del emprendimiento
Línea de Alta tensión

Ruta

Caminos departamentales
e  Arogenerador

O Viviendas

ZO
Eia | Estudio Ingeniería Ambiental

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 7-2 : MAPA DE AMBIENTES E
INFRAESTRUCTURAS DEL CORREDOR DE LALAT

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

8. EVALUACIÓN DE IMPACTOS ACUMULATIVOS

A continuación se presenta un listado con los proyectos eólicos presentes en el entorno del
emprendimiento en estudio (ver Tabla 3-5 por más información):

Parque Eólico Pintado II (LUZ DE RÍO S.A.)

Parque Eólico Pintado | (LUZ DE MAR S.A.)

Parque Eólico Pintado | (LUZ DE LOMA S.A.)

Parque Eólico Talas del Maciel | (ASTIDEY S.A.)

Parque Eólico Talas del Maciel I| (CADONAL S.A.)

O Parque Eólico Pastorale (VIENTOS DE PASTORALE S.A.)

o

o
o
o
o

La disposición espacial de los mismos se muestra en la Lámina 8-1.

El Parque Eólico Pastorale fue excluido del análisis de impactos acumulativos desarrollado en
el presente apartado, debido a que se localiza fuera del área considerada con mayor
posibilidad de afectación, siendo esta el territorio comprendido entre las Ruta N? 3 y N? 5.
Como se aprecia en la Lámina 8-1, el mencionado parque se localiza al Oeste de la Ruta N?3.

Dada la localización y características de los mencionados proyectos, se identifican los
siguientes potenciales impactos acumulativos a evaluar:

O Afectación a la avifauna y mamíferos voladores
O Pérdida y modificación de hábitat
O Afectación al paisaje

En lo que respecta a emisiones sonoras y proyección de sombras intermitentes, se descarta la
ocurrencia de impactos acumulativos entre el Parque Eólico Arias y los emprendimientos
próximos, debido a que la distancia mínima entre los proyectos más cercanos (Parque Eólico
Arias y Parque Eólico Pintado ll) es de 4,5 km. Este valor excede la distancia a la cual se
producen afectaciones por parpadeo de sombras (<1 km del aerogenerador). Asimismo, se
entiende que los parques están lo suficientemente alejados como para que se produzcan
impactos acumulativos por afectación sonora.

ESTUDIO INGENIERÍA AMBIENTAL 112
TRINIDAD

TALAS DEL MACIEL | y Il

SARANDI
GRANDE

Parque Eólico Arias

PINTADO Il É PINTADO IM (>. Parque Eólico Talas del Macia! y 1
N

E EN Parque Eólico Pintado |

Parque Eólico Pintado Il

Línea de Alta Tensión

Ubicación Fotografía de Google
Escala 1:250.000

ja Ambiental

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS

PARQUES EÓLICOS VECINOS
1:250.000

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

8.1 MEDIO BIÓTICO
8.1.1 Mortalidad de aves y murciélagos por colisión y barotrauma
ASPECTO FACTOR
Movimiento de palas (O) Aves / Murciélagos

Consiste en la mortalidad directa o por causa de lesiones graves, que pueden resultar no solo
de las colisiones con las aspas en movimiento y la torre, sino también con la infraestructura
asociada, como cables sujetadores, líneas de transmisión y mástiles meteorológicos. Por su
parte los rotores producen turbulencias también proclives a producir lesiones (Atienza et al.,
2009).

Antes de morir por colisión, es probable que los murciélagos sufran barotrauma, causa
inmediata de muerte. Los murciélagos mueren por barotrauma debido a la rápida baja de
presión que experimentan al aproximarse a las aspas en movimiento (Kunz et al. 2007; Dúr €
Bach 2004). Dicho fenómeno podría ser la principal causa de muerte de murciélagos por
interacción con parques eólicos (Kunz et al., 2007).

Evaluación

El agrupamiento espacial de parques eólicos multiplica los efectos negativos sobre las aves y
murciélagos aumentando los impactos por colisión y barotrauma (Atienza et al. 2008).

La presencia conjunta de los aerogeneradores de los parques eólicos Arias, Pintado ll, Pintado |
(LUZ DE MAR S.A.) y Pintado | (LUZ DE LOMA S.A) en el área, podría aumentar la probabilidad
de que aves y murciélagos colisionen con una estructura o sufran el impacto de las
turbulencias, repercutiendo en un aumento en las tasas de mortalidad.

No es posible determinar la magnitud del impacto acumulativo a priori. Esta podrá estimarse
durante los monitoreos, en la etapa de operación de los parques, viéndose reflejada en un
aumento en la tasa de mortalidad de aves y murciélagos.

Nuevamente se resalta la necesidad de realizar estudios coordinados sobre la mortalidad de
estos grupos zoológicos. Se sugiere integrar los resultados de los monitoreos de los parques
Arias, Pintado |! y Pintado 1, a los efectos de tener una visión global del impacto y poder tomar
medidas de mitigación acorde a la escala del mismo. Para ello, se sugiere que el diseño
metodológico de las Líneas de Base y monitoreos de los mencionados parques sean
coordinados entre los equipos técnicos, para permitir la correcta integración de los datos y el
análisis de los impactos acumulativos.

Medidas de prevención, mitigación o compensa

La necesidad de implementar medidas será analizada en función de los resultados de los
monitoreos de aves y murciélagos planteados para la fase de operación de los distintos
proyectos presentes en el área.

Conclusiones
Si bien se carece de la información necesaria para realizar una correcta evaluación de impactos

acumulativos, se entiende que cuanto mayor sea la extensión de territorio que esté ocupada
por aerogeneradores, mayor será el efecto final.

ESTUDIO INGENIERÍA AMBIENTAL 114

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

8.1.2 Efecto barrera

Presencia física (O) Aves

El efecto barrera actúa específicamente sobre aves migratorias y sobre aquellas que tienen
rutas de vuelo cotidianas. Supone la creación artificial de una barrera al movimiento de
individuos y poblaciones, interfiriendo en el desplazamiento entre sitios de alimentación,
descanso, muda y nidificación (Atienza et al., 2009).

Evaluación

La acumulación de aerogeneradores en el entorno, que involucra la presencia de los parques
eólicos Arias, Pintado !Il, Pintado | (LUZ DE MAR S.A.) y Pintado | (LUZ DE LOMA S.A); podría
provocar un cambio en el comportamiento de las aves, alterando sus rutas de vuelo.

Dadas las carencias de información existentes sobre la presencia de rutas migratorias y
movimientos diarios en el área, en este punto no es posible establecer el impacto de la
sumatoria de emprendimientos. En función a ello, se sugiere integrar los resultados de los
monitoreos de los parques presentes en el área, a los efectos de tomar medidas de mitigación
dirigidas hacia períodos críticos y/o aerogeneradores problemáticos.

Se sugiere que el diseño metodológico de las Líneas de Base y monitoreos de los parques
eólicos Arias, Pintado ll, Pintado | (LUZ DE MAR S.A.) y Pintado | (LUZ DE LOMA S.A.) sean
coordinados entre los equipos técnicos para permitir la integración de los datos y el análisis de
los impactos acumulativos.

Medidas de prevención, mitigación o compensación

Las medidas podrán ser establecidas en función a la integración de los resultados de los
monitoreos de aves planteados para los proyectos presentes en el área.

Conclusiones
Considerando especialmente que existe evidencia de que el 71,2 % de las aves planeadoras
cambian su dirección de vuelo cuando detectan los aerogeneradores (De Lucas, 2004), es

imprescindible la evaluación del “efecto barrera” dada la acumulación de proyectos eólicos en
la zona de estudio, debiendo en lo posible ser analizados en su conjunto.

8.1.3 Pérdida o degradación de hábitat

Presencia física (Co/O/Cl) / Emisiones sonoras
(Co/O/Cl) / Emisiones a la atmósfera (Co) /
Remoción de suelos (Co)

Pastizales naturales y cultivados / Aves /
Murciélagos / Anfibios

La escala de la pérdida o degradación directa del hábitat se relaciona con la envergadura del
proyecto (fundaciones de los aerogeneradores, caminería interna, superficie destinada a la
subestación, edificio de control y servicios varios). Como consecuencia de esta pérdida, puede
producirse fragmentación de hábitat, un cambio en la configuración espacial del paisaje que
implica la aparición de discontinuidades (fragmentos) en hábitats antes continuos. Estos
impactos pueden conducir a una posible reducción en el tamaño de las poblaciones afectadas,
un cambio en las rutas migratorias, entre otros (Atienza et al., 2009).

ESTUDIO INGENIERÍA AMBIENTAL 115
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

La importancia de la pérdida dependerá de la rareza y vulnerabilidad de los hábitats afectados
y de su importancia como territorio de alimentación, reproducción o hibernación para las
especies. Además, hay que tener en cuenta la función que pueden desempeñar algunos
hábitats como elementos de corredores o puntos de enlace importantes para la dispersión y la
migración, así como para movimientos más locales, por ejemplo entre territorios de
alimentación y nidificación.

Evaluación

Los principales efectos producidos por la pérdida y modificación directa del hábitat, tendrán
lugar durante la fase de construcción de cada parque. Los hábitats considerados más
susceptibles a ser modificados por los emprendimientos en estudio, corresponden a pastizales
naturales y cultivos, los cuales conforman la matriz predominante del paisaje, y por tanto no es
de esperarse un impacto importante debido a la fragmentación.

Se entiende que dadas las características de los emprendimientos eólicos, la magnitud del
impacto directo sobre el hábitat será baja, sin embargo, no se puede descartar el potencial
impacto negativo sobre la fauna.

Si bien la presencia de la Loica Pampeana es potencial en la zona, es poco probable que esta
especie se encuentre en el Parque Eólico Arias debido a que la zona de estudio se halla
altamente antropizada. Es por esta razón que el impacto indirecto de desplazamiento de estos
individuos debido a la acumulación de proyectos en el área resulta poco probable; aunque, en
caso de ocurrir, implicaría una mayor pérdida de su hábitat natural.

En este punto no es posible determinar la magnitud del impacto ecológico.
Medidas de prevención, mitigación o compensación

No se identifican.

Conclusiones

Se prevé que los principales efectos producidos por este impacto tendrán lugar durante la fase
de construcción de cada parque. La pérdida directa de hábitat será inevitable, pero en
emprendimientos de esta índole y siguiendo medidas de buena gestión ambiental, la magnitud
del impacto será baja.

Siguiendo una adecuada gestión de los aspectos ambientales se producirá una recuperación
paulatina del hábitat que permitirá una recuperación de los ambientes degradados luego de
dicha fase.

ESTUDIO INGENIERÍA AMBIENTAL 116
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

8.2 MEDIO SIMBÓLICO
8.2.1 Afectación al paisaje
ASPECTO FACTOR
Presencia física (Co/O/Cl) Paisaje

Como definición de Paisaje y tomando como referencia el Convenio Europeo del Paisaje
(2000), por Paisaje se entenderá cualquier parte del territorio tal como la percibe la población,
cuyo carácter sea el resultado de la acción y la interacción de factores naturales y/o humano.
Resulta así el Paisaje como percepción plurisensorial de un sistema de relaciones naturales,
artificiales y humanas.

Contrario a la idea generalizada de imagen visual solamente, el paisaje se percibe, se oye, se
huele, se siente, se respira, se disfruta y a veces “se sufre” (Instituto de Desarrollo Urbano de
Bogotá, 2003).

El Paisaje se entiende desde una visión integral, más que como la suma de variables específicas
tales como geomorfología costera, valor cultural, social, ecológico, climático, como
manifestación vivencial de la combinación sustentable de estas variables. Debiéndose valorar
como marco del desarrollo territorial y no como un aspecto aislado que debe ser estudiado.

El Paisaje visualizado cada vez más como área de oportunidad, como recurso turístico, cultural,
recreativo en sí mismo, expuesto a alteraciones y modificaciones permanentes por sus
condiciones naturales, como manifestación perceptiva de ecosistemas emergentes así como
construcción socio-cultural, dónde se evidencia una interacción permanente entre los recursos
naturales y las actividades humanas. Se entiende que se conforma de dos variables:

a) Paisaje Percibido: Construcción perceptiva que realiza un observador de un sitio
considerado.

b) Ecología del Paisaje: Estudia los paisajes (naturales y antrópicos) con énfasis en los
grupos humanos como agentes transformadores de sus dinámicas físico-ecológicas.

La geografía aporta las visiones estructurales del paisaje y la biología aporta la visión funcional
del mismo.

El análisis que se realiza en el presente documento se posiciona desde la integralidad del
paisaje y se centra en el aspecto perceptivo visual del mismo, planteado desde un análisis
cuantitativo.

Evaluación

La metodología utilizada para la medición y análisis de la afectación acumulativa de los
proyectos en estudio, fue la siguiente:

1. Cuenca visual

A partir de las cartas del SGM correspondientes, se modelaron las curvas de nivel generando
una malla tridimensional que permitió visualizar la topografía del área en estudio.
Posteriormente se determinaron las áreas geográficas desde dónde los proyectos son visibles
para un observador.

Dada la localización espacial de los emprendimiento en estudio, se identificaron las Rutas N2 3
y N2 5, y los centros poblados Trinidad, La Cruz, Sarandí Grande e Ismael Cortinas, como los
principales espacios de uso público desde dónde podría percibirse un impacto acumulativo por
la presencia de los aerogeneradores de los distintos parques.

ESTUDIO INGENIERÍA AMBIENTAL 117

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

A fines comparativos, se analizó por un lado la cuenca visual conjunta de los parques Pintado
Il, Pintado | (LUZ DE MAR S.A.), Pintado | (LUZ DE LOMA S.A.), Talas del Maciel | (ASTIDEY S.A.) y
Talas del Maciel 1! (CADONAL S.A.) (Lámina 8-2 y Lámina 8-5); y por otro lado la cuenca visual
de los parques eólicos previamente mencionados en conjunto con Arias (Lámina 8-3 y Lámina
8-5).

2. Fotomontajes

Se realizaron imágenes panorámicas específicas desde puntos de observación prioritarios, los
cuales se consideran representativos del área en estudio y reúnen las siguientes condiciones: ¡)
puntos ubicados en espacios públicos de gran afluencia o representativos; y ¡) puntos
topográficamente altos. Dichas imágenes fueron utilizadas como soporte para el fotomontaje
de los aerogeneradores. Se elaboraron imágenes comparativas con y sin presencia del Parque
Eólico Arias.

En la Tabla 8-1 se detalla el metraje total de las Rutas N2 3 y N? 5, desde el cual se perciben los
parques eólicos, y en el tiempo en que los aerogeneradores son visibles para un observador
que transite por los tramos de referencia desplazándose a 90 km/h (en ausencia y presencia
del parque eólico Arias).

Como puede apreciarse, tanto el incremento en el porcentaje de visibilidad, como en el tiempo
de percepción, producto de la inclusión del Parque Eólico Arias, es bajo.

Cabe mencionar que la modelación realizada representa el peor escenario, puesto que no
considera la presencia de vegetación o estructuras ajenas a los parques eólicos que pudiesen
anular el impacto, haciendo que los aerogeneradores fuesen imperceptibles desde
determinadas áreas.

Tabla 8-1: Visibilidad desde rutas nacionales

(V) Visible, (NV) No visible

V (m) 43.983 46.595 2.612
N3 | Nv(m) 34.671 32.059 -
uc 55,9 59,2 3,33
a km Visi
145)
mpo 29,3 31,1 18
(min)
V(m) 34.652 35.422 770
Nes | NV(m) 36.437 35.667 -
(km 94 %
akm | Visibilidad 48,7 cp 11
165)
mp 23,1 23,6 0,5
(min)

ESTUDIO INGENIERÍA AMBIENTAL 118

ESTUDIO DE IMPACTO AMBIENTAL

Parque EÓLICO Arias — UTE

Asimismo, en la Lámina 8-4 se resaltan los tramos de las Rutas Nacionales N” 3 y N* 5 mayores

a 1 km, desde los cuales es posible percibir la presencia de los parques eólicos considerados.

En la Tabla 8-2, se indican, para el tramo afectado más largo de cada ruta, la distancia mínima

al aerogenerador más cercanos y a que parque pertenece.

Tabla 8-2: Distancias de los tramos más largos de las Rutas N* 3 y N* 5 a los aerogeneradores más cercanos.

N*3

4,33

Arias

18,5

N*5

2,8

Pintado |

43,6

ESTUDIO INGENIERÍA AMBIENTAL

119
AN
Ú

o A ráN $
FRIA
0

A

SA

US

REFERENCIAS
Aeros de Parques eólicos
. Talas del Maciel 1 y 2
. Pintado 1
. Pintado 2
Arias

Visibilidad sobre la ruta

20
ZAS AAN

REFERENCIAS
Aerogeneradores de Parques eólicos
e Talas del Maciel 1 y 2
Pintado 1
Pintado 2
Arias
Tramos de ruta afectados de mas longitud

Tramos de ruta afectados
mayores de 1Km

Tramos de ruta afectados
de mayor longitud
Límite de Parques eólicos

Pintado 1 y 2

| Talas del Maciel 1 y 2

Arias

Cuenca Visual

Área No Visible

Área Visible

Planimetría General
A Ruta 3 y 5

Caminos Vecinales

MA Poblados estudiados

Cursos de agua

ZN
€i9 | Estudio Ingeniería Ambiental
—

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

En la Tabla 8-3 se presentan los resultados del análisis de los centros poblados de mayor
importancia, presentes en la zona. Se reportan los valores correspondientes a las áreas desde
las cuales los parques eólicos son visibles, en ausencia y presencia del parque eólico Arias.

En la Lámina 8-5 se observa gráficamente el detalle de las cuencas visuales sobre los centros
poblados analizados en ausencia y presencia de Arias.

Como se puede apreciar, el incremento en el impacto visual producto de la presencia del
Parque Eólico Arias será bajo para Trinidad, Sarandí Grande e Ismael Cortinas; no registrándose
un incremento sobre el centro poblado La Cruz.

Tabla 8-3: Visibilidad desde centros poblados

(V) Visible, (NV) No visible

2.810.996 2.841.241
TRINIDAD 5.804.426 5.774.181 -
32,6 32,9 0,3
775.642 775.642 0
LACRUZ 399.067 399.067 0
66,03 66,03 0
2.069.285 2.158.241 88.956
SARANDÍ 1.348.544 1.259.588 -
GRANDE
E 60,5 63,1 2,6
Visibilidad r , ,
v(m) 300.458 316.658 16.200
ISMAEL | NV(m) 1.646.462 1.630.262 -
CORTINAS
15,4 16,3 0,9

ESTUDIO INGENIERÍA AMBIENTAL 123
Ismael Cortina-Todos los Parques Eólicos
menos Arias

La Cruz -Todos los Parques Eólicos
menos Arias

Sarandí -Todos los Parques Eólicos
menos Arias

Trinidad -Todos los Parques Eólicos
menos Arias

ZN
Ei9 | Estudio Ingeniería Ambiental

—

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 8-5: CUENCA VISUAL DE LOS PARQUES
EÓLICOS PINTADO Il, PINTADO |, TALAS DEL MACIEL | Y
I1 CON DETALLE DE LOS CENTROS POBLADOS

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

En la Lámina 8-6, la Lámina 8-7 y Lámina 8-8, se presentan los fotomontajes realizados desde
los puntos de observación seleccionados como prioritarios.

Las mismas permiten visualizar que los aerogeneradores se desdibujan en el horizonte, dada
su distancia a las rutas.

En el caso de Ruta N2 5, los aerogeneradores del parque eólico Arias aparecen como una
continuación más lejana, de los parques PINTADO | (LUZ DE MAR S.A. y LUZ DE LOMA S.A.)

ESTUDIO INGENIERÍA AMBIENTAL 125
Pintado |

¡Kl Con Parque EÓLICO ARIAS

ZN
Ei | Estudio Ingeniería Ambiental
a
zoomvista 1
PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS.
LÁMINA 8-6 : FOTOMONTAJES ACUMULATIVOS 1

+
Parque Eólico Arias Pintado |

2! CON PARQUE EÓLICO ARIAS

ZN
Ei | Estudio Ingeniería Ambiental
a
zoom vista 2
PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS.
LÁMINA 8-7: FOTOMONTAJES ACUMULATIVOS 2

+.
Pintado |

iii

IN
Ei | Estudio Ingeniería Ambiental

—

PROYECTO : PARQUE EÓLICO DR. JOSÉ ARIAS
LÁMINA 8-8 : FOTOMONTAJES ACUMULATIVOS 3

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Medidas de mitigación

Se utilizará pintura de color grisáceo para que los aerogeneradores se disimulen en el
horizonte.

Conclusiones

Teniendo en cuenta que la presencia del parque eólico Arias no modifica sustancialmente la
percepción del paisaje de un observador que se traslade por las Rutas Nacionales N* 3 y N* 5
(se da un incremento de percepción de proyectos eólicos de 3,3 % en la Ruta N” 3, y de 1,1 %
en la Ruta N” 5); que los tramos más largos de dichas rutas desde donde se identifican los
parques eólicos se encuentran a grandes distancias de los aerogeneradores más cercanos (18,5
km para el tramo de Ruta N” 3 y 43,6 km para el de Ruta N” 5); y que el centro poblado desde
el cual se aprecia un mayor aumento en la percepción de los proyectos eólicos es Sarandí
Grande, con un 2,6 % de incremento (en comparación con la situación en la cual no se
considera al parque eólico Arias) se entiende que el impacto acumulativo a nivel de paisaje es
admisible.

ESTUDIO INGENIERÍA AMBIENTAL 129
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

9. BASES DEL PLAN DE GESTIÓN AMBIENTAL

9.1 OBJETIVOS DEL PGA

El Plan de Gestión Ambiental es la herramienta básica para el manejo ambiental del
emprendimiento. Es una herramienta dinámica, que se va modificando continuamente en
función de la experiencia adquirida durante la vida del mismo. Comprende un programa de
manejo operacional, un programa de monitoreo de las distintas emisiones e impactos, planes
de contingencias y capacitación del personal.

En este capítulo se presentan los lineamientos de gestión y acción a implementar en las
distintas etapas del proyecto, con el objetivo de que el mismo se desarrolle de forma
ambientalmente viable.

Para ello se proponen los siguientes programas, los cuales se enfocan en cada una de las
etapas del proyecto:

O Fase de construcción:

e Programa de manejo y control operacional

e Programa de monitoreo

e Programa de reducción de riesgos y gestión de contingencias
O Fase de operación:

e Programa de manejo y control operacional

e Programa de monitoreo de aves y murciélagos

e Programa de reducción de riesgos y gestión de contingencias
O Fase de clausura

e Programa de clausura

9.2 FASE DE CONSTRUCCIÓN

La construcción de la infraestructura implica tareas como movimiento y acondicionamiento de
suelo, construcción de infraestructura edilicia y caminería, e implantación de los
aerogeneradores.

Previo a dichas tareas, deberá preverse un PGA-C.
9.2.1 Programa de manejo y control operacional
El Programa de manejo y control operacional de la Fase de Construcción incluye los aspectos
concernientes a la gestión de:
O Suministro y manejo de áridos

O Material de excavación, restos verdes y suelo orgánico

O Residuos sólidos (domésticos, reutilizables/reciclables, de construcción, peligrosos)

ESTUDIO INGENIERÍA AMBIENTAL 130
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Efluentes cloacales y baños químicos

Efluentes de hormigón

Maquinaria

Emisión de ruidos

Resuspensión de polvo

Suministro y manejo de combustibles, lubricantes y/o líquidos hidráulicos
Manejo de sustancias químicas y/o peligrosas

Manejo de aceites usados

00000000

Manejo de paisaje

o

Voladuras

Incluyendo además las medidas de prevención y gestión que resultaron de la presente
evaluación.

En cuanto al suministro de áridos, se solicitará al proveedor la AAP de explotación vigente y/o
la AAO. En caso que no correspondiere el trámite en DINAMA, se solicitará la autorización de
DINAMIGE. El camión utilizado para el transporte, deberá llevar la carga tapada con lona. El
material granular se deberá acopiar en un único punto, cuya área deberá ser delimitada a fin
de evitar la disgregación en el terreno. Se llevará un registro y copia de las AAP
correspondientes a los áridos adquiridos a terceros o de explotaciones propias.

El material excedente resultante de excavaciones se clasificará, destinando parte del mismo
para reúso como relleno en la misma obra, la cobertura vegetal se colocará en áreas del
entorno inmediato sin interferir en la flora existente, y el resto de suelo excedente se
depositará en sectores a coordinar. Se elaborará un Plan de manejo y disposición final del
material de excavación en función del volumen del mismo.

Los residuos domésticos serán clasificados en forma adecuada en el lugar de generación. Los
residuos serán almacenados en recipientes fijos de volumen adecuado según la cantidad diaria
de generación. Diariamente el Capataz de la obra deberá atender la higiene en la zona
verificando que no se encuentren diseminados residuos domésticos. La disposición final será
en el sitio identificado y autorizado por la Intendencia local.

Los residuos reutilizables/reciclables serán clasificados en forma adecuada a los efectos de su
disposición final. El almacenamiento se realizará en un área correctamente delimitada y
señalizada del obrador central. Se llevará registro de la entrega del material.

Los residuos de construcción serán acopiados en un área delimitada y correctamente
señalizada en el obrador central. El destino final de estos residuos será el relleno de terrenos,
mejora de caminería o el sitio de disposición final municipal. Se llevará el registro de las
volquetas entregadas.

Para el manejo de residuos peligrosos se dispondrá, tanto en obra como en talleres, de bolsas
de polietileno y recipientes estancos del tipo de tarrinas con tapas herméticas. Las tarrinas
deberán ser correctamente identificadas y deberán estar acompañadas de la Ficha de
Seguridad correspondiente. Su almacenamiento se realizará en el obrador principal, en el cual
se dispondrá de un recinto cercado, con piso impermeable y cordón perimetral. Los residuos
serán debidamente acondicionados para su trasladado al proveedor, sitio de disposición final
de la Intendencia o gestores autorizados. Se realizará un control sobre la expedición de estos
residuos.

ESTUDIO INGENIERÍA AMBIENTAL 131
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Los líquidos cloacales generados en los gabinetes higiénicos instalados en el Obrador estarán
conectados a pozo impermeable, el cual será vaciado con la periodicidad que sea necesaria
mediante el servicio de barométrica. Los frentes de trabajo estarán fortalecidos con baños
químicos, los cuales serán mantenidos por la empresa proveedora. Se llevarán registros del
manejo de efluentes cloacales y del mantenimiento de los baños químicos.

Para el manejo del efluente de hormigón, se implementará la construcción de una pileta de
lavado en la Obra.

La maquinaria tendrá certificado de habilitación nacional y departamental. Se dispondrá de un
Plan de mantenimiento preventivo para cada equipo. El mantenimiento será realizado por
personal idóneo. Se llevará registro de la ejecución del Plan de Mantenimiento.

Para mitigar los problemas de molestias a la sociedad local o a la fauna producidos por ruidos
molestos se controlará que tanto la maquinaria pesada como otras herramientas a combustión
tengan el mantenimiento adecuado de los sistemas de escape.

Las zonas de acopio de áridos para la fabricación de hormigón, así como el portland estarán
protegidas para evitar incremento de polvo ambiente. Asimismo, las zonas afectadas por el
tránsito pesado sobre caminería de tosca, sea permanente o transitoria evitarán la
resuspensión de polvo mediante el riego superficial con agua. El transporte de áridos,
excedentes de excavación y/o escombros se realizará tapado para evitar la generación de
polvo en su traslado y voladura.

El almacenamiento de combustibles, lubricantes y líquidos hidráulicos se realizará en un
recinto cerrado y ventilado, con piso y techo impermeable, y perímetro de contención.
Presentará la cartelería necesaria que identifique cada sector de almacenamiento, así como la
peligrosidad del recinto. Contará con Fichas de Seguridad a la vista de todos los productos. Se
llevará registro del suministro de estos productos.

El acopio de aceites, lubricante y líquidos hidráulicos usados, y de los residuos generados
directamente por el manipuleo de estos, se realizará en un recinto cerrado y techado, con piso
estanco. Se colocará cartelería indicando el uso específico del área. Se dispondrá en el sitio de
las Fichas de Seguridad pertinentes. El aceite almacenado será periódicamente entregado a la
empresa contratada para su disposición o reúso. Se llevará el control de los remitos.

El almacenamiento de sustancias químicas y/o peligrosas se realizará en un recinto cerrado y
ventilado, con piso y techo impermeable, y perímetro de contención. Presentará la cartelería
necesaria que identifique el recinto, así como su peligrosidad. Todas las sustancias químicas
y/o peligrosas serán identificadas y etiquetadas, según la normativa vigente. Se contará con las
Fichas de Seguridad a la vista de todos los productos. Se llevará registro del uso de estos
productos.

Para prevenir la alteración del paisaje debido a la remoción de vegetación o introducción de
nuevos elementos se realizará un registro fotográfico de la situación inicial y las afectaciones
en el proceso de obra para su recomposición final.

Las voladuras se realizarán siempre en horario diurno. El uso de todos los elementos
detonantes estará a cargo de una empresa barrenista/personal especialmente capacitado con
los permisos necesarios y vigentes para desempeñar dichas labores. El transporte estará a
cargo del Sistema de Material y Armamento. Los barrenos serán cargados con la cantidad de
explosivos mínima necesaria a fin de garantizar la seguridad física de las personas y la
inalterabilidad de las obras de arte que se encuentren próximas al lugar de la detonación.

ESTUDIO INGENIERÍA AMBIENTAL 132
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

9.2.2 Programa de monitoreo

Se deberá realizar el control del efluente de hormigón. Se llevarán registros del pH antes de
cada infiltración al terreno o vertido a curso de agua. El efluente final deberá cumplir con el
Decreto 253/79 y sus modificaciones. Se llevará registro de los camiones Mixer utilizados en la
Obra.

9.2.3 Programa de reducción de riesgos y gestión de contingencias

Se deberán desarrollar o complementar todos los protocolos para la gestión de contingencias.
El programa debería contar, por lo menos, con las siguientes pautas:

O Procedimiento ante contingencias de derrames de hidrocarburos

O Procedimiento ante incendios
O Procedimiento ante explosiones
o

Medidas de remediación; luego de una contingencia deberá estar establecido el
procedimiento para evaluar las medidas de remediación necesarias.

O Informe Ex post; luego del fin de la contingencia se deberá contar con un informe
evaluatorio que contenga el informe de daños a la salud y al medio ambiente,
impactos residuales, destino de los residuos, y resultados de las medidas aplicadas.

El procedimiento ante derrame de hidrocarburos deberá establecer las pautas para contener y
recolectar el derrame y limpiar la zona afectada.

El procedimiento ante incendios deberá establecer las pautas de actuación ante una situación
que conlleve a incendios. Se determinan las acciones preventivas a tomar para evitar dichas
situaciones y las acciones a ejecutar en caso de ocurrencia. Se llevará registro de la inspección
de los extintores.

El procedimiento ante explosiones deberá establecer las pautas de actuación ante una
situación que conlleve a explosiones, ya sean voluntarias o accidentales. Se determinan las
acciones preventivas a tomar para evitar dichas situaciones y las tareas a realizar ante la
ejecución de una voladura programada.

9.2.4 Capacitación al personal
Se llevará a cabo un plan de capacitación periódica para los operarios.

9.3 FASE PRE-OPERACIÓN

9.3.1 Programa de monitoreo de aves y murciélagos

Previo a la Fase de Operación se deberán realizar los siguientes monitoreos:
O Relevamiento de la línea de base de aves (ANEXO lll).
O Relevamiento de la línea de base de murciélagos (ANEXO IV).

El diseño metodológico de la Línea de Base, así como la ejecución de la misma, estará a cargo
de un grupo de expertos con acreditada capacidad técnica para la ejecución de los trabajos.

El tiempo de ejecución de la Línea de Base de aves y murciélagos será de 1 año previo al inicio
de la operación del parque eólico. Se realizará al menos una campaña por estación del año.

ESTUDIO INGENIERÍA AMBIENTAL 133
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

Los resultados de la Línea de Base serán reportados mediante un informe anual.

9.4 FASE DE OPERACIÓN

La fase de operación incluye las tareas rutinarias de control operacional y mantenimiento del
parque.

9.4.1 Programa de manejo y control operacional
El Programa de manejo y control operacional de la Fase de Operación incluye los aspectos
concernientes a la gestión de:

O Suministro de áridos para mantenimiento de caminería

O Residuos sólidos generados durante las tareas de mantenimiento (domésticos,
reutilizables/reciclables, peligrosos)

Efluentes cloacales
Maquinaria
Manejo de combustibles, lubricantes y/o líquidos hidráulicos

Manejo de sustancias químicas y/o peligrosas

00000

Manejo de aceites usados
9.4.2 Programa de monitoreo de aves y murciélagos

Los objetivos generales para el plan de monitoreo de aves y murciélagos será.

O Cuantificar la variación estacional y anual en la diversidad de especies de aves y
murciélagos.

O Estimar la tasa de mortalidad estacional y anual de aves y murciélagos.

El diseño metodológico del Plan de Monitoreo de Fauna Aérea, así como la ejecución del
mismo, estará a cargo de un grupo de expertos, con acreditada capacidad técnica para el
estudio y monitoreo de aves y murciélagos.

Los resultados del monitoreo serán reportados mediante un informe de avance de actividades
semestral y un informe anual.

El tiempo de ejecución del plan será de 2 años, con la realización de al menos una campaña
por estación del año.

Al cabo de 2 años los especialistas a cargo, evaluarán la necesidad de continuar, modificar o
cesar los monitoreos.

En los Anexos |! y III se presentan las bases del plan con mayor detalle.
9.4.3 Programa de manejo de riesgos y contingencias

Se deberán desarrollar o complementar todos los protocolos para la gestión de contingencias.
El programa debería contar, por lo menos, con las siguientes pautas:
O Procedimiento ante contingencias de derrames de hidrocarburos.

O Procedimiento ante incendios.

ESTUDIO INGENIERÍA AMBIENTAL 134
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

O Procedimiento ante explosiones.

O Medidas de remediación; luego de una contingencia deberá estar establecido el
procedimiento para evaluar las medidas de remediación necesarias.

O Informe Ex post; luego del fin de la contingencia se deberá contar con un informe
evaluatorio que contenga el informe de daños a la salud y al medio ambiente,
impactos residuales, destino de los residuos, y resultados de las medidas aplicadas.

9.4.4 Capacitación al personal
Se llevará a cabo un plan de capacitación periódica para los operarios.

9.5 FASE DE CLAUSURA

En caso de que luego de vencido el plazo del contrato con UTE y/o terceros se resuelva dejar
sin uso el parque eólico, se deberán desmantelar los aerogeneradores y demoler las
estructuras, retirando del sitio la totalidad de residuos generados.

9.5.1 Programa de clausura
El programa de clausura que se puede prever comprenderá explicitar como se eliminan los
pasivos ambientales posibles.

Deberá comprender las siguientes actuaciones:

O Retirada de las estructuras componentes de los aerogeneradores, evitando el
abandono de cualquier elemento ajeno al terreno.

O  Desmantelamiento de la estación elevadora, en el supuesto de que ésta sea de uso
exclusivo del parque eólico.

O Transporte de las distintas partes desmanteladas desde su origen a un lugar de
valorización del material (gestores autorizados de materiales de hierro, acero, cobre,
aluminio).

O  Encaso de demoliciones de estructuras edilicias se deberá coordinar previamente con
la Intendencia la disposición final de los escombros.

O Restauración o recuperación ambiental de las superficies afectadas tras el
desmantelamiento de las instalaciones, incluyendo el tratamiento de las superficies
alteradas y la re vegetación de la zona afectada.

ESTUDIO INGENIERÍA AMBIENTAL 135
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

10. CONCLUSIONES

En la Tabla 10-1 se presenta un resumen de los impactos y las medidas de prevención /
mitigación propuestas. En función a ello, se concluye que los impactos de mayor significancia
son:

O Afectación a aves y murciélagos
O Afectación por emisiones sonoras
O Afectación paisajística

Mediante la aplicación de medidas de buena gestión se plantea un manejo adecuado de los
aspectos ambientales del proyecto. Por tanto es posible considerar el emprendimiento como
ambientalmente admisible siempre y cuando se sigan todas las pautas de gestión ambiental y
de seguimiento que han sido identificadas.

ESTUDIO INGENIERÍA AMBIENTAL 136
ESTUDIO DE IMPACTO AMBIENTAL

Parque Eóuico Arias — UTE

Tabla 10-1: Resumen de impactos y medidas de prevención, mitigación o compensación

CONDICIÓN DE OPERACIÓN NORMAL

Mortalidad de aves por colisión

O Minimizar la iluminación de todas las infraestructuras, respetando la normativa de balizamiento
pertinente, y utilizar focos con haz de luz amplio y dirigido hacia abajo.

O Utilizar luces intermitentes para el balizamiento de los aerogeneradores.
O En caso de detectarse altas tasas de colisión en aerogeneradores puntuales, o épocas del año u horas,
se estudiará la posibilidad de programar la detención de los aerogeneradores más críticos en los períodos

correspondientes según se determine a partir de los monitoreos realizados, o se analizarán otras medidas
correctoras.

Pérdida y degradación de hábitat

MEDIO BIÓTICO
ECOSISTEMAS TERRESTRES

O Minimizar las superficies afectadas por movimientos de suelo, especialmente en la construcción de la
caminería y explanadas de operaciones. En este sentido se controlará con especial atención que no se
realicen indebidas prácticas de remoción de suelos como ser la obtención de materiales de préstamo para
la caminería en áreas no establecidas para tal fin.

O Restituir la cobertura vegetal de las áreas de suelo removido luego de la etapa de construcción mediante
la incorporación de suelo fértil.

O Restringir al máximo la presencia de vehículos, maquinaria o personas fuera de las trazas viales o
explanadas de operaciones establecidas.

O Capacitar debidamente al personal acerca de la prohibición de caza y controlar el cumplimiento de dicha
disposición por parte del mismo. Establecer sanciones para los eventuales incumplimientos. Dichas
actividades contribuyen a que las aves abandonen el sitio causando un efecto sinérgico.

O Minimizar la emisión de polvo por tránsito pesado y maquinaria (especialmente durante la fase de
construcción), mediante aspersión con agua sobre la caminería.

O En caso de que el resultado de la línea de base y monitoreo posterior demuestre una respuesta negativa

ESTUDIO INGENIERÍA AMBIENTAL

137
ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

por parte de las especies con riesgo de conservación, sin perjuicio de la implementación de las medidas
correctivas necesarias, aplicarán medidas de compensación. Una de ellas podrá ser el establecimiento de
áreas de preservación de pastizales de alto porte. La pertinencia de la aplicación de esta medida será
analizada a partir de disponer de los datos de la línea de base y monitoreos subsiguientes.

Desplazamiento de aves debido a
disturbios

O Restringir en al máximo la presencia de vehículos, maquinaria o personas fuera de las trazas viales o
explanadas de operaciones establecidas.

O Capacitar debidamente al personal acerca de la prohibición de caza y controlar el cumplimiento de dicha
disposición por parte del mismo. Establecer sanciones para los eventuales incumplimientos. Dichas
actividades contribuyen a que las aves abandonen el sitio causando un efecto sinérgico.

Afectación a las aves por efecto
barrera

O Minimizar la iluminación de todas las infraestructuras, respetando la normativa de balizamiento
pertinente, y utilizar focos con haz de luz amplio y dirigido hacia abajo.

O Utilizar luces intermitentes para el balizamiento de los aerogeneradores.

O En caso de detectarse altas tasas de colisión en aerogeneradores puntuales, o épocas del año u horas,
se estudiará la posibilidad de programar la detención de los aerogeneradores más críticos en los períodos
correspondientes según se determine a partir de los monitoreos realizados, o se analizarán otras medidas
correctoras.

Mortalidad de murciélagos por colisión
O barotrauma

En caso de detectarse altas tasas de colisión en aerogeneradores puntuales, o épocas del año u horas, se
estudiará la posibilidad de programar la detención de los aerogeneradores más críticos en los períodos
correspondientes según se determine a partir de los monitoreos realizados, o se analizarán otras medidas
correctoras.

Desplazamiento de murciélagos
debido a disturbios

No se identifican

Desplazamiento de fauna asociada a
praderas por remoción de suelos

No se identifican

MA

AC

Pérdida de hábitat en ecosistemas
acuáticos por remoción de suelos

No se identifican.

ESTUDIO INGENIERÍA AMBIENTAL

138

ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Afectación a los ecosistemas acuáticos
por efluentes del lavado de hormigón

O Implementación de un sistema de piletas de decantación y estabilización del agua residual de lavado de
hormigón.

O Control del pH y neutralización del mismo en caso de ser necesario, antes del vertido del efluente a
curso de agua.

Afectación a los ecosistemas acuáticos
por efluentes asimilables a domésticos

O Durante la fase de construcción, se suministrará al personal baños químicos.

O Los efluentes de la cocina y baño serán dispuestos en una cámara séptica de 2,5 m', y a continuación
un pozo de 1 mí con lecho filtrante hacia el terreno.

Afectación a los ecosistemas acuáticos
por incorporación de sólidos.

No se identifican.

A 1 ¡Afectación al paisaje por la Utilización de pintura de color grisáceo para mimetizar parcialmente la diferencia cromática de los aerogeneradores
3 2 Incorporación de los aerogeneradores con el entorno inmediato.
3 >]
2 < » . o
A a Afectación a la calidad del paisaje POr | enaboración de PGA-C
la generación de residuos sólidos
ez
[2] á <
2 s O | Cambios en los patrones de
á 172 E escurrimiento superficial por remoción | Elaboración de PGA-C.
o | 2 Ll de suelos
Slk35
00
Pla
2
a Alteración de la calidad del agua Implementación de un sistema de piletas de decantación y estabilización del agua residual de lavado de hormigón.
= < Pelar por efluentes de lavado de Control del pH y neutralización del mismo en caso de ser necesario, antes del vertido del efluente a curso de agua.
3
0)
<

Alteración de la calidad del agua
superficial por efluentes domésticos

Durante la fase de construcción, se suministrará al personal baños químicos.

Los efluentes de la cocina y baño serán dispuestos en una cámara séptica de 2,5 m/, y a continuación un

ESTUDIO INGENIERÍA AMBIENTAL

139

ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Afectación a la calidad del agua pozo de 1 m' con lecho filtrante hacia el terreno.
subterránea por infiltración de
efluentes domésticos
Alteración de la calidad del agua
superficial por arrastre de sólidos por | No se identifican.
el escurrimiento de pluviales
o
5] A .
Fr] Afectación ala calidad del suelo por la Elaboración de PGA-C.
2 generación de residuos sólidos
Q
<S : : : :
QQ | Cambios en la intensidad lumínica
23 debido a la proyección de sombras No se identifican.
uwS [intermitentes
5 pa]
Z
o)
Fr] 03
> 2 Incremento del nivel sonoro No se identifican.
zO
0)
Afectación a la calidad del aire porla | Minimizar la emisión de polvo por tránsito pesado y maquinaria (especialmente durante la fase de construcción),
1 | emisión de material articulado mediante aspersión con agua sobre la caminería.
113
« Afectación a la calidad del aire por la . ae
oia ” No se identifican.
emisión de gases de combustión
O YN
w
2-0
£/lm0x<
172 2 o 2 Cambio en el uso del suelo No se identifican.
E 2
ZOÉ
<i5%o
le) <
ñm] zu g Afectación a la población cercana por | Las palas de los aerogeneradores serán pintadas en colores mate con un nivel de brillo (porcentaje de reflexión) por
= 23 O M destellos "Disc-effect". debajo del 30%.

ESTUDIO INGENIERÍA AMBIENTAL

140

ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Afectación a la población cercana por
la proyección de sombras
intermitentes.

No se identifican.

Afectación a la población cercana por
el aumento de los niveles de inmisión
sonora.

No se identifican.

Afectación a la población cercana por
la exposición a campos
electromagnéticos.

No se identifican.

Percepción social

Elaboración de un Plan de Comunicación Social que tenga como objetivo la difusión de información básica sobre el
parque eólico, así como sus posibles perjuicios, y las formas en que la empresa se propone mitigarlos.

ACTIVIDAD
AÉREA

Afectación a la actividad aérea local

Previo a la instalación de los aerogeneradores se solicitará la autorización a la DINACIA, de manera de cumplir las
condiciones de señalización y balizamiento de advertencia a las aeronaves que pudieran volar por la zona.

EDIFICACIONES

Afectación a las edificaciones
cercanas por las vibraciones
producidas a causa de las voladuras

No se identifican medidas de prevención. Como medida mitigatoria, se plantea la restitución y reparación de las
edificaciones afectadas en caso de verificarse la ocurrencia de daños por vibraciones.

INFRAESTRUCTURA
VIAL

Deterioro de la infraestructura vial a
causa del tránsito pesado.

Reposición de cartelería removida para permitir la circulación de los camiones de transporte.

Restitución o reparación de los elementos de obras viales que efectivamente sean dañados.

ESTUDIO INGENIERÍA AMBIENTAL

141

ESTUDIO DE IMPACTO AMBIENTAL

Parque Eóuico Arias — UTE

Incremento del tránsito usual a causa
del tránsito inducido.

No se identifican.

TRÁNSITO

Afectación a la seguridad vial a causa
del tránsito inducido.

Afectación a praderas y su fauna
asociada por derrame de
hidrocarburos

MEDIO BIÓTICO

Afectación a los ecosistemas acuáticos
por contaminación con hidrocarburos

ECOSISTEMA | ECOSISTEMAS
S ACUÁTICOS| TERRESTRES

Colocación de cartelería de color naranja luminoso indicando la presencia de tránsito pesado en los accesos desde la
Ruta Nacional N? 3.

Colocación de carteles con iguales características a los mencionados en el punto anterior, a 100 y 200 m de distancia
de los accesos, en ambos sentidos del tránsito.

Señalización clara de zonas donde se estén realizando trabajos, indicando las condiciones en que debe circular el
tránsito.

Vestimenta color naranja vivo para el personal obrero.

Realización, al inicio de obras, por parte de la firma titular del proyecto en coordinación con los organismos
competentes (Policía Caminera, MTOP y Gobierno Departamental de Flores), de una planificación del flujo vial,
incluyendo días y horas en que se realizará el transporte de equipos y las rutas a emplear, acordando las medidas de
seguridad a implementarse (incluyendo difusión por medios de comunicación masivos).

Como medidas de prevención, con el objetivo de evitar los derrames de hidrocarburos, se reconocen las siguientes:

O Construcción de un sitio de acopio adecuado, sobre suelo protegido con medidas de prevención y control
de derrames, donde se acopiarán los recipientes de hidrocarburos.

O Utilización de recintos estancos para contener eventuales derrames durante las tareas de recarga de
combustibles de maquinaria y mantenimiento.

Ante un derrame de combustibles, lubricantes o líquidos hidráulicos en tierra, se deberán tomar las siguientes
medidas:

O Controlar la fuente del derrame, ya sea confinando la pérdida o eliminándola.

ESTUDIO INGENIERÍA AMBIENTAL

142
ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

2 Evitar el escurrimiento del material derramado por vías de drenaje o alcantarillas, a fin de evitar que lleguen a cursos
«0 de agua.
3 E Limpiar el área afectada por el derrame, absorbiendo este por medio de materiales dispuestos para tal fin, como por
< E ejemplo arena, aserrín o paños absorbentes.
77) Luego de absorbido, retirar los materiales residuales (los utilizados para absorber el derrame, así como el suelo
< contaminado por este) del sitio, siguiendo criterios de segregación y disposición final para residuos peligrosos.
o y Afectación a la calidad de agua , a , e .
Ó ¿ o A El suelo contaminado retirado será restituido por tierra nueva.
2|< 5 superficial, subterránea y suelos por el
E 3 pÉ | derrame de hidrocarburos.
u
o|*5
B| >
= o
o
—)
mi
>
o
m7) is . .
x Afectación a la calidad del aire por la No se identifican.
< ocurrencia de incendios.

Ocurrencia de accidentes por ruptura
de palas.

No se identifican.

Afectación a la salud y bienestar de la
población cercana por la ocurrencia de
incendios.

MEDIO ANTRÓPICO
POBLACIÓN CERCANA

Como medidas preventivas se identifican las siguientes:

Inspección periódica de las instalaciones para identificar posibles causantes de incendios. Almacenamiento seguro de
líquidos y gases inflamables.

Instalación de cartelería indicando que queda prohibido fumar en lugares donde existe posibilidad de incendio.
Capacitación del personal en el uso de extintores.

Identificación de todos los dispositivos que deban cerrarse (gas, electricidad, etc.).

Por otro lado, como medidas de acción en caso de que ya haya comenzado el incendio se identifican:

Dar aviso general por medios de comunicación disponibles en caso de la detección de un incendio.

ESTUDIO INGENIERÍA AMBIENTAL

143

ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Búsqueda de ayuda médica inmediata.

Comunicación inmediata con el departamento de bomberos.

Entrega de equipos de protección al personal que deba estar cerca del área afectada.
Detención de todo el trabajo y apagado de la maquinaria.

Evacuación de todo el personal a un punto de encuentro común.

Atención de los heridos en caso de haberlos.

Accidentes durante los procedimientos
de voladura.

Asegurar el perímetro, que en este caso comprenderá un área de 100 m de radio alrededor de la zona de detonación.
Utilizar retardadores.

Evacuar al personal.

Informar a la población local con la debida antelación sobre las detonaciones programadas.

Detener el tránsito en el camino más próximo al área de trabajo cuando la distancia entre esta y el camino sea inferior
alos 300 m.

Utilizar sirenas y señales de advertencia de uso de explosivos en los alrededores del área de trabajo.

En caso de estimarse necesario, se utilizarán colchones de neumáticos, o tierra, arena o similar (normalmente el
mismo material de destape), o estructuras metálicas especialmente preparadas, de modo de minimizar la proyección
de fragmentos de roca.

Daños a la propiedad por ocurrencia
de incendios

EDIFICACIONES
CERCANAS

Como medidas preventivas se identifican las siguientes:

Inspección periódica de las instalaciones para identificar posibles causantes de incendio:
líquidos y gases inflamables.

Almacenamiento seguro de

Instalación de cartelería indicando que queda prohibido fumar en lugares donde existe posibilidad de incendio.

Capacitación del personal en el uso de extintores.

ESTUDIO INGENIERÍA AMBIENTAL

144

ESTUDIO DE IMPACTO AMBIENTAL

Parque EóLiCO Arias — UTE

Afectación al uso del suelo y
actividades por ocurrencia de
incendios

USOS DEL SUELO Y
ACTIVIDADES

Identificación de todos los dispositivos que deban cerrarse (gas, electricidad, etc.).

Por otro lado, como medidas de acción en caso de que ya haya comenzado el incendio se identifican:
Dar aviso general por medios de comunicación disponibles en caso de la detección de un incendio.
Búsqueda de ayuda médica inmediata.

Comunicación inmediata con el departamento de bomberos.

Entrega de equipos de protección al personal que deba estar cerca del área afectada.

Detención de todo el trabajo y apagado de la maquinaria.

Evacuación de todo el personal a un punto de encuentro común.

Atención de los heridos en caso de haberlos.

ESTUDIO INGENIERÍA AMBIENTAL

145

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

11. REFERENCIAS BIBLIOGRÁFICAS

Achkar M, Blum A, Bartesaghi L y Ceroni M (2012): Escenarios de cambio de uso del suelo en
Uruguay. Informe Técnico. Convenio MGAP/PPR — Facultad de Ciencias/Vida Silvestre/
Sociedad Zoológica del Uruguay/CIEDUR. 24p.

Aldabe, J., Rocca, P.£:S. Claramunt. 2009.Uruguay.Pp 383 — 392 in C. Devenish, D. F.
DiazFernández, R. P. Clay, |. Davidsoná. |. YépezZabala Eds. Important Bird Areas Americas -
Priority sites for biodiversity conservation.BirdLife International (BirdLife Conservation
Series No. 16).Quito, Ecuador

Arballo, E.8J. Cravino. 1999. Aves del Uruguay. Manual ornitológico. Ed. Hemisferio Sur.
Montevideo

Azpiroz, A.B., M. Alfaro y S. Jiménez. 2012. Lista Roja de las Aves del Uruguay. Una evaluación
del estado de conservación de la avifauna nacional con base en los criterios de la Unión
Internacional para la Conservación de la Naturaleza. Dirección Nacional de Medio
Ambiente, Montevideo.

Atienza, J.C., |. Martín Fierro, O. Infante, J. Valls y J. Domínguez. 2011. Directrices para la
evaluación del impacto de los parques eólicos en aves y murciélagos (versión 3.).
SEO/BirdLife, Madrid.

Baerwald, E. F.; D'Amours, G. H.; Klug, B. J. and R. M. R. Barclay. 2008. Barotrauma is a
significant cause of bat mortalities at wind turbines. Current Biology 18: 695-696.

Brazeiro, A., Achkar, M., Canavera, A., Fagúndez, C., González, E., Grela, |., Lezana, F., Maneyro,
R., Barthesagy, L., Camargo, A., Carreira, S., Costa, B., Núñez, D., Da Rosa, l. € c. Toranza.
2008.Prioridades geográficas para la conservación de la biodiversidad terrestre de
Uruguay.Resumen ejecutivo. Proyecto PDT 32-26. 48 pp. Uruguay.

Brazeiro, A, Soutullo, A y Bartesaghi, L. 2012a. Prioridades de conservación dentro de las eco-
regiones de Uruguay. Informe Técnico. Convenio MGAP/PPR -— Facultad de Ciencias/Vida
Silvestre Uruguay/ Sociedad Zoológica del Uruguay/CIEDUR. 20p. Disponible on-line en:
<http://vidasilvestre.org.uy/wp-content/uploads/2012/06/Informe-Prioridades-por-
Ecoregion.pdf>.

Brazeiro, A, Panario, D, Soutullo A, Gutierrez O, Segura, A y Mai, P. 2012b. Clasificación y
delimitación de las eco-regiones de Uruguay. Informe Técnico. Convenio MGAP/PPR —
Facultad de Ciencias/Vida Silvestre/ Sociedad Zoológica del Uruguay/CIEDUR. 40p.
Disponible on-line en: <http://vidasilvestre.org.uy/wp-
content/uploads/2012/05/Ecorregiones.pdf>.Brussa, C. €:l. Grela. 2007. Flora arbórea del
Uruguay. Con énfasis en las especies de Rivera y Tacuarembó. Ed. Cofusa. Rivera. 544 pp.

CONEAT. 2014.CONEAT Digital. PRENADER. Uruguay.

DINAMIGE. 1985.Carta geológica del Uruguay a escala 1: 100.000. Dirección Nacional de
Minería y Geología. Uruguay.

DNM. 2014.Estadística climatológica 1961-1990. Dirección Nacional de Meteorología. Uruguay

ESTUDIO INGENIERÍA AMBIENTAL 146
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

DNV. 2009.Tránsito Promedio Diario Anual. Dirección Nacional de Vialidad (DNV), Ministerio de
Transporte y Obras Públicas. Uruguay.

Drewitt, A.L. £ Langston, R. H. W. 2006. Assesing the impacts on wind farms on birds. British
Ornithologists' Union. Ibis, 148: 29-42.

Evia, G. € E. Gudynas. 2000. Ecología del paisaje del Uruguay. Aportes para la conservación de
la diversidad biológica. MVOTMA, AECI. 173 pp.

Grez, A., J. Simonettig. R. Bustamante. 2006. Biogeografía en ambientes fragmentados de
Chile: patrones y procesos a diferentes escalas. Chile. 231 pp.

González, E. y J. Martínez. 2010. Mamíferos de Uruguay. Guía de campo e introducción a su
estudio y conservación.Banda Oriental, Vida Silvestre 8 MNHN Montevideo. pp. 1-339.
Montevideo, Uruguay.

González, E. 2008. Acústica Urbana - Módulo Il: Manual de Acondicionamiento Acústico
Orientado a la Gestión Municipal. Montevideo. MVOTMA, UdelaR.pp 14-15.

INE. 2011. Censo 2011. http://www.ine.gub.uy/censos2011/index.html

ISO 9613-2: 1996 (E). Acoustics — Attenuation of sound during propagation outdoors

Kunz T.H., Arnett E.B., Erickson W.P., Hoar A.R., Johnson G.D, Larkin R.P., Strickland M.D.,
Thresher R.W. £: M.D. Tuttle. 2007. Ecological impacts of Wind energy development on
bats: questions,  researchneeds, and  hypotheses.  Frontiers in Ecology
Environment,5(6):315-324.

Kuvlesky, w. P. Jr., brennan, 1. A., morrison, m. L., boydston, k. K., ballard, b. M.,
bryant, f. C. 2007. Wind Energy Development and Wildlife Conservation:
Challanges and Opportunities. The Journal of Wildlife Management, 71(8): 2487-
2498.

Langston R £Pullan J. 2003. Windfarms and birds: an analysis of the effects of windfarms on
birds, and guidance on environmental assessment criteria and site selection issues.
Report by Birdlife International on behalf of the Bern Convention.RSPB, Sandy.
http://www .birdlife.org/eu/pdfs/BirdLife_Bern_windfarms.pdf

Osborn, R.G., Higgins K.F., Usgaard R.E., Dieter C.D. and Neiger R.D. 2000. Bird Mortality
Associated with Wind Turbines at the Buffalo Ridge Wind Resource Area, Minesota. Am.
Midl. Nat., 143(1): 41-52.

Powlesland, R. G. 2009. Impacts of windfarms on birds: a review. Science for Conservation
289.New Zealand Department of Conservation. Wellington. 51 pp.

Rodríguez, E., Tiscornia, G.£:L. Olivera (2009) Diagnóstico de las aves y mamíferos voladores

que habitan en el entorno de la Sierra de los Caracoles y el diseño de un Plan de Monitoreo.
Informe final. Administración Nacional de Usinas y Transmisiones Eléctricas (UTE). Uruguay.

Zaldúa, N. 2012. Principales impactos del desarrollo eólico sobre la avifauna: Síntesis de la
revisión de bibliografía internacional de referencia. Programa de Energía Eólica en
Uruguay (PEEU URU/7/G31). PNUD Uruguay. 38pp.

ESTUDIO INGENIERÍA AMBIENTAL 147
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXOS

ESTUDIO INGENIERÍA AMBIENTAL 148
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXO |- CERTIFICADO DE CLASIFICACIÓN DEL PROYECTO

ESTUDIO INGENIERÍA AMBIENTAL 149
6/11/2814 11:25 3170710-4163 DINAMA-CAL. AMBIENTAL PAGE al

DIRECCION NACIONAL DE MEDIO AMBIENTE
DIVISIÓN ADMINISTRACIÓN

DINAMA

rap

E MVOTMA

Eme |
Era teta
CEET ateo Amante

5 JOSÉ ARTIGAS
anÁEN 0 os Puso nera

CARATULA DE NOTIFICACIONES

ADMINISTRACIÓN NACIONAL DE USINAS Y

TITULAR DEL TRÁMITE RANSMISIONES ELÉCTRICAS (UTE).

ASUNTO CERTIFICADO DE CLASIFICACIÓN DE PROYECTO

NOTIFICAR A NO0 TEL/FAX/E-MAIL

ADMINISTRACIÓN NACIONAL DE USINAS Y

TRANSMISIONES ELÉCTRICAS (UTE). 2200 2927

REFERENCIA

Notificación Resolución DINAMA NO
Notificación Resolución Ministerial NO
Conferencia de Vista (art,75 Decreto 500/991)
* |Notificación Certificado de Proyecto “B”
Otro:

N2 trámite 13474/2014

NO páginas: 3 Fecha : 6/11/2014

CONFIRMACIÓN DE ENVIO DE NOTIFICACIÓN:

OBSERVACIONES:

[ELASORADO POR: NOTIFICADO POR:
Fiorella Carrocio

TEL: 2917 0710int. 4510/3054 FAX: 4511
FO-DA-29-05

6/11/2814 11:25

3170710-4163 DINAMA-CAL. AMBIENTAL PAGE 82

A MVOTMA ' DINAMA : S

¿Ministerio da Vivienda, | Dirección Nactonal n
Ordenamiento Territorial de Madio Ambiente 1 RIGENTENARIO,UY
Y Medlo Amitiente | +

DECLARACIÓN DE VIABILIDAD AMBIENTAL de LOCALIZACION
CERTIFICADO DE CLASIFICACIÓN DE PROYECTO

Montevideo, 3 de noviembre de 2014.-
Dando cumplimiento a lo establecido por el REGLAMENTO DE EVALUACION DE

IMPACTO AMBIENTAL (aprobado por Decreto 349/05 del 21 de setiembre de 2005), y
en vista de la información presentada:

=  confecha: 25 de setiembre de 2014

* por: ADMINISTRACIÓN-NACIONAL DE USINAS Y TRASMISIONES
ELÉCTRICAS - UTE

+ para el proyecto: Parque Eólico Arias y línea de alta tensión
(Exp. 2014/14000/13474)

* ubicado: los aerogeneradores estarán instalados en los padrones

NO 4112 y 3380 de la-53 Sección Judicial mientras que
la faja de servidumbre de la línea de alta tensión
afectará los padrones NO 4112, 346, 3401, 2762, 353,
359, 365, 364, 2091, 1706, 1996, 404, 4638, 4637,
397, 396, 3483, 4272, 4273, 393, 1993, 3602, 3597 y
1997 de la 53 Sección Judicial; 3601, 1994, 1508, 492,
4792 y 4793 de la 62 Sección Judicial del departamento
de Flores, paraje Ahogados.

se indica que el mismo ha sido clasificado en la categoría B de acuerdo al literal b del
Art 5: o

”... proyectos de actividades, construcciones u obras, cuya ejecución pueda tener
impactos ambientales significativos moderados, cuyos efectos negativos pueden ser
eliminados o minimizados mediante la adopción de medidas bien conocidas y
fácilmente aplicables.”

Por tanto, se deberá presentar la Solicitud de Autorización Ambiental Previa según lo
establecido en el Art. 9 del Reglamento de Evaluación de Impacto Ambiental.

El Estudio de Impacto Ambiental deberá analizar la relación entre el proyecto y el
medio ambiente, debiendo estudiar con especial atención:

impactos provocados en el Paisaje

efectos provocados por el parpadeo de sombra

efectos provocados por el ruido

percepción social de la comunidad respecto del emprendimiento

efectos socioeconómicos

efectos acumulativos por la presencia de otros parques eólicos en la zona

iia 1133 Becaria matices rra gut 1 y
(4598) 29170710. memo! magub uy
int. 6559 Montevideo + Uruguay

6/11/2814 11:25 3170710-4163 DINAMA-CAL. AMBIENTAL PAGE 83

BUI MVOTMA DINAMA JOSÉ

2 ARTIGA
| Winisteria de Venda | Dirección Nacional

¡ Unión De LOS PUEBLOS Lines
Ortenamiento Territarial de Medio Ambiente 1 RICEMTEMARIO.UY
'

EA EA ytactio Ambien

. afectación al patrimonio natural, especialmente considerando posibles
alteraciones en la avifauna y quirópteros.

. los impactos de la construcción y operación de la línea de alta tensión de

conexión a la red.

Asimismo, en vista de la información presentada, y teniendo en cuenta las
características del proyecto, se declara su Viabilidad de acuerdo al Articulo 22 del
Decreto 349/005,

Se deja constancia que en la evaluación del estudio de impacto ambiental que
deberán presentar pueden surgir elementos en cuanto a la profundización de
información de algunos aspectos relevantes que podrían resultar limitantes para
autorizar el presente proyecto.

Misio Amáinde
AAA

NOTAS:

En caso que fuera necesarlo gestionar la Autorización de Desagíle prevista en el Código de Aguas, la eventual
Autorización Ambiental Previa se dictará toda vez que estuviera aprobado el proyecto de ingeniería de la planta de
tratamiento presentado en el marco de la Solicitud de Autorización de Desagíle.

Par atra parte, se destaca que, én caso de corresponder la realización de estudios de tipo arqueológico o patrimonial,
] la ejecución de los mismos deberá ser necesariamente coordinada con la Comisión de Patrimonlo Cultural de la Nación.
] Asimismo, los resultados de tales estudios, sin perjuicio de su inclusión en la información presentada ante DINAMA,
deberán ser presentados ante la referida Comisión.

Galicia 11:33 sescratariadInamad myatena qu y
23170710 Mts. IMVO EIA gt bl
int, 455% Mortevidos - Ursiginay

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXO lI- ESTUDIO DE IMPACTO SOBRE AVES

ESTUDIO INGENIERÍA AMBIENTAL 150
Informe de aves Parque Eólico Arias - UTE

INFORME DE AVES

PARQUE EÓLICO ARIAS

Lic. Santiago Carvalho

Estudio Ingeniería Ambiental 1
Informe de aves Parque Eólico Arias - UTE

ÍNDICE GENERAL

1. INTRODUCClÓN..cciccocnnnccococooanonicinnnnnnos
2. OBJETIVOS.........

21 OBJETIVO GENERAL coccocooccncccconnnnnnonano

2,2 — OBJETIVOS ESPECÍFICOS
3. METODOLOGÍA
4. RESULTADOS Y DISCUSIÓN ..............

4.1 ÁREA DE ESTUDIO

4.2 AVES
4.2.1 Especies sensibles a impactos generados por proyectos eólicos.

4.3 AMBIENTES PRESENTES .. ...
4.3.1 Campo abierto: praderas “naturales y campos >s agrícolas.
4.3.2 Ambientes boscosos: Artificial y Natural....
4.3.3 Ambientes acuáticos: Tajamares y Bajos.

5. EVALUACIÓN DE IMPACTOS..............

Suo na» pa ROD» ,n»

5.1 CARACTERIZACIÓN
5.1.1  Colisiones ....
5.1.2 Desplazamientos debido a disturbios
5.1.3 Efecto barrera
5.1.4 Pérdida de hábitat

5.2 VALORIZACIÓN ..uonocnconnccnornoncncrnornonconos

5.3 EVALUACIÓN...
5.3.1 Sensibilidad del sitio y categoría de amenaz:

5.4 MITIGACIÓN...
5.4.1 Colisiones y y efecto barrera
5.4.2 Desplazamiento debido a disturbios y pérdida de hábita

6. CONCLUSIONES...........
7. REFERENCIAS BIBLIOGRÁFICAS......

SEKERCIOGLU CH. (2006). ECOLOGICAL SIGNIFICANCE OF BIRD POPULATIONS, IN:
HANDBO0K OF THE BIRDS OF THE WORLD - VOLUME 11 (J DEL HOYO, A ELLIOTT, DA

CHRISTIE, EDS.). LYNX EDITIONS, 798 PP. coonococonoocincononoononnonocnonoonos 2. 27
ANEXO | - LISTA DE ESPECIES DE AVES ... 28
ANEXO Il - PLAN DE MONITOREO ............. .. 34

PROPUESTA DE ESTUDIOS DE LÍNEA DE BASE ..34

PROPUESTA DE ESTUDIOS DE MONITOREO
Objetivos de la etapa de monitore
Estudios propuestos

Estudio Ingeniería Ambiental 2
Informe de aves Parque Eólico Arias - UTE

ÍNDICE DE FIGURAS

FIGURA 4-1: LOCALIZACIÓN DEL PROYECTO EÓLICO Y UBICACIÓN ECO-GEOGRÁFICA. .. 4
FIGURA 4-2: RIQUEZA POTENCIAL DE AVES DE ACUERDO A LAS CUADRÍCULAS DEL SISTEMA GEOGRÁFICO MILITAR (BRAZEIRO,

2008).
FIGURA 4-3: ESPECIES AMENAZADAS POTENCIALMENTE PRESENTES EN EL ÁREA DE ESTUDIO: IZQ. GUBERNATRIX CRISTATA -

CARDENAL AMARILLO-, ESPECIE AMENAZADA Y POTENCIAL PARA EL ÁREA DE ESTUDIO. DER. STURNELLA DEFILIPPII -

LOICA PAMPEANA-, ESPECIE AMENAZADA Y REGISTRADA A 20 KM DEL ÁREA DE ESTUDIO-
FIGURA 4-4: PRADERA NATURAL (ARRIBA) Y CAMPO AGRÍCOLA (ABAJO)..
FIGURA 4-5: BOSQUE ARTIFICIAL (ARRIBA), BOSQUE NATIVO ASOCIADO A ROQUEDALES (ABAJO) .
FIGURA 4-6: AMBIENTES ACUÁTICOS ..

5

ÍNDICE DE TABLAS

TABLA 4-1: ESPECIES SENSIBLES POTENCIALMENTE PRESENTES EN EL ÁREA DE ESTUDIO
TABLA 4-2: LISTA DE AVES SENSIBLES REGISTRADAS PARA EL ÁREA DEL PROYECTO.
TABLA 4-3: LISTA DE ESPECIES REGISTRADAS PARA LOS AMBIENTES CAMPO NATURAL Y CAMPO AGRÍCOLA.
TABLA 4-4: LISTA DE ESPECIES REGISTRADOS PARA LOS AMBIENTES DE BOSQUE NATURAL Y BOSQUE ARTIFICIAL. .
TABLA 4-5: LISTA DE ESPECIES REGISTRADOS PARA LOS AMBIENTES ACUÁTICOS: TAJAMARES Y BAJOS.
TABLA 5-1: VALORIZACIÓN DE LOS IMPACTOS AMBIENTALES DE LOS PROYECTOS EÓLICOS ...
TABLA 5-2: EVALUACIÓN DE LOS IMPACTOS GENERADOS POR PROYECTOS EÓLICOS Y SU CATEGORÍA MAYOR Y MENOR DE

IMPACTO.
TABLA 5-3: ANÁLISIS DE IMPACTOS SOBRE LOS DIFERENTES GRUPOS DE AVES SENSIBLES A LOS PROYECTOS EÓLICOS. ...
TABLA 5-4: MATRIZ DE SENSIBILIDAD DE SITIO...

Estudio Ingeniería Ambiental 3
Informe de aves Parque Eólico Arias - UTE

1. INTRODUCCIÓN

La implantación de proyectos de producción de energía eólica en el mundo se
encuentra en pleno auge y desarrollo en los últimos años, actualmente Uruguay es
parte de este desarrollo productivo. Respaldadas en el concepto del uso de energías
renovables, se han impulsado como muy positivas estas industrias "limpias" frente a lo
problemático de la utilización de combustibles fósiles para la obtención de energía
(Drewitt 2006).

Sin embargo suele dejarse de lado el impacto que estos proyectos tienen sobre la
fauna y principalmente sobre la voladora las Aves. Los principales impactos directos
están relacionados con el riesgo de colisión de individuos, el efecto barrera, perdida de
hábitat y molestias y desplazamientos (Atienza 2011).

Los estudios de impacto ambiental previos a la ubicación de los proyectos eólicos y la
elaboración de Líneas de Base Biológica, previo a la etapa de operación de los
proyectos, son necesarios para poder realizar adaptaciones que se consideren
relevantes y que permitan monitorear a futuro el impacto real de los proyectos, una vez
en marcha (Atienza 2011).

En especial, los parques eólicos perjudican a aquellas especies de aves migratorias,
rapaces y acuáticas que vuelan a elevadas alturas. En el caso de las especies
migratorias, si el parque eólico se encuentra obstaculizando la ruta migratoria, las aves
corren varios riesgos, desde la muerte directa por colisión hasta el extravío del grupo o
mayor inversión de energía por evadir los aerogeneradores, lo que conlleva al
debilitamiento.

La falta experiencia a nivel local maximiza la importancia de estos estudios como
forma de enfrentar el gran desarrollo que se promueve para los siguientes años y
poder aplicar acciones preventivas y correctivas a los impactos generados sobre la
fauna.

Estudio Ingeniería Ambiental 1
Informe de aves Parque Eólico Arias - UTE

2. OBJETIVOS

2.1 OBJETIVO GENERAL

Obtener una aproximación potencial de la avifauna que haga uso del territorio donde
se proyecta la instalación de un Parque Eólico de 40 aerogeneradores de 2.0 MW de
potencia y detectar los posibles impactos que el proyecto pueda generar sobre estas
comunidades. Esto permitirá generar pautas para el futuro monitoreo del proyecto y el
planteo de posibles medidas de mitigación o compensación de los impactos
detectados.

2.2 OBJETIVOS ESPECÍFICOS

O Reconocimiento del área de estudio, los diferentes ambientes presentes y su
estado de conservación.

O Análisis potencial de la avifauna e identificación de especies sensibles a
impactos generados por proyectos eólicos.

O Identificar y evaluar los posibles impactos generados por el proyecto eólico
y establecer pautas de manejo para la conservación de las aves.

Estudio Ingeniería Ambiental 2
Informe de aves Parque Eólico Arias - UTE

3. METODOLOGÍA

El área en estudio se encuentra en el departamento de Flores, en la colonia Dr. José
F. Arias. Se accede desde el Km 132 de la Ruta Nacional N*3, por camino vecinal, 22
Km dirección Noreste.

Con el fin de optimizar los recursos, se propone una metodología que busca ser
eficiente y efectiva para detectar posibles impactos, plantear pautas para su mitigación
y poder realizar propuestas que aporten a la conservación para la fauna en estudio,
con énfasis en aquellas especies con algún tipo de amenazas para su conservación y
que puedan llegar a estar presentes en el área.

Para el estudio de la avifauna potencial se realizó una profunda revisión bibliográfica la
cual permitió conformar un listado potencial de las especies que por su distribución
podrían estar presentes en el área de estudio.

Se realizó una campaña de campo en el mes de Agosto de 2013 donde se buscó
reconocer los ambientes presentes en el área de estudio y su estado de conservación,
de este modo se puede ajustar el listado de un contexto regional a un contexto predial.
A partir de los datos registrados en el campo, se inicia el listado de especies
registradas para el predio.

Con esta metodología no se pretende realizar un inventario exhaustivo y real de la
fauna del predio, sino que busca obtener una aproximación primaria del potencial del
área como reservorio para la avifauna, detectar posibles amenazas y proponer
recomendaciones para el manejo de las mismas.

Estudio Ingeniería Ambiental 3
Informe de aves Parque Eólico Arias —- UTE

4, RESULTADOS Y DISCUSIÓN

4.1 ÁREA DE ESTUDIO

El área en la cual se plantea el proyecto corresponde a la eco-región Escudo Cristalino
(Brazeiro et al. 2012) y se encuentra comprendida en la cuadrícula L23 del Servicio
Geográfico Militar (Figura 4-1).

Ecozonas
por unidades morfoestructurales:
a Cuesta basálica
1 Escudo cristalino

sax Graven de la Laguna Merín
Cuenca sedimentaria del Oeste

Sierras del Este
Cuenca sedimentaria del Sur-Ooste

Figura 4-1: Localización del proyecto eólico y ubicación eco-geográfica.

Ésta eco-región, tiende a presentar una cobertura en pastizales de entre 60 y 80% y la
riqueza en especies se estima como intermedia (Brazeiro et al. 2012); sin embargo,
para la cuadrícula sugerida L23 se registran los valores más bajos en cuanto a la
riqueza específica de aves (Brazeiro et al. 2008).

4.2 AVES

Las Aves juegan un rol esencial en el funcionamiento de los ecosistemas continentales
y Marinos a escala global, incluyendo especies y grupos funcionales clave en todos los
niveles de las cadenas tróficas, desde consumidores primarios a depredadores tope, y
participando en procesos ecológicos fundamentales como la polinización y dispersión
de semillas, entre otros (ver Sekercioglu 2006). Las aves en general, y determinadas
especies en particular, son excelentes banderas para la conservación de la
biodiversidad, para sensibilizar a la sociedad y a los tomadores de decisiones acerca
de la importancia de la conservación de especies y hábitats (Stotz et al. 1996;
Sekercioglu 2006).

La relevancia ecológica del área de estudio con respecto a la riqueza de aves
potencial para la cuadrícula L23 se encuentra en las más baja de cinco categorías,

Estudio Ingeniería Ambiental 4
Informe de aves Parque Eólico Arias - UTE

establecida con una riqueza potencial estimada entre 215 y 229 especies (Brazeiro
2008)( (Figura 4-2).

Aves
Riqueza Potencial

Aves
Especies Amenazadas

Figura 4-2: Riqueza potencial de aves de acuerdo a las cuadrículas del Sistema
Geográfico Militar (Brazeiro, 2008).

En cuanto a la presencia potencial de especies amenazadas a nivel global, solo se
hace referencia a una de ellas en este caso se refiere al Cardenal Amarillo -
Gubernatrix cristata- (Figura 4-3). Esta especie es considerada como Vulnerable (VU)
por los criterios establecidos por la UICN y cuya distribución en el Uruguay es bastante
amplia aunque con pocos individuos.

Sin embargo es de destacar que aún existen importantes vacíos de información en
ciertas zonas del país existiendo zonas muy poco relevadas para los distintos grupos
faunísticos siendo el departamento de Flores una de estas áreas.

En un esfuerzo de campo realizado en el último año en el departamento de Flores, se
registró la presencia de dos poblaciones de Loica Pampeana -Sturnella defilippii- en un
entorno de 30 km de radio al proyecto en estudio (Carvalho, datos inéditos). Esta
especie considerada como Vulnerable (VU) a nivel global y En Peligro (EN) a nivel
nacional. Hasta el momento se consideraba que esta especie se encontraba reducida
a una población de apenas 150-200 parejas en el Uruguay (Azpiroz, 2012) ubicada en
un área específica del departamento de Salto, Área Protegida de Arerunguá.

Estos registros refuerzan la necesidad de buenos trabajos de campo y la importancia
de la elaboración de líneas de base con un esfuerzo adecuado. A su vez, analizar el
impacto real de este tipo de proyectos sobre estas aves.

Estudio Ingeniería Ambiental 5
Informe de aves Parque Eólico Arias —- UTE

Figura 4-3: Especies amenazadas potencialmente presentes en el área de estudio: Izq.
Gubernatrix cristata -Cardenal Amarillo-, especie amenazada y potencial para el área de
estudio. Der. Sturnella defilippii -Loica Pampeana-, especie amenazada y registrada a 20

km del área de estudio-.

4.21 Especies sensibles aimpactos generados por proyectos eólicos

De acuerdo a la experiencia con la que se cuenta a nivel mundial en lo que refiere a
especies de aves sensibles y la instalación de parques eólicos, cuatro grupos de aves
son los que la bibliografía reporta como los más vulnerables a estos proyectos. Estos
son:

O Especies con problemas de conservación. catalogados como amenazados o
cercanos a la amenaza por la UICN (Drewitt 4 Langston 2006) tanto a nivel
global como regional.

O Especies de aves rapaces diurnas, que por sus hábitos comportamentales de
vuelos prolongados y tasas de reproducción y maduración lentas su
vulnerabilidad es mayor (Kuvlesky et al. 2007).

O Especies de aves acuáticas que realizan movimientos diarios de traslados
entre los diferentes cuerpos de agua, por lo que se exponen a situaciones de
riesgo de colisión de forma reiterada (Atienza 2011).

O Especies migratorias, principalmente paseriformes que realizan sus traslados
en horas de la noche y lo hacen en grandes grupos (Osborn et al. 2000).

Especies UICN: Para toda especie que presente problemas de conservación,
cualquier factor negativo adicional en el ambiente en el que estas ocurren, pondría a la
población local en mayor vulnerabilidad, con la posibilidad última de desaparecer del
área.

Rapaces: La vulnerabilidad de las rapaces frente a los parques eólicos radica en dos
aspectos típicos del grupo; uno corresponde con sus hábitos de vuelo prolongados a
alturas variables, lo que las pone en un mayor riesgo de colisión; el otro, radica en el
hecho de que presentan tasas de reproducción muy bajas en comparación con otros
grupos de especies, por lo tanto, cualquier disturbio en el ambiente podría recaer
sobre esto, llevando al declive poblacional.

Acuáticas: Las aves acuáticas presentan gran actividad de vuelo cuando la oferta de
recursos en numerosos cuerpos de agua en un área promueve en ellas un traslado

Estudio Ingeniería Ambiental 6
Informe de aves Parque Eólico Arias - UTE

continuo de uno a otro durante el día. Esta actividad de vuelo incesante aumenta
considerablemente las probabilidades de colisión.

Migratorias: Las especies migratorias, en particular las que vuelan en grandes
grupos, son las que sufren las mayores muertes por colisión en los parques eólicos sin
importar el hábitat en el que estos se encuentran construidos. Además, también
pueden verse afectadas indirectamente cuando se ven obligadas a salir de su ruta de
migración, lo que puede significarles un gasto extra de energía que las debilite, o
incluso la inanición.

De acuerdo a la determinación de estas categorías de especies particularmente
sensibles a los impactos generados por los parques eólicos, se determinaron la
cantidad de especies para cada una de ellas para todo el Uruguay y a su vez de
acuerdo a las especies potenciales para la cuadrícula que abarca al proyecto en
estudio (L23) y su correspondiente porcentaje del total (Tabla 4-1).

Tabla 4-1: Especies sensibles potencialmente presentes en el área de estudio

UICN Rapaces Acuáticas Migratorias
Especies potenciales L23 16 26 30 55
Uruguay 73 37 43 129
Porcentaje 22% 70% 70% 40%

Si bien el alcance del trabajo de campo realizado durante esta etapa no busca obtener
una lista exhaustiva de la presencia de especies en el área, se presenta los registros
de especies que hasta el momento fueron detectadas, el cual debe ser interpretado
como un inicio en el conocimiento de la fauna presente en el área (Tabla 4-2).

Tabla 4-2: Lista de aves sensibles registradas para el área del proyecto

Nombre científico Nombre común

UICN
Rapaces
Acuáticas
Migratorias

Amazonetta brasiliensis

Pato Brasilero

Anas flavirostris

Pato Barcino

Anas georgica

Pato Maicero

Anas versicolor

Pato Capuchino

Calloneta leucophrys

Pato de Collar

Caracara plancus

Carancho

Cathartes aura

Cuervo Cabeza Roja

Chauna torquata

Chajá

Ciconia maguari

Cigúeña Común

Falco femoralis

Halcón Plomizo

Estudio Ingeniería Ambiental

Informe de aves

Parque Eólico Arias - UTE

Falco sparverius Halconcito común 1
Geranoaetus melanoleucus Aguila Mora vu 1
Lessonia ruta Sobrepuesto
Plegadis chihi Cuervillo de Cañada 1
Pygochelidon cyanoleuca Golondrina Azul Chica 1
Rhea americana Nandú NT 1
Tachycineta leucorrhoa Golondrina Cejas Blancas 1
Theristicus caerulescens Bandurria Mora

TOTAL 2 5 8 3
4.3 AMBIENTES PRESENTES
Los ambientes fueros clasificados en Campo Abierto, el cual se subdivide en Praderas

Naturales y Praderas Agrícolas; Ambientes Boscosos, representado por los Bosques
Artificiales como los islotes de Eucaliptus, y por Árboles Dispersos, lo que se
caracteriza por parches rocosos con árboles asociados. Por último se presentan los
Ambientes Acuáticos como los Tajamares y los Bajos, siendo estos últimos pequeños
cursos de agua con vegetación acuática emergente en sus márgenes.

4.3.1 Campo abierto: praderas naturales y campos agrícolas

El Campo Abierto es referido a los pastizales con diferente grado de naturalidad y
presión de pastoreo, pajonales y chircales. A su vez lo constituyen los campos
agrícolas, con sus diferentes etapas de desarrollo de los cultivos. La presencia de
árboles es nula o muy baja (Figura 4-4).

Un gran número de especies de aves hacen uso de estos ambientes, ya sea como
área de pasada o sitio de alimentación. Se destaca la gran abundancia de especies
del órden Columbiformes (Palomas y Torcazas), asociadas a la oferta de alimento por
parte de los cultivos agrícolas. Por su alta densidad, se estima que pueden ser uno de
los grupos que generen más impacto por colisión. Si bien son especies que no tienen
consideraciones especiales en cuanto a su estado de conservación pueden significar
factor a tener en cuenta ya sea porque las carcasas (individuos impactados) atraigan a
predadores carroñeros (Ej. aves rapaces también victimas de colisión) así como
complicaciones para la infraestructura. Se presentan las especies registradas durante
el trabajo de campo para este ambiente (Tabla 4-3).

Estudio Ingeniería Ambiental 8
Informe de aves Parque Eólico Arias —- UTE

Figura 4-4: Pradera natural (arriba) y campo agrícola (abajo).

Estudio Ingeniería Ambiental 9
Informe de aves

Parque Eólico Arias - UTE

Tabla 4-3: Lista de especies registradas para los ambientes campo natural y campo

agrícola.

Nombre Científico

Nombre Común

Campo Natural

Campo Agrícola

Ammodramus humeralis

Chingolo Ceja Amarilla

Anthus furcatus

Cachirla Común

Anumbius annumbi Espinero
Caracara plancus Carancho 1
Cariama cristata Seriema

Cathartes aura

Cuervo Cabeza Roja

Colaptes campestris

Carpintero de Campo

Colaptes melanochloros

Carpintero Nuca Roja

Columbina picuí Torcacita Común 1
Falco femoralis Halcón Plomizo 1
Falco sparverius Halcóncito Común 1 1
Furnarius rufus Hornero 1 1
Lessonia ruta Sobrepuesto 1
Machetornis rixosa Margarita 1 1
Mimus saturninus Calandria 1

Molothrus bonariensis Tordo Común 1
Myiopsitta monachus Cotorra 1 1
Nothura maculosa Perdiz 1 1
Paroaria coronata Cardenal Copete Rojo 1
Passer domesticus Gorrión 1
Patagioenas picazuro Paloma de Monte 1 1
Pitangus sulphuratus Benteveo 1

Pygochelidon cyanoleuca Golondrina Azul Chica 1

Rhea americana Ñandú 1 1
Sicalis flaveola Dorado 1
Sicalis luteola Misto 1 1
Sturnella superciliaris Pecho Colorado 1
Tachycineta leucorrhoa Golondrina Cejas Blancas 1
Vanellus chilensis Tero 1
Xolmis cinereus Escarchero

Xolmis irupero

Viudita Blanca Común

Zenaida auriculata

Torcaza

Zonotrichia capensis

Chingolo

4.3.2

Están presentes en el predio algunos parches de bosques, principal
artificiales del género Eucaliptus que son utilizados como abrigo y
ganado; también se encuentran asociados a pequeños roquedales es;

nativas (Figura 4-5)

Ambientes boscosos: Artificial y Natural

mente bosques
sombra para el

pecies arbóreas

Estudio Ingeniería Ambiental

Informe de aves Parque Eólico Arias —- UTE

La presencia de formaciones boscosas permite la ocurrencia de especies de aves que
dependen de estas. Sin embargo, por su escasa representatividad en el área, la
comunidad de aves de estos ambientes no es preponderante sobre las demás. Se
presentan las especies registradas durante el trabajo de campo para este ambiente
(Tabla 4-4).

Figura 4-5: Bosque artificial (arriba), Bosque nativo asociado a roquedales (abajo)

Estudio Ingeniería Ambiental 11
Informe de aves

Parque Eólico Arias - UTE

Tabla 4-4: Lista de especies registrados para los ambientes de Bosque Natural y Bosque

Artificial.
e A Bosque
Nombre Científico Nombre Común Bosque Natural Artificial
Anumbius annumbi Espinero 1
Caracara plancus Carancho 1
Carduelis magellanica Cabecitanegra 1

Colaptes campestris

Carpintero de Campo

Columbina picui

Torcacita Común

Drymornis bridgesii

Trepador Grande

Furnarius rufus Hornero 1 1
Geranoaetus melanoleucus Aguila Mora 1
Guira guira Pirincho 1

Machetornis rixosa Margarita 1
Mimus saturninus Calandria

Molothrus bonariensis

Tordo Común

Myiopsitta monachus

Cotorra

Paroaria coronata

Cardenal Copete Rojo

Patagioenas picazuro

Paloma de Monte

Phacellodomus striaticollis

Tiotío Común

Pitangus sulphuratus Benteveo

Sicalis flaveola Dorado

Sicalis luteola Misto

Troglodytes aedon Ratonera 1

Zenaida auriculata Torcaza

Zonotrichia capensis Chingolo 1
4.3.3 Ambientes acuáticos: Tajamares y Bajos

La existencia de diversos cuerpos de agua, sean estos artificiales, como los tajamares
para uso ganadero, o naturales, como cañadas de orden menor, permite la ocurrencia
de diversas y numerosas especies de aves acuáticas o de asociación estrecha a estos
ambientes (Figura 4-6). Se presentan las especies registradas durante el trabajo de
campo para este ambiente (Tabla 4-5).

Estudio Ingeniería Ambiental
Informe de aves Parque Eólico Arias — UTE

Figura 4-6: Ambientes acuáticos

Estudio Ingeniería Ambiental 13
Informe de aves

Parque Eólico Arias - UTE

Tabla 4-5: Lista de especies registrados para los ambientes acuáticos: Tajamares y

Bajos.

Nombre Científico

Nombre Común

Tajamares

Bajos

Amazonetta brasiliensis

Pato Brasilero

1

Anas flavirostris

Pato Barcino

Anas georgica

Pato Maicero

Anas versicolor

Pato Capuchino

1
1
1

Aramides ypecaha

Gallineta Grande

Calloneta leucophrys

Pato de Collar

Chauna torquata

Chajá

Ciconia maguari

Cigieña Común

Donacospiza albifrons

Monterita Cabeza Gris

Embernagra platensis

Verdón

Fulica armillata

Gallareta Grande

1
Gallinago paraguaiae Becasina 1 1
Gallinula galeata Polla de Agua 1
Himantopus mexicanus Tero Real 1

Hymenops perspicillatus

Pico de Plata

Pardirallus sanguinolentus

Gallineta Común

Phacellodomus striaticollis

Tiotío Común

Phleocryptes melanops

Junquero

Pitangus sulphuratus

Benteveo

Plegadis chihi

Cuervillo de Cañada

Podilymbus podiceps

Macá Pico Grueso

Pseudoleistes virescens

Pecho Amarillo

Pygochelidon cyanoleuca

Golondrina Azul Chica

Rollandia rolland

Macá Común

Serpophaga nigricans

Tiquitiqui Oscuro

Tachycineta leucorrhoa

Golondrina Cejas Blancas

Theristicus caerulescens

Bandurria Mora

Troglodytes aedon Ratonera 1
Vanellus chilensis Tero 1

Zenaida auriculata Torcaza 1 1
Zonotrichia capensis Chingolo 1

Estudio Ingeniería Ambiental

Informe de aves Parque Eólico Arias - UTE

5. EVALUACIÓN DE IMPACTOS

Desde que el calentamiento global comenzó a ser de preocupación a nivel
internacional, la urgencia por buscar fuentes de energía alternativas a los combustibles
fósiles condujo a la energía eólica a un inmenso crecimiento por ser eficiente y
económica. Los aerogeneradores no producen contaminación y además no
contribuyen con gases de efecto invernadero a la atmósfera. Sin embargo, la
construcción masiva de parques eólicos presenta el potencial de generar impactos
negativos en la vida salvaje y estos pueden ser aún peores si su edificación se inicia
sin estudios profundos previos. Los impactos no solo son producidos por los
aerogeneradores en sí mismos, sino también por todo el proceso de construcción de
las infraestructuras, que pueden llevar a la fragmentación del hábitat o hacer más fácil
la invasión por parte de especies exóticas (Kuvlesky et al. 2007), y más tarde por el
mantenimiento que requiere el parque eólico, el cual implica movimiento de personal
dentro del área.

La bibliografía existente referente a los impactos sobre la fauna se focaliza en las aves
y los murciélagos. Sin embargo esto no quiere decir que otros animales puedan verse
perjudicados de alguna manera; más estudios serían necesarios para corroborarlo.

5.1 CARACTERIZACIÓN

5.1.1 Colisiones

A pesar de que los estudios sobre colisiones de aves por año en parques eólicos a
nivel mundial lleguen a cifras de mortalidad casi insignificantes comparadas con las
producidas por otras construcciones humanas (Hebert 8 Reese 1995) o incluso por la
captura como mascotas, deben advertirse los impactos generados en casos
particulares donde el potencial reproductivo de ciertas especies puede verse
comprometido. Es preciso tomar en cuenta al momento de elegir dónde construir un
parque eólico, aquellas áreas que presentan grandes concentraciones de aves (áreas
de cría o invernada), corredores migratorios o refugios y así evitar interceder con ellas
(Osborn et al. 2000).

La mortalidad por colisiones no solo se asocia a el rotor, sino también a las torres,
góndolas y otras estructuras asociadas como cables, líneas eléctricas y mástiles
meteorológicos (Winkleman 1992b).

La mayoría de estudios sobre colisiones causadas por los aerogeneradores registraron
relativamente bajos niveles de mortalidad (ej. Winkleman 1992a, 1992b, Painter et al.
1999, Erickson et al. 2001). Sin embargo, muchos de los estudios llevados a cabo
tuvieron lugar en parques eólicos localizados lejos de áreas de grandes
concentraciones de aves. Además, es importante notar también que los datos de
colisiones se registran mediante el hallazgo de carcasas generándose así un sesgo en
la investigación por no incluirse aquellas carcasas posiblemente no vistas o removidas
por carroñeros (Langston 8 Pullan 2003).

A pesar de existir un registro bajo de mortalidad por colisiones, incluso estos niveles
de mortalidad pueden ser un problema adicional que enfrenten aquellas especies de
larga vida con baja productividad y tasas de madurez lentas, en especial cuando se
trata de especies raras o con problemas de conservación (Drewitt 8 Langston 2006).

Estudio Ingeniería Ambiental 15
Informe de aves Parque Eólico Arias - UTE

Drewitt y Langston (2006) concluyeron que el riesgo de colisión depende de una
variedad de factores, incluidos el diseño del parque eólico y ciertas características de
las turbinas, las condiciones climáticas y la topografía, como también las especies de
aves que hacen uso del lugar y su comportamiento. Por ejemplo, establecer un parque
eólico a lo largo de una ruta migratoria o en hábitat frecuentados por aves puede
resultar en mayores tasas de colisión (Erickson et al. 2002).

La configuración en cómo se ubican las turbinas puede facilitar colisiones. Las turbinas
construidas en línea producen más mortalidad por colisiones que aquellas construidas
en grupos. La altura, el largo de las aspas, la velocidad de punta, la apariencia de las
aspas y la presencia y tipo de Iluminación pueden incluso hacer a las aves más
vulnerables a colisionar con las turbinas.

Las turbinas más modernas llevan torres más altas, con aspas largas y velocidad de
punta más lenta, lo que supone un mayor riesgo de colisión en comparación con los
modelos anteriores (Morrison 2006). La iluminación en las turbinas puede influenciar
negativamente en el riesgo de colisión debido a que ciertos tipos de Iluminación atraen
a migrantes nocturnos.

Los riesgos de colisión en aves también varían según las estaciones. El riesgo a
colisionar es especialmente más alto durante la primavera y el otoño, cuando las
migraciones predominan (Richardson 1998).

Passeriformes y rapaces: La mayoría de las investigaciones hechas en Europa y
Estados Unidos demuestran que los paseriformes, en particular los migratorios
nocturnos, sufren las mayores muertes por colisión en los parques eólicos sin importar
el hábitat en el que estos se encuentran construidos (Osborn et al. 2000)

La colisión con turbinas presentaría un impacto más alto en rapaces debido a que
estas presentan expectativas de vida más largas que los paseriformes y en
consecuencia un menor potencial de reproducción. Se espera que la muerte por
colisión genere efectos más dramáticos en las poblaciones de rapaces debido a que
estas no pueden tolerar tan fácilmente la mortalidad por colisión en base anual tanto
como la población de paseriformes sin declinar (Kuvlesky et al. 2007).

5.1.2 Desplazamientos debido a disturbios

El ruido, el electromagnetismo y las vibraciones que provocan los aerogeneradores, no
es el único disturbio que presentan los parques eólicos sino también toda la actividad
humana durante la construcción, manejo del área y el mantenimiento que se requiere
luego de montado son todos motivos para que algunas especies animales se vean
obligadas a abandonar el lugar y desplazarse en busca de nuevos hábitat. Sin
embargo, un nuevo hábitat no es siempre encontrado, y en el caso en que así lo sea,
el nuevo lugar puede resultar menos provechoso en los recursos que presenta y
entonces es cuando el éxito reproductivo y de supervivencia de la especie decrece
(Atienza et al. 2011). Ciertos estudios indican que la respuesta a los disturbios
causados por los aerogeneradores varía según el comportamiento de las especies
implicadas e incluso entre los distintos individuos de una misma especie, dependiendo
en este caso del estadio del ciclo de vida en el que se encuentren, el tamaño del grupo
y el grado de habituación que presenten (Drewitt 8 Lngston 2006).

5.1.3 Efecto barrera
Los animales suelen cambiar sus patrones de movimiento como respuesta a la

heterogeneidad espacial, esto ocurre particularmente en relación a objetos nuevos
(Masden et al. 2009). Los parques eólicos pueden convertirse en barreras físicas para

Estudio Ingeniería Ambiental 16
Informe de aves Parque Eólico Arias - UTE

el libre tránsito de las aves, ya que los parques se convierten en obstáculos
interceptando sus rutas migratorias y de recorrido local. Lo que en consecuencia
puede ocasionar la disminución de la conectividad entre sitios de invernada,
reproducción, alimentación, dormideros o muda (Zaldua, 2012). El efecto barrera
puede reducir el éxito reproductor y de supervivencia, ya que esquivar la barrera
significa desviarse de su ruta normal y por lo tanto el ave debe invertir más energía lo
que provoca el debilitamiento del animal (Atienza et al. 2011). La gravedad del
problema dependerá de varios factores como ser el tamaño del parque eólico, el
espaciamiento de los aerogeneradores, el grado de desplazamiento de las aves
voladoras y su habilidad para compensar el incremento en el gasto energético
(Langston 8 Pullan, 2003). Es de destacar que ciertos impactos pueden ser sitio-
específicos y no ocurrir en otros (Goodale 8 Divoll 2009), es por esto que es de suma
importancia la evaluación previa del área dónde se edificará el parque eólico y
posteriormente el relevamiento de la misma durante la operación del mismo, esto
permitirá estimar potenciales impactos y posteriormente medir los impactos reales del
funcionamiento del mismo.

5.1.4 Pérdida de hábitat

La modificación o pérdida de hábitat resultante del emplazamiento de un parque eólico
está relacionada a la “huella ecológica” que el mismo produce, que en este caso es el
área impactada por la construcción de las fundaciones de los aerogeneradores, la
caminería, instalaciones edilicias y líneas de transmisión eléctrica (Zaldua, 2012;
Langston 8 Pullan, 2006). En adición puede generarse una degradación considerable
de los recursos naturales (Atienza et al. 2011). Estos efectos pueden ser aún mayores
cuando las infraestructuras interfieren con patrones hidrológicos o humedales. Aunque
por otra parte se estima que la pérdida de hábitat debido a la construcción de parques
eólicos tendría un impacto significativamente bajo debido a que sólo del 2 al 5% del
total del área del parque es ocupado por los aerogeneradores, caminería y edificios
asociados. Pero, la perdida acumulativa de hábitats sensibles o raros podría ser
significativa, en especial si estos hábitats son altamente usado por las aves. Los
efectos provocados por disturbios pueden verse elevados debido a la actividad
humana (presencia y actividad de los funcionarios del parque), movimiento y ruido de
los aerogeneradores (Powlesland, 2009).

5.2 VALORIZACIÓN

La valorización de los impactos generados surge de una base teórica y de las
características propias de los impactos y que trasciende a la naturaleza del sitio del
emplazamiento de cada proyecto. Una vez determinada la valorización de cada uno de
los impactos, debe evaluarse de acuerdo a las características de cada proyecto la
probabilidad de ocurrencia e incidencia para cada impacto, incluso pudiendo ser nula
para alguno de ellos en determinadas circunstancias.

Siguiendo los lineamientos planteados en la “Guía para la Solicitud de Autorización
Ambiental Previa” propuestos por la DINAMA y las recomendaciones para la
valorización de los impactos en Atienza 2011, se plantea la siguiente matriz de
valorización para los impacto previamente caracterizados (Tabla 5-1).

Estudio Ingeniería Ambiental 17
Informe de aves Parque Eólico Arias - UTE

Tabla 5-1: Valorización de los impactos ambientales de los proyectos eólicos

Impacto Fase | Naturaleza Carácter | Duración | Recuperabilidad | Valorización

Colisiones CyO - Simple, Total Irrecuperable Moderado/Alto
Acumulativa
Desplazamiento
debido a CyO - Simple Total Difusa Medio
disturbios
Creación de [0] - Sinérgica, Total Recuperable Alto
efecto barrera acumulativa
Modificación y a
pérdida de Hábitat CyO - Sinérgica Total Irrecuperable Muy Alto
5.3 EVALUACIÓN

La evaluación de los impactos generado por un Parque Eólico es consecuencia de los
representantes de la fauna existente en cada proyecto. No puede realizarse una
evaluación a nivel general sin conocer cuáles son las posibles especies a ser
afectadas en el sitio del emplazamiento del proyecto. De los resultados del
conocimiento de la fauna presente en un sitio, puede evaluarse cada uno de los
impactos realizando una categorización en una escala de cuatro categorías: Crítico,
Severo, Moderado y Compatible.

A modo de ejemplo se presentan los criterios extremos (Crítico y Compatible) de
afectación utilizados para categorizar cada uno de los impactos (tomado y adaptado
de Atienza 2011) (Tabla 5-2).

Estudio Ingeniería Ambiental 18

Informe de aves Parque Eólico Arias - UTE

Tabla 5-2: Evaluación de los impactos generados por proyectos eólicos y su categoría
mayor y menor de impacto.

Impacto Criterios Categoría

Si puede afectar a especies Globalmente
Amenazadas o una especie En Peligro de

Colisiones extinción o Sensible a la alteración de su | Crítico
. hábitat o si se trata de un lugar de paso
(Media/Alta) migratorio.
En ningún caso. Compatible
Si representa una amenaza para una
Desplazamiento debido a especie Globalmente Amenazada o una Crítico
disturbios especie En Peligro de Extinción o Sensible

(Media) a la Alteración de su hábitat

Si no afecta a especies singulares Compatible

Si se puede afectar a especies
Globalmente Amenazadas o una especie
Creación de efecto barrera En Peligro de Extinción o Sensible a la | Crítico
alteración de su hábitat o si se trata de un

(Alta) lugar de paso migratorio.
Si no afecta a especies singulares Compatible
Si se destruye hábitat en un área crítica
para una especie Globalmente
Modificación y pérdida de Amenazada o una especie En Peligro de | Crítico
Hábitat Extinción o Sensible a la alteración de su
(Muy Alta) hábitat.

Si no afecta a hábitat esenciales para

. . Compatible
especies singulares

Hasta el momento en Uruguay la realización de Líneas de Base Biológicas en parques
eólicos se realizan posteriormente a la obtención de la AAP (Aprobación Ambiental
Previa). Esto dificulta la evaluación de los posibles impactos por carecer de
información real o al menos más ajustada al área de estudio.

Por este motivo, se basa en lo que se conoce como "Especies Potenciales" para la
evaluación respaldándose en el criterio de precaución. Las Especies Potenciales,
hacen referencia a la distribución natural de las especies, y su posibilidad o no de
encontrarse próximo a un área determinada. Los datos numéricos no deben
considerarse como absolutos, teniendo en cuenta que la riqueza de especies de un
determinado sitio es significativamente menor. Dicho de otro modos, las especies
potenciales representan todas las especies que podrían estar en un área sin decir que
están todas. A su vez existen aún ciertos vacíos de información referente a algunas
zonas y especies que hace que puedan surgir especies que no se consideraban
"potenciales" y que por lógica tienden a ser especies Raras.

Dentro de los estudios de línea de base se debe, entre otros objetivos, analizar la
presencia/ausencia de estas especies cuya afectación sería de mayor relevancia.

No obstante, se realiza un análisis de los posibles impactos que pueda generar el
proyecto sobre las aves, utilizando las especies potenciales como base para de
información y focalizándose en la especies sensibles a los proyectos eólicos (Tabla 5-3)

Estudio Ingeniería Ambiental 19
Informe de aves Parque Eólico Arias - UTE

Tabla 5-3: Análisis de impactos sobre los diferentes grupos de aves sensibles a los
proyectos eólicos.

Etapa UICN Rapaces | Acuáticas | Migratorias

Colisiones CyO 2 Xx x x

Desplazamientos CyO Xx Xx -

Efecto barrera o) 2 - x x

Pérdida de hábitat CyO Xx - - x

Especies Potenciales L23 21 30 29 60

Uruguay 73 37 43 139

Porcentaje 22% 70% 70% 40%
Las especies bajo el nombre de ÚICN cada una reúne características particulares que
hacen que no se puedan generalizar la susceptibilidad a los impactos del proyecto
eólico sobre cada especie. Dentro de estas especies, algunas también se encuentran

contempladas en otras categorías como ser las Rapaces: Aguila Mora - Geranoaetus
melanoleucus- y el Gavilán Ceniciento -Circus cinereus-. A su vez también existen
especies amenazadas migratorias: Viudita Chocolate -Neoxolmis rufiventris-, Chorlo
Cabezón -Orepholus ruficollis-, Playerito Canela -Tryngites subruficollis-. El resto de
las especies UICN tienden a ser especies de vuelos bajos, donde los impactos podrían
estar más vinculados a la perdida de hábitat y el desplazamiento por disturbios.

Durante el trabajo de campo se observó la presencia de cuerpos de agua en el área
de estudio, las cuales eran frecuentadas por varias especies de aves acuáticas. Estos
ambientes son atractivos para ciertas especies que realizan movimentos diarios entre
diferentes cuerpos de agua lo que las hace sensibles a posibles eventos de colisión,
esto se ve maximizado con la alta cantidad de especies acuáticas potenciales en el
área.

Referente a las especies que entrarían en la categoría de Rapaces, el área de estudio
integra la distribución potencial de muchas de ellas -70%-. Para analizar en
profundidad el impacto real sobre las rapaces, se sugiere el estudio de "Uso del
espacio Aéreo", específicamente en sitios donde se proyecta la instalación de los
aerogeneradores. Esto permitirá a su vez poder obtener información cualitativa y
cuantitativa de otros grupos de aves que también pueden presentar interacciones con
el proyecto.

El comportamiento migratorio de la especies que entrarían en esta categoría es poco
conocido para la mayoría de las especies y es limitada la información sobre rutas
migratorias y formas de traslados. Se recomienda que se realicen estudios específicos
de migradoras nocturnas principalmente en los meses de llegada o partida (otoño y
primavera).

Es imprescindible contar con mayor información in situ sobre las aves para la
realización de una proyección y evaluación de los impactos que serán relevantes para
el proyecto en estudio.

5.3.1 Sensibilidad del sitio y categoría de amenaza

De acuerdo a la información obtenida y siguiendo los lineamentos propuestos por
protocolos internacionales para la evaluación ambiental y el impacto de las aves por
proyectos eólicos (CWS, 2007), se puede establecer la Sensibilidad de Sitio, de
acuerdo a ciertos atributos presentes (o no) en la zona del emplazamiento propuesto

Estudio Ingeniería Ambiental 20
Informe de aves Parque Eólico Arias - UTE

para el proyecto en estudio. En escenarios donde no se cuenta con la información
suficiente, se recomienda un enfoque precautorio y asignar una categoría de "alta".
Evaluando el sitio de estudio y aplicando el principio de precaución, es posible
anticipar determinados atributos:

+ Presencia (potencial) de especies amenazadas.
e El área contiene colonias importantes de aves, acuáticas y migratorias.
e El sitio constituye un corredor migratorio.

La magnitud de estos atributos debe ser evaluada durante la elaboración de la línea de
base.

A su vez debe considerarse el tamaño del proyecto medido en cantidad de
aerogeneradores, el cual por contar con una proyección de aproximadamente 72
turbinas lo coloca en magnitud "Grande" (chico: <10, Mediano: entre 11 y 40, Grande:
entre 41 y 100 y Muy grande: >100 aerogeneradores), la tercera categoría de Tamaño
del Proyecto de las cuatro propuestas.

Al vincularse la categoría de Sensibilidad de Sitio con el tamaño del proyecto eólico se
desprende la categoría 3 de amenaza del proyecto según se muestra en la Tabla 5-4.
Tabla 5-4: Matriz de Sensibilidad de Sitio
Tamaño del Sensibilidad de Sitio
Proyecto Muy Alta Alta Mediana Baja
Muy Grande | Categoría 4 Categoría 4 Categoría 3 Categoría 2
Grande Categoría 4 Categoría 3 Categoría 2 Categoría 2
Mediano Categoría 4 Categoría 3 Categoría 2 Categoría 1
Chico Categoría 4 Categoría 2 Categoría 1 Categoría 1

Las orientaciones generales sobre la naturaleza y alcance de la información que debe
generarse sobre la línea de base y los requisitos del seguimiento y monitoreo para
esta categoría se proporcionan a continuación:

Categoría 3: Los proyectos de esta categoría presentan un elevado nivel de riesgo
potencial para las aves y requieren estudios amplios para recopilar información de
línea de base. Estos por lo general necesitan ser hechos en el transcurso de un año
calendario, al menos que se identifiquen preocupaciones adicionales en el proceso
(por ejemplo, especies amenazadas inesperadas y que se encuentren durante los
estudios) que podría extender el período de tiempo. Relevamientos previos a la
construcción son necesarios para cuantificar qué especies están utilizando la zona y
obtener medidas de su abundancia relativa. Si el sitio contiene concentraciones de
aves , o especies que se consideran particularmente vulnerables a colisiones con las
turbinas, serán necesarios estudios de observación para determinar el comportamiento
de estas aves (por ejemplo, para determinar sus rutas de viaje habituales , para
determinar si podrían interceptar propuesta sitios de turbinas ) . Esta información
puede aportar conocimientos que generen pautas para determinar la ubicación de los
aerogeneradores o para determinar la necesidad de otras medidas de mitigación. Un
monitoreo posterior a la construcción, repartidas en dos o tres años serán necesarios
para determinar cambios en el uso de aves de la zona asociada con la construcción de
las turbinas. Búsqueda de carcasa alrededor de las turbinas durante al menos 2 años
para conocer el impacto real de colisión y poder realizar recomendaciones adecuadas.

Estudio Ingeniería Ambiental 21
Informe de aves Parque Eólico Arias - UTE

5.4 MITIGACIÓN

En la literatura se encuentra referencia a diversas medidas de mitigación planteadas
para minimizar los impactos generados por los proyectos eólicos. Debido a que no se
cuenta con experiencia local en lo referente a esta etapa del proceso de operación se
presenta una revisión de las medidas utilizadas en otros proyectos.

Las medidas de mitigación son referentes a diferentes etapas del proyecto, siendo
alguna de ellas previas a la determinación del sitio de emplazamiento de los parques
eólicos y otros posteriores durante la etapa de operación donde los impactos son
evaluados -in situ-. A su vez es importante resaltar que no todos las medidas pueden
ser igual de efectivas para todos los proyectos.

5.4.1 Colisiones y efecto barrera

O Los parques situados en, o cerca, de áreas utilizadas regularmente por un gran
número de aves para su alimentación, reproducción, descanso o migración son
más peligrosas (Faanes, 1987; Exo et al. 2003; Everaert y Stienen, 2006).

O Los parques situados en crestas, valles, en pendientes muy pronunciadas,
cerca de cañones y en penínsulas y estrechos pueden producir una mayor
mortalidad entre las aves (Orloft y Flannery, 1992; Kingsley y Whittam, 2007).

O Los aerogeneradores situados en alineación tienen un mayor riesgo de
colisión, al evitar muchas aves pasar entre los aerogeneradores (Orlofft y
Flannery, 1992).

O Incrementar la visibilidad de las hélices pintándolas con pintura distintiva o UV
(Drewitt 8 Langston 2006).

O Son preferibles los aerogeneradores que funcionan con una menor velocidad
de rotación (Atienza et al. 2011).

O El cese de actividad de las turbinas mediante sistemas de detección remota
ayuda a reducir el riesgo de colisión, en especial durante las noches con un
paso migratorio importante o con condiciones meteorológicas adversas (Hótker
et al. 2006; Húppop et al. 2006). Esta medida es de gran utilidad para
aerogeneradores conflictivos, en los que se producen varios eventos de
colisión.

O Para reducir el número de aves que son atraídas por las luces de advertencia
aeronáuticas, en periodos de poca visibilidad es recomendable el uso de
flashes de luz intermitente, en lugar de luz continua (Hótker et al. 2006; Húppop
et al. 2006).

O Activación de mecanismos repelentes (por ejemplo, sonoros) cuando se
identifica una situación peligrosa (Zaldúa N. 2012).

Estudio Ingeniería Ambiental 22
Informe de aves Parque Eólico Arias - UTE

5.4.2
0)

0)

Desplazamiento debido a disturbios y pérdida de hábitat

Evitar los espacios protegidos y los derivados de los convenios internacionales
como por ejemplo los humedales Ramsar (Atienza et al. 2011).

Evitar las Áreas Importantes para la Conservación de las Aves (IBA de BirdLife
International) (Atienza et al. 2011).

Debe analizarse si hay algún hábitat singular en la región que sin estar
contemplado en las normativas nacionales merezca ser preservado y por lo
tanto excluido del desarrollo eólico (Atienza et al. 2011).

Deben excluirse las áreas que alojen especies amenazadas (Atienza et al.
2011).

Deben considerarse y excluirse las áreas de reproducción de las aves (Atienza
et al. 2011).

Deben excluirse las áreas de reposo o invernada de las especies de aves
(Atienza et al. 2011).

Delimitación de áreas de exclusión de actividades en zonas de nidificación de
aves; o evitar realizar las obras en la temporada reproductiva (Pearce-Higgins
et al. 2012).

Aquellos impactos no evitables podrían compensarse con medidas de
recuperación de hábitat (Smallwood 8 Thelander, 2008).

Estudio Ingeniería Ambiental 23
Informe de aves Parque Eólico Arias - UTE

6. CONCLUSIONES

El presente informe describe el área de estudio como medio receptor del proyecto
eólico, evaluando los posibles impactos generados sobre las aves. Dado que el área
de estudio se corresponde con una zona del país donde las aves y otros grupos
faunísticos han sido poco estudiados y cuenta con vacíos de información, se utilizaron
las especies que debido a su distribución conocida en el país podrían estar presentes
en el área de estudio (especies potenciales).

Sin perder de vista la limitante de los vacios de información, se realizó una
caracterización, valorización y evaluación de los posibles impactos para las aves
identificados: Colisiones, efecto barrea, desplazamiento, perdida de hábitat.

De acuerdo con la información con la que se cuenta se categorizó como "alta" la
sensibilidad del sito y la amenaza del proyecto para las aves. El impacto real y el
grado de amenaza debe ser reconsiderados mediante la elaboración de una línea de
base anual y un monitoreo acorde al proyecto (ANEXO ll).

La realización de una Línea de Base Biológica en profundidad es necesaria para
conocer a un nivel mas acotado las especies que hacen uso del área de estudio y de
qué manera habitan en el sitio. Esto permitiría realizar una evaluación más ajustada a
la realidad del predio y poder ajustar la escala de la evaluación. No obstante, se
realiza un análisis de los posibles impactos que pueda generar el proyecto sobre aves
potenciales.

Se recomienda que durante la línea de base se realicen estudios específicos de
migradoras nocturnas principalmente en los meses de mayor actividad migratoria
(otoño y primavera), que permita generar información sobre el uso del área como ruta
migratoria, tasas de migración y alturas de vuelo.

Se sugiere realizar estudios de "Uso del espacio Aéreo", específicamente en sitios
donde se proyecta la instalación de los aerogeneradores. Obteniendo información
referente a la altura de vuelo, tipo de vuelo, abundancia, dirección de vuelo, entre
otros. Esto permitirá a su vez poder obtener información cualitativa y cuantitativa de
varios grupos de aves que pueden presentar interacciones con los aerogeneradores,
ejemplo de ellas son las especies rapaces, acuáticas, columbiformes (palomas) y
varios paseriformes.

Se recomienda contemplar estudios sobre los demás grupos de fauna tetrápoda,
durante los estudios de línea de base, particularmente los quirópteros (murciélagos),
ya que también pueden ser susceptibles a las colisiones o impactos generados por los
aerogeneradores (Ej. barotrauma). La utilización de herramientas para estudios
acústicos han sido incorporados en los últimos años y han permitido obtener muy
buenos resultados.

De acuerdo a lo observado en campo referente a la alta densidad de aves del órden
Columbiformes (Palomas y Torcazas), se recomienda realizar un seguimiento focal
sobre estas especies y su interacción con el proyecto, de manera de poder anticiparse
a las probabilidades de riesgo de colisión y su implicancia ecológica.

Estudio Ingeniería Ambiental 24
Informe de aves Parque Eólico Arias - UTE

7. REFERENCIAS BIBLIOGRÁFICAS

Atienza, J.C., |. Martín Fierro, O. Infante, J. Valls y J. Domínguez. 2011. Directrices
para la evaluación del impacto de los parques eólicos en aves y murciélagos
(versión 3.). SEO/BirdLife, Madrid.

Brazeiro, A, Soutullo A y Bartesaghi L (2012): Prioridades de conservación dentro de
las eco-regiones de Uruguay. Informe Técnico. Convenio MGAP/PPR -— Facultad
de Ciencias/Vida Silvestre Uruguay/ Sociedad Zoológica del Uruguay/CIEDUR.
200p.

Brazeiro, A, Panario D, Soutullo A, Gutierrez O, Segura A y Mai P (2012):
Clasificación y delimitación de las eco-regiones de Uruguay. Informe Técnico.
Convenio MGAP/PPR — Facultad de Ciencias/Vida Silvestre/ Sociedad Zoológica
del Uruguay/CIEDUR. 4p

Brazeiro, A, Achkar M, Canavero A, Fagúndez C, González E, Grela |, Lezama F,
Maneyro R, Barthesagy L, Camargo A, Carreira S, Costa B, Núñez D, da Rosa l,
Toranza C (2008): Prioridades Geográficas para la Conservación de la
Biodiversidad Terrestre de Uruguay. Resumen Ejecutivo. Proyecto PDT 32-26.
48 pp

Drewitt, A.L. 8 Langston, R. H. W. 2006. Assesing the impacts on wind farms on birds.
British Ornithologists' Union. Ibis, 148: 29-42.

Erickson, W.P., Johnson, G.D., Strickland, M.D., Young, D.P., Jr Sernja, K.J. 8 Good,
R.E. 2001. Avian collisions with wind turbines: a summary of existing studies and
comparisons

Everaert, J., 8 Stienen, E. W. (2007). Impact of wind turbines on birds in Zeebrugge
(Belgium). Biodiversity and Conservation, 16(12), 3345-3359.

Exo, K. M., Huppop, O., € Garthe, S. (2003). Birds and offshore wind farms: a hot topic
in marine ecology. BULLETIN-WADER STUDY GROUP, 1, 5-53.

Faanes, C. A. (1987). Bird behavior and mortality in relation to power lines in prairie
habitats (No. TR-7). FISH AND WILDLIFE SERVICE WASHINGTON DC.

Goodale W. 8 Divoll, T. 2009. Birds, Bats and Coastal Wind Farm Development in
Maine: A Literature Review. Report BRI 2009-18. BioDiversity Research Institute,
Gorham, Maine. 40 pp.

Herbert, E. 8 Reese, E. 1995. Avian Collision and Electrocution: An Annotated
Bibliography. California Energy Comission. Pub. No. P7-95-1.

Hótker, H. (2006). Auswirkungen des ,Repowering “von Windkraftanlagen auf Vógel
und Fledermáuse. Untersuchungen im Auftrag des Landesamts fir Natur und
Umwelt des Landes Schleswig-Holstein.

Húppop, O., Dierschke, J., Exo, K. M., Fredrich, E., 8 Hill, R. (2006). Bird migration
and offshore wind turbines. In Offshore Wind Energy (pp. 91-116). Springer
Berlin Heidelberg.

Estudio Ingeniería Ambiental 25
Informe de aves Parque Eólico Arias - UTE

Kingsley, A., 8 Whittam, B. (2007). Wind Turbines and Birds: A Background Review
for Environmental Assessment. Prepared by Bird Studies Canada. Prepared for
Environment Canada. Canadian Wildlife Service.

Kuvlesky, w. P. Jr., brennan, |. A., morrison, m. L., boydston, k. K., ballard, b. M.,
bryant, f. C. 2007. Wind Energy Development and Wildlife Conservation:
Challanges and Opportunities. The Journal of Wildlife Management, 71(8): 2487-
2498.

Langston, R. H. W. 8 Pullan, J. D. 2003. Windfarms and Birds: An analysis of the
effects of windfarms on birds, and guidance on environmental assessment
criteria and site selection issues. Report T-PVS/Inf 12. BirdLife International.
Council of Europe, Bern Convention on the Conservation of European Wildlife
and Natural Habitats. RSPB/BirdLife. London. 58 pp.

Langston, R. H. W. 4 Pullan, J. D. 2006. Effects of windfarms on birds. Nature and
Environment N 139. BirdLife International. Council of Europe, Bern Convention
on the Conservation of European Wildlife and Natural Habitats. RSPB/BirdLife.
London. 88 pp.

Masden, E. A., Haydon, D. T., Fox, A. D., Furness, R. W., Bullman, R. 8 Desholm, M.
2009. Barriers to movement: impacts of wind farms on migrating birds. ICES J.
Mar. Sci., 66 (4): 746-753.

Orloff, S., Flannery, A., County, A., County, CC., County, S. Wind Turbine Effects on
Avian Activity, Habitat Use, and Mortality in Altamont Pass and Solano County
Wind Resource Areas, 1989-1991: Final Report. The Commission, 1992.

Osborn, R.G., Higgins K.F., Usgaard R.E., Dieter C.D. and Neiger R.D. 2000. Bird
Mortality Associated with Wind Turbines at the Buffalo Ridge Wind Resource
Area, Minesota. Am. Midl. Nat., 143(1): 41-52.

Painter, A., Little, B. 8 Lawrence, S. 1999. Continuation of Bird Studies at Blyth
Harbour Wind Farm and the Implications for Offshore Wind Farms. Report by
Border Wind Limited DTI, ETSU W/13/485//.

Pearce-Higgins, J. W., Stephen, L., Douse, A. and Langston, R. H. W. (2012), Greater
impacts of wind farms on bird populations during construction than subsequent
operation: results of a multi-site and multi-species analysis. Journal of Applied
Ecology, 49: 386-394. doi: 1.1111/¡.1365-2664.212.211.x

Powlesland, R. G. 2009. Impacts of windfarms on birds: a review. Science for
Conservation 289. New Zealand Department of Conservation. Wellington. 51 pp.

Estudio Ingeniería Ambiental 26
Informe de aves Parque Eólico Arias - UTE

SEKERCIOGLU CH. (2006). |FECOLOGICAL  SIGNIFICANCE OF BIRD
POPULATIONS, IN: HANDBOOK OF THE BIRDS OF THE WORLD -
VOLUME 11 (J DEL HOYO, A ELLIOTT, DA CHRISTIE, EDS.). LYNX
EDITIONS, 798 PP.

Smallwood, K. S. and THELANDER, C. (2008), Bird Mortality in the Altamont Pass
Wind Resource Area, California. The Journal of Wildlife Management, 72: 215-
223. doi: 1.2193/27-32

Winkelman, J.E. 1992a. The Impact of the Sep Wind Park Near Oosterbierum, the
Netherlands on Birds 1: Collision Victims. RIN rapport 92/2 Arnhem: Rijksintituut
voor Natuurbeheer.

Winkelman, J.E. 1992b. The impact of the Sep wind park near Oosterbierum, the
Netherlands on birds 2000: nocturnal collision risks. RIN rapport 92/3 Arnhem:
Rijksintituut voor Natuurbeheer.

Zaldúa, N. 2012. Principales impactos del desarrollo eólico sobre la avifauna: Síntesis
de la revisión de bibliografía internacional de referencia. Programa de Energía
Eólica en Uruguay (PEEU URU/7/G31). PNUD Uruguay. 38pp.

Estudio Ingeniería Ambiental 27
Informe de aves

Parque Eólico Arias - UTE

ANEXO | - LISTA DE ESPECIES DE AVES

Especies de aves potenciales para la cuadrícula L 23. Categorías de amenaza o
cercanas a amenaza para UICN, Categoría Global y Regional (Azpiroz 2012): NT-
Cercano a la Amenaza, VU- Vulnerable, EN- En Peligro; DD-Datos Insuficientes.
Hábitat (Azpiroz 1999): P- Pastizales y Praderas, M- Montes, A- Acuáticas, P-A-
Praderas-Acuáticas; C-A- Costa y acuática, PM-Pastizales con árboles, H-Ambientes

Antrópicos. Lista de especies de aves detectadas en el area d

las confirmadas para el área de estudio.

le inf

uencia al proyecto y

Ela $
pe. 3 5%
Nombre científico Nombre común e 3 2 E =
sl * ES
> <
Accipiter striatus Gavilán Chico M-P
Agelaioides badius Músico PM-M
Alopochelidon fucata Golondrina Cara Rojiza P-M 1
Amazonetta brasiliensis Pato Brasilero A 1
Amblyramphus holosericeus Federal vu A
Ammodramus humeralis Chingolo Ceja Amarilla Pp 111
Anas flavirostris Pato Barcino A 111
Anas georgica Pato Maicero A 1
Anas platalea Pato Cuchara A
Anas sibilatrix Pato Overo A
Anas versicolor Pato Capuchino A 1
Anthus correndera Cachirla Uña Larga P-A
Anthus furcatus Cachirla Común P 111
Anthus hellmayri Cachirla Pálida P 1
Anthus lutescens Cachirla Chica P-A
Anumbius annumbi Espinero PM-M_|1]|1
Aramides cajanea Chiricote M
Aramides ypecaha Gallineta Grande A-M 1
Aramus guarauna Carao A
Ardea alba Garza Blanca Grande A 1
Ardea cocoi Garza Mora A
Asio flammeus Lechuzón de Campo NT P 1
Asthenes baeri Canastero Garganta Castaña M
Asthenes hudsoni Espartillero Pampeano vu P-A
Athene cunicularia Lechucita de Campo NT P 1
Bartramia longicauda Batitú P 1
Basileuterus culicivorus Arañero Chico M
Basileuterus leucoblepharus Arañero Oliváceo M
Estudio Ingeniería Ambiental 28

Informe de aves

Parque Eólico Arias - UTE

Botaurus pinnatus Mirasol Grande DD A

Bubo virginianus Ñacurutú M 1
Bubulcus ibis Garza Bueyera P 1
Buteo swainsoni Aguilucho Langostero PM
Buteogallus urubitinga Águila Negra PM-A
Butorides striatus Garcita Azulada A

Calidris fuscicollis Playerito Rabadilla Blanca C-A

Calidris melanotos Playerito Pecho Gris A

Calloneta leucophrys Pato de Collar A 1
Camptostoma obsoletum Piojito Silbón M
Caprimulgus parvulus Dormilón Chico PM-M
Caracara plancus Carancho PM 1|1
Carduelis magellanica Cabecitanegra PM 111
Cariama cristata Seriema P-M 1
Cathartes aura Cuervo Cabeza Roja PM 111
Certhiaxis cinnamomeus Curutié Colorado NT A
Charadrius modestus Chorlito Pecho Canela P 1
Chauna torquata Chajá A 1
Chloroceryle amazona Martín Pescador Mediano A
Chloroceryle americana Martín Pescador Chico A
Chlorostilbon lucidus Picaflor Verde M-H
Chordeiles minor Añapero P-PM
Chordeiles nacunda Ñacundá P 1
Chroicocephalus maculipennis Gaviota Capucho Café C-A-P
Chrysomus ruficapillus Garibaldino A
Ciconia maguari Cigieña Común A 111
Cinclodes fuscus Remolinera P-C-A
Circus buffoni Gavilán Alilargo A-P 1
Circus cinereus Gavilán Ceniciento vu A-P
Coccycua cinerea Cueclillo Gris M
Coccyzus americanus Cuclillo Pico Amarillo M
Coccyzus melacoryphus Cuclillo Común M
Colaptes campestris Carpintero de Campo PM-C-H | 1 ]|1
Colaptes melanochloros Carpintero Nuca Roja PM-C-H | 111
Columba maculosa Paloma Ala Manchada PM-M_|1
Columbina picui Torcacita Común PM-H 111
Coragyps atratus Cuervo Cabeza Negra M-P
Coryphospingus cucullatus Brasita de Fuego M
Coscoroba coscoroba Ganso Blanco A
Cranioleuca pyrrhophia Trepadorcito M
Cranioleuca sulphurifera Curutié Ocráceo NT A
Crotophaga ani Pirincho Negro Chico PM
Cyanoloxia glaucocaerulea Azulito PM
Cyclarhis gujanensis Juan Chiviro M

Estudio Ingeniería Ambiental 29

Informe de aves

Parque Eólico Arias - UTE

Cygnus melancoryphus Cisne Cuello Negro A
Dendrocygna bicolor Pato Canela A
Dendrocygna viudata Pato Cara Blanca A
Donacospiza albifrons Monterita Cabeza Gris P 1
Drymornis bridgesii Trepador Grande PM-M_ |1|1
Egretta thula Garza Blanca Chica A 1
Elaenia parvirostris Fiofío Pico Corto M

Elanus leucurus Halcón Blanco P
Embernagra platensis Verdón P-A 111
Empidonomus aurantioatriocristatus | Tuquito Gris P-A
Empidonomus varius Tuquito Rayado M-PM

Falco femoralis Halcón Plomizo PM 1
Falco peregrinus Halcón Peregrino H-PM

Falco sparverius Halcóncito Común PM-H 1|1
Fulica armillata Gallareta Grande A 1
Fulica leucoptera Gallareta Ala Blanca A

Fulica rufifrons Gallareta Escudete Rojo A

Furnarius rufus Hornero PM-M-H | 1 ]|1
Gallinago paraguaiae Becasina A-P 111
Gallinula galeata Polla de Agua A 1
Gallinula melanops Polla Pintasa A

Geositta cunicularia Caminera P 1
Geothlypis aequinoctialis Arañero Cara Negra PM-M-A
Geranoaetus albicaudatus Águila Cola Blanca PM 1
Geranoaetus melanoleucus Aguila Mora vu PM 111
Geranoaetus polyosoma Águila Lomo Rojo PM
Geranospiza caerulescens Gavilán Patas Largas M
Gnorimposa chopi Mirlo Charrúa PM 1
Gubernatrix cristata Cardenal Amarillo EN|EN M

Guira guira Pirincho PM-H [11
Himantopus mexicanus Tero Real A 111
Hirundo rustica Golondrina Tijereta P-A
Hydropsalis torquata Dormilón Tijereta PM
Hylocharis chrysura Picaflor Bronceado M-H
Hymenops perspicillatus Pico de Plata A-P 1|1
Icterus pyrrhopterus Boyerín M 1
Ixobrychus involucris Mirasol Chico A
Jacana jacana Gallito de Agua A 1
Knipolegus cyanirostris Viudita Negra Común M

Laterallus leucopyrrhus Burrito Patas Rojas A

Laterallus melanophaius Burrito Patas Verdes A
Lathrotriccus euleri Mosqueta de Monte M
Lepidocolaptes angustirostris Trepador Chico M 1
Leptasthenura platensis Coludito Copetón M

Estudio Ingeniería Ambiental 30

Informe de aves

Parque Eólico Arias - UTE

Leptotila verreauxi Paloma Montaraz Común PM-M
Lessonia rufa Sobrepuesto P-A-C [1 ]|1
Leucochloris albicollis Picaflor Garganta Blanca M-H
Limnornis curvirostris Pajonalera Pico Curvo vu A
Machetormnis rixosa Margarita PM-H [11
Megaceryle torquata Martín Pescador Grande A
Megascops choliba Tamborcito Común M
Melanerpes candidus Carpintero Blanco PM 1
Milvago chimango Chimango PM

Mimus saturninus Calandria PM-M-H | 1|1
Molothrus bonariensis Tordo Común P-M-A-H | 1 |1
Molothrus rufoaxillaris Tordo Pico Corto PM-M
Mycteria americana Cigúeña Cabeza Pelada A

Myiarchus swainsoni Burlisto Común M
Myiodinastes maculatus Burlisto Cola Castaña 0
Myiophobus fasciatus Mosqueta Corona Amarilla M-A
Myiopsitta monachus Cotorra PM-H 111
Neoxolmis rufiventris Viudita Chocolate vu P 1
Netta peposaca Pato Picazo A

Nothura maculosa Perdiz P 111
Nycticorax nycticorax Garza Bruja A
Nycticryphes semicollaris Aguatero A
Oreopholus ruficollis Chorlo Cabezón EN P 1
Pachyramphus polychopterus Anambé Negro M
Parabuteo unicinctus Gavilán Mixto PM
Pardirallus maculatus Gallineta Overa A
Pardirallus sanguinolentus Gallineta Común A 1
Paroaria coronata Cardenal Copete Rojo PM-M |1]|1
Parula pitiayumi Pitiayumí M

Passer domesticus Gorrión H 111
Patagioenas picazuro Paloma de Monte PM-M_ |1]|1
Petrochelidon pyrrhonota Golondrina Rabadilla Canela P-A
Phacellodomus striaticollis Tiotío Común PM-M-A 1
Phalacrocorax brasilianus Biguá A-C
Phimosus infuscatus Cuervillo Cara Pelada A 1
Phleocryptes melanops Junquero A 1
Piaya cayana Pirincho de Monte M

Piranga flava Fueguero M-H

Pitangus sulphuratus Benteveo PM-M-H | 1 ]|1
Platalea ajaja Espátula Rosada A

Plegadis chihi Cuervillo de Cañada A 111
Pluvialis dominica Chorlo Dorado P 1
Podiceps major Macá Grande C-A
Podilymbus podiceps Macá Pico Grueso A 1

Estudio Ingeniería Ambiental

31

Informe de aves

Parque Eólico Arias - UTE

Polioptila dumicola Piojito Azulado M
Polystictus pectoralis Tachurí Canela VU|NT P 1
Poospiza cabanisi Monterita Rabadilla Roja M

Poospiza nigrorufa Sietevestidos A
Porphyrula martinica Polla Azul A

Porzana flaviventer Burrito Amarillo A

Progne chalybea Golondrina Azul Grande P-H 1
Progne elegans Golondrina Negra P-H

Progne tapera Golondrina Parda Grande P 1
Pseudocolopteryx flaviventris Piojito Amarillo A
Pseudoleistes virescens Pecho Amarillo PMA [1]|1
Pseudoscops clamator Lechuzón Orejudo PM
Pseudoseisura lophotes Hornerón M-PM_ [1
Pygochelidon cyanoleuca Golondrina Azul Chica P-M-C-H 1
Pyrocephalus rubinus Churrinche PM-M_|1
Rhea americana Ñandú NT P 111
Rhynchotus rufescens Martineta P 1
Rollandia rolland Macá Común A 1
Rosthramus sociabilis Caracolero A

Rupornis magnirostris Gavilán Común PM 1
Saltator aurantiirostris Rey del Bosque Común M

Saltator similis Rey del Bosque Verdoso M

Satrapa icterophrys Vinchero PM-M-A | 1
Schoeniophylax phryganophilus Chotoy PM-A
Serpophaga nigricans Tiquitiqui Oscuro A 1
Serpophaga subcristata Tiquitiqui Común M-H

Sicalis flaveola Dorado PM 111
Sicalis luteola Misto P 111
Sporophila caerulescens Gargantillo P-PM
Stelgidopteryx ruficollis Golondrina Cuello Canela P-M
Stephanophorus diadematus Cardenal Azul M

Sturnella superciliaris Pecho Colorado P 111
Sturnella defilippii Loica Pampeana EN | VU P 1
Sublegatus modestus Suirirí Copatón M

Suiriri suiriri Suirirí Común M

Synallaxis spixi Pijuí Común M
Syndactyla rufosuperciliata Titirí M

Syrigma sibilatrix Garza Amarilla P-A 1
Tachycineta leucorrhoa Golondrina Cejas Blancas P-A-C [1 ]|1
Tapera naevia Crespín M
Thamnophilus caerulescens Batará Plomizo M 1
Thamnophilus ruficapillus Batará Pardo PM-M-A
Theristicus caerulescens Bandurria Mora A 111
Thraupis bonariensis Naranjero M

Estudio Ingeniería Ambiental

32

Informe de aves

Parque Eólico Arias - UTE

Thraupis sayaca Celestón M

Tigrisoma lineatum Garza Colorada A

Tringa flavipes Playero Menor Patas Amarillas A-C 1
Tringa melanoleuca Playero Mayor Patas Amarillas A-C

Tringa solitaria Playero Solitario A-P 1
Troglodytes aedon Ratonera PM-M-H|1 11
Tryngites subruficollis Playerito Canela VU|NT P

Turdus amaurochalinus Sabiá M-H 1
Turdus rufiventris Zorzal Común M-H
Tyrannus melancholicus Benteveo Real PM 1
Tyrannus savana Tijereta PM 1
Tyto alba Lechuza de Campanario H-PM
Vanellus chilensis Tero P-A-C 111
Veniliornis spilogaster Carpintero Manchado M

Vireo olivaceus Chiví M

Xolmis cinerea Escarchero P-PM_|1]|1
Xolmis irupero Viudita Blanca Común PM-M_ |1|1
Zenaida auriculata Torcaza PM-M-H | 1 ]|1
Zonotrichia capensis Chingolo M-PM-H|1]1

Estudio Ingeniería Ambiental

33

Informe de aves Parque Eólico Arias - UTE

ANEXO ll - PLAN DE MONITOREO

PROPUESTA DE ESTUDIOS DE LÍNEA DE BASE

O Relevamiento de aves.
Uso del espacio aéreo.
Estudio de aves migratorias nocturnas.
Relevamiento acústicos de quirópteros.

Inventario cualitativo de fauna tetrápoda (anfibios, reptiles, aves y

00000

mamíferos).
O Propuesta de seguimiento adaptada a los resultados obtenidos.

Se deberá realizar cuatro campañas de relevamiento durante el período de un año, de
modo de contemplar la variación estacional.

PROPUESTA DE ESTUDIOS DE MONITOREO

Objetivos de la etapa de monitoreo

O Continuar con el enriquecimiento de la información recabada en la ELB.

O Conocer el impacto real del Parque, fundamentalmente sobre las especies de
aves, quirópteros y el estado de conservación de los ambientes.

o Variación de la riqueza y abundancia relativa del área del proyecto.
o Variación del uso de hábitat.

O Proponer medidas correctoras cuando sea necesario.

Estudios propuestos
El estudio involucrará los siguientes aspectos:
O Mortalidad de aves y quirópteros por los aerogeneradores y las líneas de
tendido eléctrico.
Para el estudio de la mortalidad de aves y quirópteros se hacen necesarios algunos
estudios previos con el objetivo de establecer Índices de Corrección por pérdidas de
información debidos a la capacidad del observador de encontrar las carcasas y a la
pérdida de cadáveres por sustracción por parte de predadores y carroñeros.
o Estudios de tasas de pérdida de cadáveres.
o Estudios de Índice de Eficacia de Búsqueda.
o Variación en la riqueza y abundancia de las aves y quirópteros.

o Estudios de mortalidad.

Estudio Ingeniería Ambiental 34
Informe de aves Parque Eólico Arias - UTE

O Evolución de los parámetros descriptores de la comunidad de terápodos.
o Relevamiento de aves
o Uso del espacio aéreo.
o Estudio de aves migratorias nocturnas.
o Relevamiento acústicos de quirópteros.

o Inventario cualitativo de fauna tetrápoda (anfibios, reptiles, aves y
mamíferos).

Se deberá realizar el monitoreo de fauna por un período de tres años.

Estudio Ingeniería Ambiental 35
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXO !ll- PAUTAS PARA LA LÍNEA DE BASE Y MONITOREO DE AVES

ESTUDIO INGENIERÍA AMBIENTAL 151
PAUTAS PARA LA LÍNEA DE BASE Y EL
PLAN DE MONITOREO DE MURCIELAGOS

PARQUE EÓLICO ARIAS
ÍNDICE GENERAL

INTRODUCCIÓN .....

1.1 OBJETIVOS .
1.1.1 Objetivo general...
1.1.2 Objetivos específicos .

1.2 EQUIPO TÉCNICO RESPONSABLI

1.3 DOCUMENTACIÓN ....

1.4 REGISTROS .....

1.5 TIEMPO DE EJECUCIÓN.
1.5.1 Línea de Base.
1.5.2 Plan de Monitoreo..

ACTIVIDADES Y METODOLOGÍA...

2.1 CUANTIFICACIÓN DE LA VARIACIÓN ESTACIONAL Y ESPACIAL DE LA DIVERSIDAD MURCIÉLAGOS
2.2 CUANTIFICACIÓN DE LA MORTALIDAD DEMURCIÉLAGOS ....
2.3 FACTORES DE CORRECCIÓN .

RESULTADOS ESPERADOS

BIBLIOGRAFÍA .....

Pautas para línea de base y monitoreo de murciélagos Parque Eólico Arias -UTE

1. INTRODUCCIÓN

Las siguientes pautas de trabajo se utilizarán para conocer y evaluar la afectación a
los murciélagos por la instalación del Parque Eólico Arias. Para ello se plantea la
realización de un estudio para definir la línea de base previa a las fases de
construcción y operación del parque, y un programa de monitoreo post-construcción,
que permita contrastar adecuadamente los datos antes y después de la instalación del
proyecto.

1.1 OBJETIVOS
El equipo técnico encargado de los estudios establecerá los objetivos específicos y
metodológicos particulares.

1.1.1 Objetivo general
Conocer la dinámica temporal y espacial de la comunidad de murciélagos y su posible
afectación por la instalación del parque eólico.

1.1.2 Objetivos específicos

Línea de Base
O Registros de presencia/ausencia de las especies en el área de estudio.
O Determinación del índice de abundancia por unidad de esfuerzo.

O Estudio de la estructura de las poblaciones identificadas como sensibles (ej.
proporción de adultos y juveniles).

O Realización de estudios comportamentales y de uso del hábitat.

O Cuantificar la variación estacional y espacial de la diversidad de murciélagos.

Plan de Monitoreo

Adicionalmente a los objetivos presentados para la línea de base, en esta etapa se
suman los especificados a continuación:

O Determinación de la mortandad de murciélagos por los aerogeneradores.

O Detección de cambios en las densidades relativas de las poblaciones dentro y
fuera del parque eólico.

O Detección de cambios en el comportamiento y uso del hábitat.

O Detección de cambios en los patrones de migración y movimiento.

1.2 EQUIPO TÉCNICO RESPONSABLE

Para la planificación y ejecución delosestudios se establecerá un equipo técnico
integrado por especialistas en técnicas del monitoreo de murciélagos y un técnico
experto en parques eólicos.

Estudio Ingeniería Ambiental 1
Pautas para línea de base y monitoreo de murciélagos Parque Eólico Arias -UTE

1.3 DOCUMENTACIÓN

Como resultado de los monitoreos y su posterior análisis se deberán generar
documentos de avances trimestrales, y un documento final sobre la comunidad de
murciélagos y su interacción con el parque eólico. Los informes deberán ser
presentados según su frecuencia específica a las autoridades ambientales
competentes en la temática.

1.4 REGISTROS

Se deberá generar dos bases de datos. Una con patrones de actividad espacial y
temporal de las distintas especies de murciélagos presentes en la zona, y otra base de
registros de mortandad de especies de murciélagos, resultado de la interacción con los
aerogeneradores. Estas bases de datos serán un insumo para la determinación de
épocas del año y zonas (o aerogenradores) con mayor riesgo dentro del parque, así
como para la determinación de la mortandad de murciélagos y la identificación de las
principales especies afectadas. La información será conservada por el equipo técnico
responsable del monitoreo hasta su culminación. La parte contratante podrá acceder a
la base de datos de mortandad y a los datos del ensamble de aves cada vez que lo
solicite.

1.5 TIEMPO DE EJECUCIÓN

1.5.1 Línea de Base

La duración inicial de la línea de base será de un año. El muestreo se realizará
trimestralmente, con un mínimo de 5 noches de campo por campaña de muestreo.
Esto totaliza un mínimo de 20 noches de relevamiento. La frecuencia de muestreo
indicada permitirá detectar cambios naturales en la composición y abundancia de las
especies que componen la comunidad de murciélagos, así como la generación de una
base de datos comportamentales.

Posteriormente a esta fecha se evaluarán las actividades realizadas en función a los
resultados obtenidos y se ponderará la posibilidad de la continuación o no de la línea
de base.

1.5.2 Plan de Monitoreo

La duración inicial del plan de monitoreo será de tres años. El monitoreo se realizará
trimestralmente, con un mínimo de 4 noches de campo por campaña de muestreo.
Esto totaliza un mínimo de 16 noches de relevamiento por año y 48 noches durante
todo el período de ejecución. Se espera que la frecuencia de muestreo indicada
permita detectar cambios en la composición, abundancia y comportamiento de los
murciélagos, con respecto a la condición inicial. Asimismo permitirá identificar las
especies, temporadas o sitios sensibles, lo cual permitirá establecer los ajustes que
sean necesarios en el diseño o gestión del parque eólico a fin de minimizar los
impactos sobre los murciélagos.

Posteriormente a esta fecha se evaluarán las actividades realizadas en función a los
resultados obtenidos y se ponderará la posibilidad de la continuación o no del
monitoreo.

Estudio Ingeniería Ambiental 2
Pautas para línea de base y monitoreo de murciélagos Parque Eólico Arias -UTE

2. ACTIVIDADES Y METODOLOGÍA

2.1 CUANTIFICACIÓN DE LA VARIACIÓN ESTACIONAL Y
ESPACIAL DE LA DIVERSIDAD MURCIELAGOS

Para el estudio de la comunidad de murciélagos es imprescindible trabajar con un
detector de ultrasonidos (ANABAT). Esta herramienta puede discernir entre especies
de murciélagos, identificando a los mismos por sus llamadas (ecolocalización) y
dependiendo de la versión del dispositivo puede arrojar datos de densidades relativas.
A su vez, a diferencia de los métodos de captura, tales como redes de niebla, el
ANABAT permite el registro de especies en un rango altitudinal muy superior, es
significativamente más eficaz, y no resulta agresivo con los individuos registrados.

Los sitios de muestreos deberán ser fijados a los alrededores de los aerogeneradores,
tanto en la cima como en zonas bajas, a fin de poder comparar entre riquezas y usos
de hábitat. La metodología para realizar los relevamientos serán transectas y/o
muestreo por puntos, utilizando un ANABAT.

Se registrarán las especies presentes que hacen uso del espacio aéreo donde serán
colocados los aerogeneradores, y su densidad relativa, así como también las especies
que hacen uso de las zonas más bajas.

Los cambios estacionales y espaciales de densidad, riqueza, diversidad y uso del
hábitat,deberán ser analizados con métodos estadísticos utilizando un software
específico.

2.2 CUANTIFICACIÓN DE LA MORTALIDAD DEMURCIÉLAGOS

Para cuantificar la mortandad de murciélagos por la interacción con los
aerogeneradores se realizarán conteos en el área efectiva de los aerogeneradores
(circunferencia). Dado que el efecto de los aerogeneradores varía con la distancia, se
realizarán transectas a lo largo del gradiente del efecto. Por lo tanto, la unidad
muestraldeberá corresponder a una transecta desde el pié del aerogenerador hasta
una distancia dada (la transecta es entonces el radio de la circunferencia
correspondiente a la zona efectiva). Una ventaja de esta estrategia es que se obtiene
una mayor cobertura de área cerca del aerogenerador, donde ocurren mayores
muertes.

La orientación de la transectaserá seleccionada aleatoriamente para cada réplica. El
número de réplicas deberá ser fijado con antelación. En cada réplica, se caminaría
desde la base del aerogenerador, en línea recta, hasta el borde de la circunferencia.
Durante la caminata se examinará el suelo buscando murciélagos muertos,
especialmente dentro de las áreas comprendidas entre la línea de transecta y dos
metros a cada lado de la misma. Se tomarán datos como: posición de cada espécimen
y la distancia a la torre del aerogenerador. Los especímenes serán colectados para su
posterior estudio en el laboratorio.La colecta y transporte de especímenes deberá
realizarse bajo un permiso de caza científica (Decreto 164/996). La mortalidad será
comparada con las densidades relativas determinadas en los muestreos, para
identificar especies que tienen un riesgo desproporcional de colisión en relación a su
abundancia.

Estudio Ingeniería Ambiental 3
Pautas para línea de base y monitoreo de murciélagos Parque Eólico Arias -UTE

2.3 FACTORES DE CORRECCIÓN

La cuantificación de mortalidad de murciélagos puede ser subestimada por tres
factores: habilidad del observador (tasa de detección), desaparición de cadáverespor
carroñeros y por tamaño del área muestreada (submuestra del área total). La
estimación de estos factores de corrección debería ser efectuada con la mayor
precisión posible y ser utilizada para ajustar los valores finales de mortalidad de
murciélagos. Se debería realizar el trabajo de campo para estimar estos factores de
corrección antes de comenzar con el monitoreo. El trabajo de campo requeriría un
mínimo de 6 días.

Estudio Ingeniería Ambiental 4
Pautas para línea de base y monitoreo de murciélagos Parque Eólico Arias -UTE

3. RESULTADOS ESPERADOS

o Determinación de las especies presentes en el área de influencia del
parque eólicoy detección de especies sensibles.

o Determinación de la variación estacional, anual y espacial en la diversidad
de especies de murciélagos.

o Creación de una base de datos de mortalidad de murciélagos y estimación
de la tasa de mortalidad estacional y anual.

o Identificación de aerogeneradores que eventualmente podrían representar
un mayor riesgo de mortalidad para los murciélagos y formulación de
medidas de mitigación específicas.

o Informes de avances al final de de cada semestre que incorpore los
resultados anteriores.

o Informes de avances al final de cada año que incorpore los resultados
anteriores.

o Informe final de los 3 años de monitoreo que incorpore la línea de base y

contenga conclusiones generales de todo el período y recomendaciones
de manejo y continuación o no del plan de monitoreo.

Estudio Ingeniería Ambiental 5
Pautas para línea de base y monitoreo de murciélagos Parque Eólico Arias -UTE

4. BIBLIOGRAFÍA

Arnett, E. B., M. Schirmacher, M. M. P. Huso, and J. P. Hayes. 2009. Effectiveness of
changing wind turbine cut-in speed to reduce bat fatalities at wind facilities. An
annual report submitted to the Bats and Wind Energy Cooperative. Bat
Conservation International. Austin, Texas, USA.

Estudio Ingeniería Ambiental 6
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXO IV- PAUTAS PARA LA LÍNEA DE BASE Y MONITOREO DE
MURCIÉLAGOS

ESTUDIO INGENIERÍA AMBIENTAL 152
PAUTAS PARA LA LÍNEA DE BASE Y EL
PLAN DE MONITOREO DE AVES

PARQUE EÓLICO ARIAS
ÍNDICE GENERAL

INTRODUCCIÓN .....

1.1 OBJETIVOS .
1.1.1 Objetivo general...

1.1.2 Objetivos específicos .
1.2 EQUIPO TÉCNICO RESPONSABLI

1.3 DOCUMENTACIÓN ....
1.4 REGISTROS .....
1.5 TIEMPO DE EJECUCIÓN.
1.5.1 Línea de Base.
1.5.2 Plan de Monitoreo..

ACTIVIDADES Y METODOLOGÍA...

2.1 CUANTIFICACIÓN DE LA VARIACIÓN ESTACIONAL DE LA DIVERSIDAD DE AVES .
2.2 REGISTRO COMPORTAMENTAL.
2.3 CUANTIFICACIÓN DE LA MORTALIDAD DE AVES...
2.4 FACTOR DE CORRECCIÓN ....

RESULTADOS ESPERADOS ...

BIBLIOGRAFÍA .....

Pautas para línea de base y monitoreo de aves Parque Eólico Arias- UTE

1. INTRODUCCIÓN

Las siguientes pautas de trabajo se utilizarán para conocer y evaluar la afectación de
la avifauna por la instalación del parque eólico Arias. Para ello se plantea la realización
de un estudio para definir la línea de base previa a las fases de construcción y
operación del parque, y un programa de monitoreo post-construcción, que permita
contrastar adecuadamente los datos antes y después de la instalación del proyecto.
1.1 OBJETIVOS
El equipo técnico encargado de los estudios establecerá los objetivos específicos y
metodológicos particulares.

1.1.1 Objetivo general
Conocer la dinámica del ensamble de aves y su posible afectación por la instalación
del parque eólico.

1.1.2 Objetivos específicos

Línea de Base

o Registros de presencia/ausencia de las especies en el área de estudio.

o Determinación del índice de abundancia por unidad de esfuerzo.

o Estudio de la estructura de las poblaciones identificadas como sensibles
(ej. proporción de adultos y juveniles).

o Realización de estudios comportamentales y uso del hábitat.

o Cuantificación de la variación estacional y espacial de la diversidad de
aves.

Plan de Monitoreo

Adicionalmente a los objetivos presentados para la línea de base, en esta etapa se
suman los especificados a continuación:

o Determinación de la mortandad de aves por colisión.
o Detección de cambios en las densidades relativas de las poblaciones
dentro y fuera del parque eólico.
o Detección de cambios en el comportamiento y uso del hábitat.
o Detección de cambios en los patrones de migración y movimiento.
1.2 EQUIPO TÉCNICO RESPONSABLE

Para la planificación y ejecución de los estudios se establecerá un equipo técnico
integrado por especialistas en el monitoreo de aves y un técnico experto en parques
eólicos.

Estudio Ingeniería Ambiental 1
Pautas para línea de base y monitoreo de aves Parque Eólico Arias- UTE

1.3 DOCUMENTACIÓN

Como resultado de los estudios y su posterior análisis se generarán documentos de
avances trimestrales, y un documento final sobre el ensamble de aves y su interacción
con el parque eólico. Los informes serán presentados según su frecuencia específica a
las autoridades ambientales competentes en la temática.

1.4 REGISTROS

Se generará una base de datos de registro de riqueza, abundancia, comportamiento y
mortandad de especies de aves como resultado de la interacción con el parque eólico.
Esta base de datos será insumo para la identificación de las principales especies
afectadas y la determinación de la magnitud del impacto, así como para el
establecimiento de medidas de mitigación y prevención. La información será
conservada por el equipo técnico responsable del monitoreo hasta su culminación. La
parte contratante podrá acceder a la base de datos de mortandad y a los datos del
ensamble de aves cada vez que lo solicite.

1.5 TIEMPO DE EJECUCIÓN

1.5.1 Línea de Base

La duración inicial de la línea de base será de un año. El muestreo se realizará
trimestralmente, con un mínimo de 5 días de campo por campaña de muestreo. Esto
totaliza un mínimo de 20 días de relevamiento. La frecuencia de muestreo indicada
permitirá detectar cambios naturales en la composición y abundancia de las especies
que componen el ensamble de aves, así como la generación de una base de datos
comportamentales.

Posteriormente a esta fecha se evaluarán las actividades realizadas en función a los
resultados obtenidos y se ponderará la posibilidad de la continuación o no de la línea
de base.

1.5.2 Plan de Monitoreo

La duración inicial del plan de monitoreo será de tres años. El monitoreo se realizará
trimestralmente, con un mínimo de 4 días de campo por campaña de muestreo. Esto
totaliza un mínimo de 16 días de relevamiento por año y 48 días durante todo el
período de ejecución. Se espera que la frecuencia de muestreo indicada permita
detectar cambios en la composición, abundancia y comportamiento de las aves, con
respecto a la condición inicial. Asimismo permitirá identificar las especies, temporadas
o sitios sensibles, lo cual permitirá establecer los ajustes que sean necesarios en el
diseño o gestión del parque eólico a fin de minimizar los impactos sobre las aves.

Posteriormente a esta fecha se evaluarán las actividades realizadas en función a los
resultados obtenidos y se ponderará la posibilidad de la continuación o no del
monitoreo.

Estudio Ingeniería Ambiental 2
Pautas para línea de base y monitoreo de aves Parque Eólico Arias- UTE

2. ACTIVIDADES Y METODOLOGÍA

2.1 CUANTIFICACIÓN DE LA VARIACIÓN ESTACIONAL DE LA
DIVERSIDAD DE AVES

Para el estudio del ensamble de aves y su variación estacional se utilizarán métodos
estandarizados como el de transecto lineal o conteo por puntos en sitios previamente
establecidos a lo largo del parque eólico. Los sitios de muestreo comprenderán los
distintos ambientes que atraviesa el parque eólico para comprender la mayor
diversidad de aves. Se registrarán las especies presentes y su abundancia. Además
se indicará particularmente a las especies de aves que estén interactuando con el
parque eólico (e.g. Posadas en el cableado o torre) y especies que tengan estatus de
amenaza según la Unión Internacional para la Conservación de la Naturaleza (UICN).
Utilizando la abundancia se estimará la importancia numérica en porcentaje
((IN%=individuos de la especie ¡ x 100) / individuos totales) y la frecuencia de
observación ((FO%=conteos en los que se observa la especie ¡ x 100) / número total
de conteos). Complementariamente a la información de riqueza y abundancia de aves
se estimarán índices de diversidad (e.g. Shannon-Wiener y Simpson) como otro
descriptor del ensamble de aves. A su vez se contrastará la información estacional
obtenida con la bibliografía nacional (según Azpiroz 2003) para determinar un estatus
migratorio en la zona de estudio.

Los cambios estacionales de abundancia, riqueza y diversidad serán analizados con
métodos estadísticos (e.g. Análisis de varianza) utilizando un software específico para
cada análisis.

2.2 REGISTRO COMPORTAMENTAL

El registro comportamental se realizará utilizando métodos estándares, como el
muestreo de barrido o muestreo de animal focal. Se seleccionarán sitios claves de
muestreo, abarcando el área de influencia directa e indirecta del parque eólico. Se
registrará, entre otros, el tipo y altura de vuelo, la maniobrabilidad y el uso de hábitat.

2.3 CUANTIFICACIÓN DE LA MORTALIDAD DE AVES

Para cuantificar la mortandad de aves por interacción con el parque eólico se
realizarán conteos a lo largo del área de estudio. Se visitarán sitios claves abarcando
los distintos ambientes que recorre el parque eólico. En las torres se buscarán aves
muertas en un radio de 100 metros alrededor de ellas. En el caso de tramos de
cableado se realizará un transecto lineal con un ancho de transecto de 100 metros en
busca de aves muertas. En ambos casos se determinará la especie de ave muerta,
georeferencia del sitio, tipo de ambiente y posible evidencia de causa de muerte (e.g.
plumaje quemado, heridas externas). Los datos registrados en campo serán
digitalizados y se conformará una base de datos que será de utilidad al momento de
analizar la interacción de las aves con el parque eólico.

Estudio Ingeniería Ambiental 3
Pautas para línea de base y monitoreo de aves Parque Eólico Arias- UTE

2.4 FACTOR DE CORRECCIÓN

La cuantificación de mortalidad de aves puede ser subestimada por diversos factores:
e.g. pericia del observador y/o retiro de animales muertos por especies de hábitos
carroñeros (Everaert 8 Stienen 2007). A su vez, la toma de datos en el área de estudio
suele ser una muestra del total del área efectiva de interés.

La subestimación por pericia del observador será testada mediante la evaluación de la
detección de carcasas de aves muertas ubicadas previamente en distintos ambientes
de interés ocupados por el parque eólico. Se determinará que proporción del total de
aves muertas son detectadas por los observadores. Para la determinación del efecto
de carroñeo se ubicarán carcasas de aves muertas en distintos ambientes de interés
por donde pasará. Se determinará que proporción del total de aves muertas ubicadas
no son removidas por especies carroñeras. Estas dos proporciones serán utilizadas
como coeficientes para ajustar los valores finales de mortalidad de aves. Finalmente
se estimará el % de área total del parque eólico monitoreada y se ajustará al área total
efectiva.

Estudio Ingeniería Ambiental 4
Pautas para línea de base y monitoreo de aves Parque Eólico Arias- UTE

3.

RESULTADOS ESPERADOS

Determinación de las especies presentes en el área de influencia del
parque eólico e identificación de especies sensibles.

Determinación de la variación estacional y anual en la diversidad de
especies de aves.

Determinación de la relevancia del área en la historia de vida de las
especies y detección de cambios en el uso de la misma.

Creación de una base de datos de mortandad de aves y estimación de la
tasa de mortalidad estacional y anual.

Identificación de aerogeneradores que eventualmente podrían representar
un mayor riesgo de mortandad para las aves y formulación de medidas de
mitigación específicas.

Detección de cambios en las densidades relativas de las poblaciones
dentro y fuera del parque eólico.

Determinación de cambios en los patrones de migración y movimiento.

Informes de avances al final de de cada semestre que incorpore los
resultados anteriores.

Informes de avances al final de cada año que incorpore los resultados
anteriores.

Informe final de los 3 años de monitoreo que incorpore la línea de base y
contenga conclusiones generales de todo el período y recomendaciones
de manejo y continuación o no del plan de monitoreo.

Estudio Ingeniería Ambiental 5
Pautas para línea de base y monitoreo de aves Parque Eólico Arias- UTE

4. BIBLIOGRAFÍA

Everaert, J. 8 E. Stienen, 2007. Impact of wind turbines on birds in Zeebrugge
(Belgium). Significant effect on breeding tern colony due to collisions.
Biodiversity and Conservation 16: 3345-3359.

Estudio Ingeniería Ambiental 6
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXO V- FORMULARIO DE ENTREVISTAS PARA EVALUACIÓN DE
IMPACTOS SOBRE PAISAJE Y PERCEPCIÓN SOCIAL

ESTUDIO INGENIERÍA AMBIENTAL 153
Formulario Encuesta Social Parque Eólico Arias - UTE

ENTREVISTA PAISAJE Y PERCEPCIÓN SOCIAL PARQUE
EÓLICO ARIAS

Buenas tardes, mi nombre es y pertenezco a ElA,
una empresa consultora que se encuentra haciendo una encuesta en la zona, y nos
gustaría contar con su opinión como vecino.

En los últimos tiempos se ha evaluado la posibilidad de instalar un parque eólico (unos
35 molinos de viento de alrededor de 85 m de altura) en la Colonia Dr. José Arias. Por
lo cual nos interesaría saber su opinión al respecto.

ENCUESTA PARA EVALUACIÓN DE IMPACTO SOBRE EL PAISAJE
1- Pautas para recorrer

Si tuviera que hacer una recorrida para observar el paisaje de la zona en que
puntos se detendría? (enumerar e indicar en mapa)

2- Pautas para conversar

Características determinantes, tipo de Paisaje:
¿Cómo definiría el paisaje del caso estudiado?

Tener como guía: Natural / rural / industrial-minero / forestal / agua / parque urbano /
ciudad

¿Cuáles considera ud que son los elementos representativos de ese paisaje?

Tener_como quía: Vegetación natural / forestación / agrícola / serranías / arena /
construcciones / infraestructura / horizonte despejado / contaminación

Estudio Ingeniería Ambiental 1
Formulario Encuesta Social Parque Eólico Arias - UTE

¿Qué le resulta placentero de ese paisaje?

Tener como guía: Presencia natural / el uso que se le da / su tranquilidad / su atractivo

¿Cuáles son los cambios que ud considera admisible en el paisaje

estudiado?

- enla naturalidad o cantidad de la vegetación
- enla fauna silvestre

- ensuproducción

- enlos usos

- enla infraestructura

- enlas construcciones

- enla noche

- enlos aromas

- enla pureza del aire

- enla pureza del agua

4 Pautas para mapear

Se grafica conjuntamente con la persona entrevistada sobre una imagen satelital o
mapa las áreas que considera más valiosas, debido a la satisfacción que ese sector
del territorio les brinda, resultando a su vez sectores en los que no admitiría cambios ni
intervenciones.

Resultados
Como resultado de las entrevistas se desprenden los siguientes puntos:
Se desprende de lo conversado las características perceptivas subjetivas del paisaje.

Como síntesis se mapean los sectores que resultan más valiosos y por lo tanto
sectores que se desea que sean preservados ante cualquier emprendimiento en la
zona, empleando códigos de color.

HA, (Rosa) Sector del paisaje que es considerado significativo por x motivo.
mA (Celeste) Sector de paisaje que es considerado relevante por x motivo.

A partir del énfasis puesto por los actores locales en las entrevistas en la
determinación de sectores del territorio a preservar, se valora: el sector del mapa sin
pintar como de bajo valor (3), el sector del mapa graficado en rosa de valor medio (2) y
el sector del mapa graficado en celeste de alto valor (1).

Estudio Ingeniería Ambiental 2
Formulario Encuesta Social Parque Eólico Arias - UTE

ENCUESTA PARA EVALUACIÓN DE IMPACTO SOCIAL
1. Respecto a la posibilidad de instalación del parque eólico, tiene usted

alguna información sobre el mismo, ha escuchado algo? ¿Qué es lo que
conoce?

2. ¿Cómo accedió a la información?

Por la empresa Vecinos
Folletos Internet
Prensa Otros

3. En términos generales, ¿Qué opinión le genera la posible instalación del
parque eólico?

4. ¿Encuentra aspectos beneficiosos o positivos?. Si es así, ¿cuál/es?*

Tener como guía: Nuevas fuentes de trabajo / aumento de la actividad comercial en la
zona / mejora de caminería / electrificación / nuevos servicios

5. ¿Encuentra aspectos perjudiciales o negativos?. Si es así, ¿cuál/es?*

Tener como guía: cambios en el paisaje / contaminación / molestias por ruidos o algún
otro tipo de molestias / riesgos para la salud

Estudio Ingeniería Ambiental 3
Formulario Encuesta Social Parque Eólico Arias - UTE

6. En caso en que en la MEMIENR no hayan mencionado al medio
ambiente, hacer las siguientes preguntas:

¿Cree que pueda afectar al medio ambiente? Si No
(Si)
En general cree que afecta: Positivamente Negativamente

¿En qué aspectos en particular?

FACTOR + - | Mucho | Poco Nada
¡Agua

Aire

¡Suelo
Ruidos
Paisaje
Fauna y flora

tros

7. En caso en que en la [JE-MIIER no hayan mencionado aspectos sociales,
hacer las siguientes preguntas:

Específicamente en lo social: ¿Cree que afectará la vida de la |.
. Si No
localidad?
SI) ¿En qué aspecto?
+ - Mucho | Poco | Nada

Trabajo

Movimiento y actividades
Relacionamiento entre vecinos
Servicios

Seguridad

Infraestructura

Por lo que pueda haber escuchado hablando con otros vecinos:
¿Considera que la instalación de este parque eólico genera algún tipo | si No
de expectativas en la zona?

(SI) ¿Cuáles?

¿Y a usted en particular, le genera algún tipo de expectativa? Si No

(SI) ¿Cuáles?

Estudio Ingeniería Ambiental 4

Formulario Encuesta Social Parque Eólico Arias - UTE

8. Le interesaría tener más información al respecto (de la posible instalación
del parque eólico) o es algo que no le interesaría?

9. Si tuviera la oportunidad de hablar con los responsables de este
proyecto, ¿le gustaría hacerles llegar algún mensaje, opinión o
recomendación?

DATOS GENERALES DEL ENCUESTADO

Sexo M F

Edad

Actividad laboral que desarrolla

Antigúedad de residencia en el lugar

Nivel educativo (más alto alcanzado)

Primaria | Ciclo básico | Secundaria completa | UTU | Nivel Terciario

Distancia aproximada respecto a la zona de parque eólico
100 a 250 m
250 a 500 m
Más de 500 m

Otros datos relevantes acerca del entrevistado

GRACIAS POR SU COLABORACIÓN

Estudio Ingeniería Ambiental 5
2
O,

1;
apo

0,201

ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ANEXO VI - ACTA DE REUNIÓN Y FOTOGRAFÍAS DE LA CHARLA
REALIZADA EN EL SALÓN COMUNAL COLONIA ALONSO
MONTAÑO EL 27/02/2012

ESTUDIO INGENIERÍA AMBIENTAL 154
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ESTUDIO INGENIERÍA AMBIENTAL 155
ESTUDIO DE IMPACTO AMBIENTAL Parque EÓLICO Arias — UTE

ESTUDIO INGENIERÍA AMBIENTAL 156
